

Exhibit 10.12










    


PGREF I 1633 BROADWAY TOWER, L.P.


Landlord,






-and-








MONGODB, INC.


Tenant.








L E A S E










Dated: December 14, 2017









--------------------------------------------------------------------------------




TABLE OF CONTENTS    


Article
Page


ARTICLE 1
1


Premises, Term, Purposes and Rent
1


ARTICLE 2
4


Completion and Occupancy
5


ARTICLE 3
7


Use of Premises
7


ARTICLE 4
8


Appurtenances, Etc., Not to be Removed
8


ARTICLE 5
10


Various Covenants
10


ARTICLE 6
24


Changes or Alterations by Landlord
24


ARTICLE 7
26


Damage by Fire, Etc.
26


ARTICLE 8
29


Condemnation
29


ARTICLE 9
31


Compliance with Laws
31


ARTICLE 10
33


Accidents to Plumbing and Other Systems
33


ARTICLE 11
34


Notices and Service of Process
34


ARTICLE 12
37


Conditions of Limitation
37


ARTICLE 13
39


Re-entry by Landlord
39


ARTICLE 14
40


Damages
40


ARTICLE 15
41


Waivers by Tenant
41


ARTICLE 16
42


Waiver of Trial by Jury
42


ARTICLE 17
42


Elevators, Cleaning, Heating, Air Conditioning, Services, Etc.
42


ARTICLE 18
48


Lease Contains All Agreements--No Waivers
48


ARTICLE 19
50


Parties Bound
50


ARTICLE 20
50


Curing Tenant’s Defaults--Additional Rent
50


ARTICLE 21
52


Inability to Perform
52





ii


    

--------------------------------------------------------------------------------




ARTICLE 22
53


Adjacent Excavation--Shoring
53


ARTICLE 23
54


Article Headings
54


ARTICLE 24
54


Electricity and Water
54


ARTICLE 25
58


Assignment, Mortgaging, Subletting, Etc.
58


ARTICLE 26
68


Escalations
68


ARTICLE 27
75


Subordination
75


ARTICLE 28
80


Miscellaneous
80


ARTICLE 29
85


Layout and Finish
85


ARTICLE 30
88


Insurance
88


ARTICLE 31
90


Security Deposit
90


ARTICLE 32
90


Extension Option
90


ARTICLE 33
93


Right of First offer
93


ARTICLE 34
97


Shaft Space
97


ARTICLE 35
99


Tenant's Signage
99


ARICLE 36
10


Quiet Enjoyment
100


SIGNATURES
101


RULES AND REGULATIONS
RR-1


EXHIBIT A
 
RENTAL PLANS
A-1


EXHIBIT B
 
OPERATING EXPENSES
B-1


EXHIBIT C
 
HEATING, VENTILATING AND AIR-CONDITIONING SPECIFICATIONS
C-1


EXHIBIT D
 
CLEANING AND JANITORIAL SERVICES
D-1


EXHIBIT E
 
TENANT’S MONUMENT SIGNAGE
E-1





iii


    

--------------------------------------------------------------------------------





LEASE




LEASE, dated as of December 14, 2017, between PGREF I 1633 BROADWAY TOWER, L.P.
(“Landlord”), a Delaware limited partnership, having offices c/o Paramount
Group, Inc., 1633 Broadway, Suite 1801, New York, NY 10019 and MONGODB, INC.
(“Tenant”), a Delaware corporation, with a Federal Tax Identification Number of
26-1463205 and having an office at 229 West 43rd Street, 5th Floor, New York, NY
10036 (“Lease”).




W I T N E S S E T H:


ARTICLE 1


Premises, Term, Purposes and Rent


Section 1.01        (a)    Landlord does hereby lease to Tenant, and Tenant does
hereby hire from Landlord, and upon and subject to the covenants, agreements,
terms, provisions and conditions of this Lease, for the term herein stated, the
entire rentable area of the 37th (“E37”) and 38th (“E38”) floors substantially
as shown on the rental plans annexed hereto as Exhibit A in the building known
as and located at 1633 Broadway, New York, New York (“Building”). Said leased
premises, together with all Appurtenances, as herein defined, (except Tenant’s
Property, herein defined) are herein called the “Premises”. The plot of land on
which the Building is located is herein called the “Land”.


(b)    Tenant shall have, as appurtenant to the Premises, the non-exclusive
right to use throughout the Term (as hereinafter defined in Section 1.02(a)) in
common with others, subject to the Building rules and regulations (as referred
to in Section 5.01(b) hereof) and the other applicable provisions of this Lease
(including, without limitation, Section 6.01 hereof): (i) the public areas of
the Building that are constructed or provided for use in common by Landlord,
Tenant and other tenants of the Building (except any roof areas, terraces and or
mechanical rooms of the Building), including without limitation, the common
lobbies, corridors, elevators and loading docks of the Building for their
intended purposes; and (ii) if the Premises includes less than the entire
rentable area of any full floor, the core restrooms, corridors and elevator
lobby of such floor for their intended uses.




1


    

--------------------------------------------------------------------------------




Section 1.02        The term of this Lease (the “Term”) shall commence on the
date Landlord delivers possession of the Premises to Tenant with Landlord’s Work
(as hereinafter defined in Section 2.01(b)) substantially complete (“Term
Commencement Date”) and shall end twelve (12) years thereafter (“Expiration
Date”) or on such earlier date upon which said Term may expire or be terminated
as herein provided or pursuant to law, or on such later date upon which said
Term may be extended pursuant to Article 32 hereof. Notwithstanding the
foregoing, Tenant shall not be obligated to accept possession of the Premises
prior to January 1, 2018 and in no event shall the Term Commencement Date occur
prior to January 1, 2018. Landlord and Tenant acknowledge and agree that
Landlord’s Work is, as of the date of this Lease, substantially complete and
Landlord hereby delivers possession of the Premises to Tenant with Landlord’s
Work substantially complete on January 1, 2018. Landlord and Tenant each
acknowledge and agree that their respective architects and representatives have
walked through the Premises (the “Walkthrough”) for the purpose of producing a
list of punchlist work (meaning items of work that remain to be completed after
Landlord’s substantial completion (as defined in Section 2.01(c)) of Landlord’s
Work)(“Landlord’s Punchlist Work”) which list of Landlord’s Punchlist Work has
been prepared and agreed upon between Landlord and Tenant. Landlord shall
complete or repair all items shown on the list of the Landlord’s Punchlist Work
as agreed to between Landlord and Tenant within thirty (30) days after the Term
Commencement Date. Landlord shall coordinate such Landlord’s Punchlist Work with
Tenant and take all such action as is reasonably necessary to minimize any
interference with the performance of Tenant’s Work (as defined in Section 29.01
hereof) and Tenant’s use of the Premises.


Section 1.03        (a)    The Premises shall be used for the following, but no
other purpose, namely: executive, administrative and general offices (and
customary ancillary uses associated therewith, provided the same do not
otherwise violate the Certificate of Occupancy for the Building (a copy of which
has been delivered to Tenant prior to the execution of this Lease) or the
remaining terms and conditions of this Lease).


(b)    In connection with and incidental to the use of the Premises for offices
as provided in Section 1.03(a), Tenant may, subject to the provisions of this
Lease and so long as such uses are permitted by applicable Requirements (as
hereinafter defined in Section 9.03 hereof) and the Building’s Certificate of
Occupancy, use portions of the Premises for the following ancillary purposes: a
pantry (no cooking allowed, only warming), board room, private bathrooms, events
areas, storage room, shipping/mailroom, computer/data processing room, copy
room, break rooms, training facility and other ancillary uses which are
customarily found


2


    

--------------------------------------------------------------------------------




in corporate headquarters office space in Comparable Buildings (as hereinafter
defined in Section 10.02).


Section 1.04        The rent reserved under this Lease for the term hereof shall
be and consist of the following fixed rent (“Fixed Rent”), namely, $8,073,480.00
per annum ($76.00 per rentable square foot) commencing on the Rent Commencement
Date (as defined in Section 1.10) and continuing for five (5) years thereafter;
then, $8,710,860.00 per annum ($82.00 per rentable square foot) through the
balance of the Term. Subject to Section 1.10 hereof, the Fixed Rent shall be
payable in equal monthly installments in advance on the first day of each and
every calendar month during said Term, plus such additional rent and other
charges as shall become due and payable hereunder, which additional rent and
other charges shall be payable as herein provided; all to be paid by check to
Landlord at PO Box 392041, Pittsburgh, PA 15251-9041, or such other place as
Landlord may designate, in lawful money of the United States of America, by
check, subject to collection.


Section 1.05        Tenant does hereby covenant and agree to pay the Fixed Rent,
additional rent and other charges herein reserved as and when the same shall
become due and payable, without demand therefor (except as may otherwise
expressly be provided for herein), and without any setoff or deduction
whatsoever (except as may otherwise expressly be provided for herein), and to
keep, observe and perform, and permit no violation of, each of Tenant’s
obligations hereunder. It being agreed that except for Fixed Rent, all amounts
payable by Tenant to Landlord under this Lease (whether by way of reimbursement
or otherwise) are deemed to be additional rent under this Lease. If the Fixed
Rent shall commence on any date other than the first day of a calendar month,
the Fixed Rent for such calendar month shall be prorated.


Section 1.06        The parties hereby agree that for all purposes of this
Lease, the rentable area of E37 shall be deemed to be 53,104 rentable square
feet; and the rentable area of E38 is deemed to be 53,126 rentable square feet,
for a total rentable area of the Premises of 106,230 rentable square feet.
Neither party shall make any claim for either an increase or decrease in Fixed
Rent or additional rent based on the rentable area of the Premises or any
portion thereof being other than as set forth in the preceding sentence.




3


    

--------------------------------------------------------------------------------




Section 1.07        In the event that the Term or Rent Commencement Date or
Expiration Date is not a date certain, then either party agrees to execute
promptly after request from the other, an agreement setting forth such dates,
provided however, that either party’s failure to execute said agreement shall in
no way affect such dates.


Section 1.08        If any of the Fixed Rent or additional rent payable under
this Lease shall be or become uncollectible, reduced or required to be refunded
because of any legal requirements, Tenant shall enter into such agreement(s) and
take such other legally permissible steps as Landlord may reasonably request to
permit Landlord to collect the maximum rents which from time to time during the
continuance of such legal requirements may be legally permissible and not in
excess of the amounts reserved therefor under this Lease. Upon the termination
of such legal requirements; (a) the rents hereunder shall be payable in the
amounts reserved herein for the periods following such termination; and (b)
Tenant shall pay to Landlord, to the maximum extent legally permissible, an
amount equal to, (i) the rents which would have been paid pursuant to this Lease
but for such legal requirements less (ii) the rents paid by Tenant during the
period such legal requirements were in effect.


Section 1.09        Intentionally deleted.


Section 1.10        Provided that Tenant is not then in monetary or material
non-monetary default (beyond the expiration of any notice, grace or cure period)
of any of the terms, conditions, covenants or agreements of this Lease on its
part to be performed, the Fixed Rent only shall be abated for the first eighteen
(18) months commencing on the Term Commencement Date. The date immediately
following such eighteen (18) month period shall herein be referred to as the
“Rent Commencement Date”. Provided that Tenant is not then in monetary or
material non-monetary default (beyond the expiration of any notice, grace or
cure period) of any of the terms, conditions, covenants or agreements of this
Lease on its part to be performed, Tenant shall be entitled to a credit against
Fixed Rent installments next becoming due on and after the Rent Commencement
Date in the amount of $977,132.00, until such amount is exhausted. If Tenant
cures any such default referred to above, Tenant shall receive the full
abatement or credit of Fixed Rent provided for herein.
 
ARTICLE 2




4


    

--------------------------------------------------------------------------------




Completion and Occupancy


Section 2.01        (a)    Tenant acknowledges that it has inspected the
Premises and except as hereinafter expressly provided in this Lease, agrees to
accept possession of same in its “as-is” physical condition on the Term
Commencement Date, ordinary wear and tear excepted, it being understood and
agreed that subject to Articles 7 and 8 hereof, Landlord shall not be obligated
to perform any alterations, improvements or repairs to the Premises or furnish
to or remove from the Premises any alterations, improvements, fixtures,
materials or any other property whatsoever, except for Landlord’s Work as set
forth in Section 2.01(b) below. Tenant further acknowledges that, except as
expressly set forth in this Lease, Tenant shall not be entitled to any free
rent, concessions, credits or contributions of money from Landlord with respect
to the initial delivery of the Premises to Tenant.


(b)    The following items shall be completed with respect to the Premises by
Landlord, at Landlord’s sole expense, and shall constitute “Landlord’s Work”
with respect to the Premises:


1. Landlord shall deliver the Premises (including the bathrooms) demolished and
in broom clean condition, including but not limited to, the removal of all
existing installations, existing ductwork back to the core, electrical conduit
and wiring back to the panels on each floor, voice and data cabling (including
any cell system), supplemental mains and branches back to the core riser on the
floor, plumbing lines demolished and capped and fire alarm system in place per
code for a demolished floor.
2. Landlord shall install a temporary sprinkler loop which is fully operational
and code compliant.
3. Landlord shall deliver any existing plumbing lines in their “as-is”
condition.
4. Landlord shall provide electrical rooms with distribution panels in place.
5. Landlord to provide the main HVAC trunk complete with fire or smoke dampers
as required by code, furnished and installed by Landlord and completely wired
into the control and fire alarm systems of the Building. The main HVAC trunk
shall be delivered at the core of each floor of the Premises for Tenant’s build
out (along with the required amount of fresh air from outside of the Building).


5


    

--------------------------------------------------------------------------------




6. Landlord shall provide Tenant with an electrical capacity in accordance with
Section 24.02 hereof.
7. Landlord shall provide availability of connection points for Tenant’s strobes
and related Class E connections. Landlord, at Tenant’s expense, shall provide
all points, tie-ins and software reprogramming. Tenant to determine its
requirements relative to the existing Class E system. All fire and safety
systems, including alarms, speakers, communications, etc. shall be in full
service and available on all floors of the Premises. Landlord shall also install
strobes in the core lavatories.
8. Landlord to provide code compliant fireproofing and enclosure of any exposed
structural steel. Landlord shall fire stop any slab and wall penetrations.
9. Landlord to provide floors reasonably smooth.
10. Landlord to remove and replace all existing UV film at perimeter windows.
Landlord to coordinate application of new film (after Term Commencement Date) to
align with the completion of Tenant’s Work (to avoid damage during Tenant’s Work
and Tenant shall be responsible for any damages once the film is installed).
        
(c)    For purposes of Sections 1.02 and 2.01, the term “substantially complete”
shall mean that only minor details of construction, mechanical adjustment or
decoration remain to be performed, which will not prevent Tenant from performing
the construction required to prepare the Premises for Tenant’s initial
occupancy.


(d)    The Premises shall be delivered to Tenant vacant, with all rubbish and
debris removed and free of tenancies and occupancies (and any claim with respect
thereto). Landlord shall deliver to Tenant an ACP-5 form for the demolished
condition of the Premises. If any such asbestos or other hazardous materials
(defined as such as of the date of this Lease) shall exist in the Premises prior
to the Term Commencement Date, Landlord shall, in a commercially reasonable
expeditious fashion and as Landlord’s sole obligation and liability and at
Landlord’s sole cost and expense, (i) remove such hazardous materials as
required by then existing applicable Requirements, and (ii) restore the Premises
to their condition prior to the removal of the same. Notwithstanding anything to
the contrary contained in this Lease, if any asbestos or other hazardous
materials (in existence in the Premises as of the Term Commencement Date) impair
Tenant's ability to perform Tenant's Work to prepare the Premises for Tenant's
opening for business, the Rent Commencement Date shall be delayed by one (1) day
for each day that Tenant is delayed in proceeding with Tenant's Work to prepare
the Premises for Tenant’s opening for business.




6


    

--------------------------------------------------------------------------------




Section 2.02        Landlord and Tenant agree that any failure to deliver the
Premises to Tenant with Landlord’s Work substantially complete on a date certain
shall in no way affect the validity of this Lease or the obligations of Tenant
hereunder nor shall the same be construed in any wise to extend the Term or
impose any liability on Landlord. The provisions of this Section 2.02 are
intended to constitute “an express provision to the contrary” within the meaning
of Section 223-a of the New York Real Property Law and any other similar law
hereafter in force.


ARTICLE 3


Use of Premises


Section 3.01        Tenant shall not use the Premises or any part thereof other
than as expressly permitted in Section 1.03 hereof, or permit the Premises or
any part thereof to be used in any manner which would violate the Certificate of
Occupancy for the Building or, for any purpose other than the use hereinbefore
specifically mentioned. Landlord shall not amend the existing Certificate of
Occupancy for the Building in any manner which would limit or impair Tenant’s
right to use the Premises for the purposes expressly permitted in Section 1.03.
Those portions, if any, of the Premises, identified as toilets and utility areas
shall be used by Tenant only for the purposes for which they are designed.


Section 3.02        Tenant shall not use or permit the use of the Premises or
any part thereof in any way which would violate any of the covenants,
agreements, terms, provisions and conditions of this Lease or for any unlawful
purposes or in any unlawful manner, Tenant shall not suffer or permit the
Premises or any part thereof to be used in any manner or anything to be done
therein or anything to be brought into or kept therein which, in the reasonable
judgment of Landlord, shall in any way impair the character, reputation or
appearance of the Building as a high quality office building, impair or
interfere with any of the Building services or the proper and economic heating,
cleaning, air conditioning or other servicing of the Building or Premises, or
occasion discomfort, inconvenience or annoyance to, any of the other tenants or
occupants of the Building beyond that which is customary in Comparable
Buildings.


        


7


    

--------------------------------------------------------------------------------




Section 3.03        If any governmental license or permit shall be required for
the proper and lawful conduct of Tenant’s particular business or other activity
carried on in the Premises (other than the Certificate of Occupancy for the
Building and/or which Landlord is legally required to obtain in the City of New
York for the operation of a Comparable Building), and if the failure to secure
such license or permit might or would, in any material adverse way, affect
Landlord, then Tenant, at Tenant’s expense, shall duly procure and thereafter
maintain such license or permit and submit the same to inspection by Landlord
upon Landlord’s request therefor. Tenant, at Tenant’s expense, shall at all
times comply with the requirements of each such license or permit.


ARTICLE 4


Appurtenances, Etc., Not to be Removed


Section 4.01        (a)    All alterations, additions, fixtures, equipment,
improvements, installations and appurtenances permanently attached to, or built
into the Premises prior to, at the commencement of or during the term hereof
(“Appurtenances”), whether or not furnished or installed at the expense of
Tenant or by Tenant, including without limitation, Tenant’s Changes (as defined
in Section 5.01(e) hereof), shall be and remain part of the Premises and be
deemed the property of Landlord and shall not be removed by Tenant, except as
otherwise expressly provided in this Lease. Appurtenances shall include, without
limitation, all wiring, cables and similar installations appurtenant thereto
installed by Tenant in the risers or other common areas of the Building.
Notwithstanding anything contained in this Section 4.01 to the contrary but
subject to the provisions of Section 4.01(b) hereof, all of Tenant’s furniture,
furnishings, fixtures, equipment and personal property (including, without
limitation, audio-visual and other equipment) (collectively, “Tenant’s
Property”) shall remain the property of Tenant and may be removed from the
Premises and the Building by Tenant at any time and from time to time.
Notwithstanding anything contained herein to the contrary, Tenant shall have the
right to remove Appurtenances during the Term if Tenant is renovating or
replacing the same or if Tenant determines in its sole discretion that such
Appurtenance is no longer necessary or desirable in the Premises; provided,
however, that in all such cases, Tenant shall repair at its own cost all damage
resulting from such removal. Subject to Section 4.01(b) below, Landlord may
require Tenant to remove all Appurtenances, Tenant’s Property and Tenant’s
Changes at the end of the Term in accordance with the terms and conditions of
this Lease, and if so required, Tenant shall repair, restore, replace and/or
rebuild (as the circumstances may require), in a good and workmanlike manner any
damage to the Premises or the Building caused by such removal. If any of the
Appurtenances, Tenant’s Property or Tenant’s Changes required by Landlord to be
removed from the Building are not so removed in accordance with the immediately


8


    

--------------------------------------------------------------------------------




preceding sentence, then Landlord (in addition to all other rights and remedies
to which Landlord may be entitled at any time) may at its election upon fifteen
(15) business days’ notice to Tenant deem that the same has been abandoned by
Tenant to Landlord, but no such election shall relieve Tenant of Tenant’s
obligation to pay the reasonable expenses of removing the same from the Premises
or the expense of repairing, restoring, replacing and/or rebuilding (as the
circumstances may require) damage to the Premises or to the Building arising
from such removal, which obligation shall survive the Expiration Date.


(b)    Notwithstanding anything contained in Section 4.01(a) to the contrary,
Tenant shall not be required to remove any Appurtenances existing in the
Premises on the Term Commencement Date or Tenant’s Changes that do not
materially differ from customary office installations. Subject to the last
sentence in this Section 4.01(b), Tenant may be required to remove alterations,
which, in Landlord’s reasonable opinion, materially differ from customary office
use alterations. Notwithstanding the foregoing or anything to the contrary in
this Lease, Tenant shall not be required to remove any Tenant’s Changes unless
so designated for removal by Landlord at the time Landlord approves the plans
and specifications for such Tenant Changes (“Tenant Plans”).


Section 4.02        Except as otherwise expressly provided in this Lease to the
contrary, all the perimeter walls and doors of the Premises, any balconies,
terraces or roofs adjacent to the Premises and any space in and/or adjacent to
the Premises used for shafts, stairways, stacks, pipes, vertical conveyors, mail
chutes, pneumatic tubes, conduits, ducts, electric or other utilities, rooms
containing elevator or air conditioning machinery and equipment, sinks, or other
similar or dissimilar Building facilities, and the use thereof, as well as
access thereto (including the right to secure same) through the Premises for the
purpose of such use and the operation, improvement, alteration, replacement,
addition, repair, cleaning, maintenance, safety, security, and/or decoration
thereof, are expressly reserved to Landlord, provided that Landlord’s use
thereof shall not interfere in any material respect with Tenant’s use and
enjoyment of the Premises.




9


    

--------------------------------------------------------------------------------




ARTICLE 5


Various Covenants


Section 5.01        Tenant covenants and agrees that Tenant will:


(a) Take good care of and maintain in good order, condition and repair the
Premises and Appurtenances and at Tenant’s sole cost and expense, make all
non-structural repairs, restorations and/or replacements thereto as may be
required to keep the Premises and Appurtenances in good order and condition,
except for those portions of the Building systems, including but not limited to
base Building life safety equipment, base Building mechanical, plumbing and
electrical equipment and lines, base Building HVAC equipment, elevators and
elevator systems servicing the Premises, the Building’s mechanical rooms and
common areas and equipment of the Building (which do not include, core
restrooms, corridors and elevator lobbies on floors where Tenant leases the
entire rentable area of such floor, the repair and maintenance of which shall be
Tenant’s obligation) that Landlord is obligated to repair and maintain pursuant
to the provisions of this Lease. Tenant shall also be responsible for the cost
of all repairs, interior and exterior, structural and non-structural, ordinary
and extraordinary, foreseen or unforeseen, in and to the Building and the
facilities and systems thereof, the need for which arises solely due to: (i) the
performance or existence (as to existence only, except if such Tenant’s Changes
have been approved by Landlord) of Tenant’s Changes (herein defined); (ii) the
installation, use or operation of Tenant’s Property; (iii) the moving of
Tenant’s Property into or out of the Premises or the Building; (iv) Tenant’s
compliance or non-compliance with any Requirements (except, in such case, Tenant
shall not be responsible for any structural or non-structural repairs so long as
the need for same does not arise due to Tenant’s particular use of the Premises
not permitted pursuant to Article 3 hereof); or (v) subject to the terms of
Sections 7.03 and 7.04 hereof, the negligence, wrongful act or omission (where
this Lease or applicable law imposes a duty to act) of Tenant or any of its
subtenants or its or their agents, licensees or invitees (but only to the extent
not covered by Landlord’s insurance on the Building). Any of the repairs
referred to in the immediately preceding sentence in or to the Building and/or
the facilities and systems thereof for which Tenant is so responsible shall be
performed by Landlord at Tenant’s expense and Tenant shall pay Landlord’s
actual, reasonable out-of-pocket costs (without profit or mark-up) therefor as
additional rent hereunder within thirty (30) days after Landlord gives Tenant an
invoice therefor together with reasonable back-up documentation, provided Tenant
has been given fifteen (15) business days prior written notice before such work
commences and Tenant fails to perform same within such fifteen (15) business day
period except in emergencies in which event, notice shall be given as soon as
reasonably practical before or after such work commences. All repairs and


10


    

--------------------------------------------------------------------------------




replacements made by or on behalf of Tenant or any person claiming through or
under Tenant shall be made in conformity with the provisions of this Lease and
shall be at least equal in quality and class to the original work or
installation.


(b) Faithfully observe and comply (and cause its agents, employees, invitees and
licensees to observe and comply) with the rules and regulations annexed hereto
and such additional reasonable rules and regulations as Landlord hereafter at
any time or from time to time may make and may communicate in writing to Tenant
(on at least ten (10) business days prior notice to Tenant), provided, however,
that in the case of any conflict between the provisions of this Lease and such
rule or regulation, the provisions of this Lease shall control; and provided
further that nothing contained in this Lease shall be construed to impose upon
Landlord any duty or obligation to enforce the rules and regulations or the
terms, covenants or conditions in any other lease as against any other tenant
and; provided further that Landlord shall not be liable to Tenant for violation
of the same by any other tenant, its employees, agents, visitors, invitees,
subtenants or licensees. In enforcing the rules and regulations, Landlord agrees
to treat similarly situated tenants in a similar fashion and not to enforce same
in a discriminatory manner. Any additional rules and regulations adopted by
Landlord shall not adversely affect Tenant’s conduct of business in the Premises
or access to the Premises or conflict with the provisions of this Lease.


(c) Subject to Sections 5.02(a) and 5.02(b) hereof, permit Landlord and any
mortgagee of the Building and/or the Land or of the interest of Landlord therein
and any lessor under any ground or underlying lease, and their representatives,
to enter the Premises at all reasonable hours upon reasonable prior written
notice (but in no event less than twenty-four (24) hours prior written notice),
which, for purposes of this section, may include notices sent via electronic
mail (except in the case of an emergency when no such prior written notice will
be required) for the purposes of inspection, or of making repairs, replacements
or improvements in or to the Premises or the Building or equipment, or of
complying with all laws, orders and requirements of governmental or other
authority or of fulfilling any obligation or exercising any right reserved to
Landlord by this Lease.




11


    

--------------------------------------------------------------------------------




(d) Make no claim against Landlord, or any lessor under any ground or underlying
lease (“Ground Lessor”), or any mortgagee under any mortgage or trust indenture
(“Mortgagee” and with the Ground Lessor, the “Underlying Indemnitees”) for any
damage to property entrusted to employees of Landlord or for any loss of or
damage to any property by theft (including damage resulting from theft or
attempted theft) or any injury or damage to Tenant or other persons or property
resulting from fire, explosion, falling plaster, steam, gas, electricity, water,
rain or snow or leaks from any part of the Building or from the pipes,
appliances or plumbing works or from the roof, street or subsurface or from any
other place or by dampness, or caused by other tenants in the Building, or by
any other cause of whatsoever nature (including, without limitation, damage or
injury caused by any hazardous or dangerous condition, waste, material and/or
substance (as the same may be defined in any local, state or federal rule,
regulation or statute)), except to the extent caused by or due to the acts,
omissions (where this Lease or applicable law imposes a duty to act),
negligence, misconduct or breach of this Lease by Landlord, its officers,
directors, partners, members, agents, contractors, servants or employees
(collectively, “Landlord Parties”), subject to Sections 7.03 and 7.04 hereof.


(e) (i)     Make no alterations, installations, repairs, additions, improvements
or replacements including Tenant’s initial work in the Premises necessary for
Tenant’s occupancy thereof (herein collectively called “Tenant’s Changes”) in,
to or about the Premises without Landlord’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed; provided, however,
Landlord agrees that Tenant shall not be required to obtain Landlord’s prior
written consent to Tenant’s Changes which (a) are decorative or cosmetic in
nature; (b) are the installation of horizontal cable within the Premises that
does not require any work outside the Premises impacting any other tenant
spaces; or (c) are non-structural and do not affect any Building systems and do
not cost in the circumstance of this clause (c) in excess of Two Hundred and
Fifty Thousand and 00/100 Dollars ($250,000.00) in the aggregate in any twelve
(12) month period, provided as to Tenant’s Changes set forth in clauses (a), (b)
and (c) above, Tenant gives Landlord no less than five (5) business days’ prior
written notice of its intention to so perform such Tenant’s Changes, which
notice shall contain a reasonably detailed description of the work to be
performed. If any Tenant’s Changes shall adversely affect any Building system,
Tenant shall, at its sole expense, mitigate such adverse effect to Landlord’s
reasonable satisfaction. Notwithstanding anything contained herein to the
contrary, Landlord shall be reasonable (and not unreasonably delay or condition)
in granting or withholding its consent to any other Tenant’s Changes for which
Tenant shall submit Tenant’s Plans for Landlord’s review and approval. Any
Landlord’s consent required under this Section 5.01(e) (i) shall be subject to
the Landlord’s deemed approval provisions contained in Section 5.01(e) (ii)
hereof. Tenant’s Changes involving structural or base Building systems work
shall only be performed by contractors, subcontractors


12


    

--------------------------------------------------------------------------------




or mechanics set forth on Landlord’s approved contractor list for the Building
(a copy of which have been delivered to Tenant prior to the execution of this
Lease), provided such contractors’ pricing is commercially competitive for
similar work in the midtown Manhattan market using union labor, and all other
Tenant’s Changes shall be performed by such other contractors, subcontractors or
mechanics as approved by Landlord which approval shall not be unreasonably
withheld, conditioned or delayed. Tenant may select its own architects,
engineers and other construction consultants, subject to Landlord’s reasonable
approval. Tenant’s Changes shall be done at Tenant’s sole expense in accordance
with the applicable Building Standard rules and regulations for tenant
alterations. Landlord conceptually approves as a Tenant’s Change, the
installation of internal staircases and the structural reinforcing of floors in
portions of the Premises, subject to Landlord’s review and approval of Tenant’s
Plans therefor, such approval not to be unreasonably withheld, conditioned or
delayed. Landlord may require any such internal staircases (except for any
staircase existing in the Premises as of the Term Commencement Date) to be
removed by Tenant in accordance with the provisions of Section 4.01(b) hereof.


(ii)    Prior to the commencement of any Tenant’s Changes for which Landlord’s
consent shall be required, Tenant shall submit to Landlord, for Landlord’s
written approval (which approval shall not be unreasonably withheld or
conditioned), three (3) complete sets of Tenant Plans (to be prepared by and at
the expense of Tenant) of such proposed Tenant’s Changes in detail consistent
with good construction practices and reasonably satisfactory to Landlord.
Tenant’s Changes shall be completed as follows: (A) free and clear of all liens,
conditional bills of sale, security agreements and other claims, charges and
encumbrances (other than security agreements or other encumbrances in favor of
any mortgagee of Landlord or Tenant or any equipment lessors); and (B) in
accordance with the requirements of this Lease. Landlord shall respond to
Tenant’s request for approval of Tenant Plans or Tenant’s contractors,
architects, engineers or other consultants within ten (10) business days after
Landlord’s initial receipt of such plans or names of Tenant’s contractors or
other consultants and Landlord shall respond within five (5) business days after
any re-submissions. Landlord shall describe in reasonable detail the basis for
any such disapproval of Tenant’s plans or Tenant’s contractors, architects,
engineers or other consultants. If Landlord fails to respond to such request for
approval or to any resubmissions within the above time periods, Tenant may send
written notice (in strict accordance with the requirements of Section 11.01(a)
hereof) of such failure to Landlord, which notice shall specify that Landlord’s
continued failure to so respond within an additional five (5) business days
after Landlord’s receipt of such notice shall constitute approval of Tenant
Plans and/or contractors, architects, engineers or other consultants as the case
may be and, if Landlord fails to so respond within such additional five (5)
business days after Landlord’s receipt of such notice,


13


    

--------------------------------------------------------------------------------




Tenant Plans and/or contractors, architects, engineers or other consultants as
the case may be shall be deemed approved. Notwithstanding the foregoing or
anything to the contrary contained in this Lease, in connection with Tenant’s
Work, Landlord hereby approves Tenant’s use of (at Tenant’s option without any
obligation to use): (a) Benchmark Builders, Inc. as Tenant’s construction
manager/general contractor, (b) HLW International, LLP as Tenant’s architect,
(c) WB Engineers and Consultants as tenant’s MEP engineer, (d) Severud
Associates Consulting Engineers PC as Tenant’s structural engineer, (e) Milrose
Consultants, Inc. as Tenant’s code consultant and permit expediter, (f) Cerami,
as Tenant’s low voltage consultant, and (g) PTS, as Tenant’s special inspections
consultant. Notwithstanding anything to the contrary contained in this Lease, in
connection with Tenant’s Work only, Tenant’s architect and Tenant’s engineers
may self-certify Tenant’s Plans for Tenant’s Work in accordance with the New
York City Department of Buildings (“DOB”) Professional Certification Program for
the purpose of expediting DOB filings, provided and subject to the following
conditions: (i) Tenant, at its sole expense, shall be responsible to make any
corrections required by the DOB in Tenant’s Work; and (ii) Tenant shall defend
and indemnify Landlord, its agents, contractors and employees and any of their
respective agents employees and contractors for any and all liability (statutory
or otherwise) claims, actions, judgements, fines, penalties, damages or expenses
(including, without limitation, reasonable attorneys’ fees and disbursements
incurred in the defense of any action or proceeding), which they may sustain as
a result of Tenant’s architect’s and/or Tenant’s engineers’ self-certification,
including without limitation, any obligations Landlord may incur as a result of
its execution of any documents required by the DOB.




14


    

--------------------------------------------------------------------------------




In no event shall any material or equipment be incorporated in or to the
Premises in connection with any such Tenant’s Changes which is subject to any
lien, security agreement, charge, mortgage or other encumbrance of any kind
whatsoever or is subject to any conditional sale or other similar or dissimilar
title retention agreement. Any mechanic’s lien filed against the Premises or the
Building for work done for, or claimed to have been done for, or materials
furnished to, or claimed to have been furnished to, Tenant shall be discharged
or bonded by Tenant within fifteen (15) business days after Tenant is notified
of such filing, at Tenant’s expense, by filing the bond required by law or
otherwise.
(iii)    All Tenant’s Changes shall at all times comply with: (x) all applicable
Requirements, rules, orders and regulations of governmental authorities having
jurisdiction thereover and all applicable insurance requirements under Tenant’s
insurance policies and/or any additional insurance requirements of which Tenant
has received prior notice from Landlord; (y) the Building’s rules and
regulations of Landlord for tenant alterations (a copy of which has been
delivered to Tenant prior to the execution of this Lease) (and Landlord may
amend these rules and regulations in the same fashion with respect to Building
rules and regulations set forth in Section 5.01(b) hereof, provided such amended
rules and regulations shall not adversely affect the completion of the Tenant’s
Changes, Tenant’s conduct of business in the Premises or access to the Premises
or conflict with the provisions of this Lease); and (z) the plans and
specifications submitted to and approved by Landlord, if applicable. In
connection with any Tenant’s Changes, Tenant shall pay to Landlord, as
additional rent, within thirty (30) days after written demand therefor
accompanied by reasonably supporting documentation a fee equal to the actual and
reasonable out-of-pocket costs incurred by Landlord (without any Landlord
supervisory fee) in connection with, or relating to, Landlord’s review of Tenant
Plans in connection with any such Tenant’s Changes requiring Landlord’s consent
hereunder, provided however, for Tenant’s Work, such costs shall not exceed
$5,000.00 in the aggregate. No Tenant’s Changes requiring Landlord’s consent
shall be undertaken, started or begun by Tenant or by its agents, employees,
contractors or anyone else acting for or on behalf of Tenant until Landlord has
approved Tenant Plans or a detailed sketch, as the case may be, and no
amendments or additions to such plans and specifications (other than minor field
changes made in accordance with industry standard construction practices) shall
be made without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed. Unless all of the conditions
contained in this Section 5.01(e) are fully satisfied, Landlord shall have the
right, in Landlord’s sole and absolute discretion, to withhold its consent to
any Tenant’s Changes. Landlord’s consent to Tenant Plans shall create no
responsibility or liability on the part of Landlord with respect to their
completeness, design sufficiency or compliance with all applicable Requirements
and/or insurance requirements; nor shall Landlord’s execution of any documents
required to be filed with any governmental authority in


15


    

--------------------------------------------------------------------------------




connection with Tenant’s installations or changes create any responsibility or
liability on the part of Landlord to take remedial measures to bring any
Tenant’s installations or changes into compliance with applicable legal and/or
insurance requirements (such responsibility or liability being allocated
hereunder to Tenant). If any Tenant’s Changes are made or installed in violation
of this Section 5.01(e), Landlord may, if such Tenant’s Changes are not removed
or corrected by Tenant within fifteen (15) days (or such additional period of
time as is reasonably required to remove or correct same) after notice to
Tenant, at Tenant’s sole cost and expense, without incurring any liability to
Tenant whatsoever, enter upon the Premises and remove such illegitimate Tenant’s
Changes in violation of this Section 5.01(e) and repair any damage caused by the
installation and/or removal of the same.


(iv)    In connection with the completion of Tenant’s Changes or in the
performance of any other activities within the Building by or on behalf of
Tenant: (a) neither Tenant nor its agents, contractors or subcontractors shall
interfere with the operations of the Building or any work being done by Landlord
or its agents, contractors or subcontractors in the Building (and Landlord will
cooperate in endeavoring to mitigate such interference); (b) Tenant shall comply
with any reasonable work schedule, applicable Building rules and regulations;
(c) Tenant shall not do or permit anything to be done that would reasonably be
expected to create any work stoppage, picketing or other labor disruption or
dispute; and (d) the labor employed or contracted for by Tenant shall be
compatible with the union labor employed or contracted for by Landlord in the
Building, it being agreed that, if Tenant’s labor is incompatible or causes
disharmony, Tenant shall, promptly after receipt of Landlord’s written demand
(electronic mail being sufficient demand for this purpose) therefor, withdraw
Tenant’s labor from the Premises. Landlord shall cooperate in endeavoring to
mitigate such disharmony. If Tenant fails to take any such actions regarding
labor matters, Landlord shall have the right, in addition to any other rights
and remedies available to it under this Lease or pursuant to law or equity, to
seek immediate injunctive relief. Tenant further agrees that it will, prior to
the commencement of any work in the Premises, deliver to Landlord original
certificates of insurance from Tenant’s contractors evidencing worker’s
compensation, public liability, property damage and such other reasonable
insurance coverages in such amounts as set forth in the Building’s rules and
regulations for tenant alterations in connection with Tenant’s Changes. Tenant
shall keep records of Tenant’s Changes costing in excess of Two Hundred Fifty
Thousand and 00/100 ($250,000), and of the cost thereof for a period of two (2)
years. Tenant shall, within sixty (60) days after written demand by Landlord,
furnish to Landlord copies of such records. Upon completion of any Tenant
Changes which require Landlord’s consent hereunder, Tenant shall deliver to
Landlord dimensioned reproducible mylars and CADD disk of “as-built” plans or,
in lieu thereof, final Tenant Plans with field notes for such Tenant Changes.


16


    

--------------------------------------------------------------------------------






(f) Not do or permit to be done any act or thing in the Premises which will
invalidate or be in conflict with fire insurance policies generally issued for
office buildings in the Borough of Manhattan, City of New York, and not do
anything or permit anything to be done, or keep anything or permit anything to
be kept, in the Premises which would result in insurance companies of good
standing refusing to insure the Building or any such property in amounts and
against risks as reasonably determined by Landlord, or otherwise result in
non-compliance with any applicable legal requirements. If solely by reason of
failure of Tenant to comply with the provisions of this paragraph including, but
not limited to, the specific use to which Tenant puts the Premises (as opposed
to mere office use and all other uses permitted under Section 1.03 hereof), the
fire insurance rate payable by Landlord shall at the beginning of this Lease or
at any time thereafter be higher than it otherwise would be, then Tenant shall
reimburse Landlord, as additional rent hereunder, for that part of all fire
insurance premiums thereafter paid by Landlord which shall have been charged
solely because of such failure or use by Tenant, and shall make such
reimbursement upon the first day of the month following such outlay by Landlord
and demand upon Tenant together with reasonable back-up documentation. In any
action or proceeding wherein Landlord and Tenant are parties, a schedule or
“make up” rate for the Building or Premises issued by the New York Fire
Insurance Rating Organization, or other body making fire insurance rates for the
Premises, shall be prima facie evidence of the facts therein stated and of the
several items and charges in the fire insurance rate then applicable to the
Premises.




17


    

--------------------------------------------------------------------------------




(g) Subject to Section 5.02(b) hereof, permit Landlord, at reasonable times upon
reasonable prior written notice (which, for purposes of this Section, may
include notices sent via electronic mail), to show the Premises to any lessor
under any ground or underlying lease, or any lessee or mortgagee, or any
prospective purchaser, lessee, mortgagee, or assignee of any mortgage of the
Building and/or the Land or of Landlord’s interest therein, and their
representatives, and during the period of twelve (12) months immediately
preceding the Expiration Date (as the same may be extended) with respect to any
part of the Premises similarly show any part of the Premises to any person
contemplating the leasing of all or a portion of the same.


(h) At the end of the term, quit and surrender to Landlord the Premises “broom
clean” and in good order and condition, reasonable wear and tear and loss by
Casualty (as hereinafter defined in Section 7.01) and Condemnation (as
hereinafter defined in Section 8.01) excepted, and Tenant shall remove such of
Tenant’s Changes and/or Tenant’s Property as Landlord elects to have Tenant and
Tenant is required to remove all subject to and in accordance with Section 4.01
hereof. Tenant shall give Landlord sixty (60) days’ prior written notice of the
day it intends to vacate the Premises (which may be either upon the Expiration
Date or the Expiration Date as extended pursuant to Article 32 hereof), but the
failure to do so, shall not result in any liability except as expressly provided
below in this paragraph (h). Upon receipt of said notice Landlord and Tenant
shall agree on a mutually convenient time, but in no event later than thirty
(30) days prior to the Expiration Date, in order to perform a joint inspection
of the Premises. Tenant expressly waives, for itself and for any person claiming
through or under Tenant, any rights which Tenant or such person may have under
the provisions of Section 2201 of the New York Civil Practice Law and Rules and
any similar successor law of the same import then in force, in connection with
any holdover proceedings which Landlord may institute to enforce the provisions
of this paragraph (h) following the expiration or earlier termination of this
Lease. If Tenant shall remain in possession of the Premises after the Expiration
Date without the execution of a new lease (whether or not with the consent or
acquiescence of Landlord), Tenant’s occupancy shall be deemed to be that of a
tenancy-at-will, and in no event from month-to-month or from year-to-year, and
it shall be subject to all of the other terms of this Lease applicable thereto,
including those set forth in this paragraph (h). In the event that Tenant
remains in possession of the Premises or any part thereof after the expiration
of the tenancy-at-will created hereby then Tenant’s occupancy shall be deemed a
tenancy-at sufferance and not a tenancy-at-will. Nothing contained herein shall
be construed to constitute Landlord’s consent to Tenant holding over after the
Expiration Date or to give Tenant the right to hold over after the Expiration
Date. During the period in which Tenant holds over, Tenant shall pay rent to
Landlord at a monthly rental equal to the greater of: (i) 1.25 times the monthly
Fixed Rent, plus all Article 26 additional rent last payable by Tenant hereunder


18


    

--------------------------------------------------------------------------------




for the first thirty (30) days of holdover, then, 1.5 times the monthly Fixed
Rent, plus all Article 26 additional rent last payable by Tenant hereunder; or
(ii) the price, on a monthly basis, for comparable space in the Building
Landlord is then obtaining as evidenced by comparable recent leases (or, if
Landlord shall have no such recent comparable leases, the monthly rental equal
to the prevailing rate for comparable space in comparable buildings in the
vicinity of the Building). Tenant’s obligations under this paragraph (h) shall
survive the expiration of this Lease.


(i) At any time and from time to time upon not less than ten (10) business days’
prior notice by Landlord to Tenant, execute, acknowledge and deliver to Landlord
or any of Landlord’s affiliates, or to any prospective or current superior
lessor, mortgagee, lender or partner or a prospective purchaser or investor in
the Building, a statement of Tenant in writing certifying to Landlord or to
anyone else Landlord shall reasonably designate that this Lease is unmodified
and in full force and effect (or if there have been modifications, that the same
is in full force and effect as modified and stating the modifications),
specifying the dates to which the Fixed Rent, additional rent and other charges
have been paid in advance, if any, and stating whether or not to the best actual
knowledge of the Tenant Landlord is in default in the performance of any
provision of this Lease beyond the expiration of any notice, grace or cure
period and, if so, specifying each such default of which the Tenant has actual
knowledge, and further stating such other factual items or information as
Landlord or Landlord’s designee may reasonably request and as are known to
Tenant; it being intended that any such statement so delivered may be relied
upon by the person to whom the statement is given. If Tenant fails to execute
and deliver the statement as and when required by this Section 5.01(i), then
notwithstanding any other provision of this Lease, if such failure shall not be
cured within five (5) business days after receipt of the second notice and
demand by Landlord, such failure shall constitute a default under this Lease
beyond any applicable cure period entitling Landlord to the same rights and
remedies as if such default was with respect to nonpayment of Fixed Rent,
provided that such failure to deliver such statement within five (5) business
days after receipt of the second notice shall be stated in bold in such second
notice. Landlord agrees to provide Tenant or to anyone else Tenant shall
reasonably designate within ten (10) business days after Tenant so requests, a
certificate as to whether (i) this Lease has been modified and, if so, a list of
the documents modifying this Lease, (ii) this Lease is then in full force and
effect, (iii) Tenant is then current in the payment of Fixed Rent and additional
rent, and (iv) Landlord has given any notice of default under this Lease which
remains uncured. This certificate shall state such other information regarding
the Lease as Tenant or Tenant’s designee shall reasonably request, it being
intended that any such statement so delivered may be relied upon by the person
to whom the statement is given.




19


    

--------------------------------------------------------------------------------




(j) Not move any safe, heavy machinery, heavy equipment, freight, bulky matter
or fixtures into or out of the Building without Landlord’s prior written consent
not to be unreasonably withheld, delayed or conditioned. If such safe,
machinery, equipment, freight, bulky matter or fixtures require special
handling, Tenant agrees to employ only persons holding a Master Rigger’s License
to do said work, and that all work in connection therewith shall comply with the
Administrative Code of the City of New York. Notwithstanding said consent of
Landlord, Tenant shall defend and indemnify Landlord for, and hold Landlord
harmless and free from, all loss, costs, liabilities and damages sustained by
person or property arising out of the moving of such items into or out of the
Building except to the extent caused by the acts, omissions, negligence,
misconduct or breach of this Lease by Landlord or any Landlord Parties and
subject to Sections 7.03 and 7.04, as well as for all reasonable expenses and
reasonable attorneys’ fees incurred in connection therewith, and all costs
incurred in repairing any damage to the Building or Appurtenances (including,
without limitation, Landlord’s reasonable charge for any repairs performed by
Landlord’s employees).


(k) To the extent not prohibited by applicable Requirements and to the extent
not caused by the acts, omissions (where this Lease or applicable law imposes a
duty to act), negligence, misconduct or breach of this Lease by Landlord or any
Landlord Parties and subject to Sections 7.03 and 7.04, indemnify, defend and
save harmless, Landlord, the Landlord Parties and the Underlying Indemnitees,
and their respective officers, directors, contractors, agents and employees,
from and against any and all liability (statutory or otherwise), claims,
actions, suits, demands, damages, judgments, costs, interest and expenses of any
kind or nature of anyone whomsoever (including, but not limited to, reasonable
third-party counsel fees and disbursements incurred in the defense of any action
or proceeding including in enforcing the foregoing indemnification)
(collectively, “Loss”), to which they may be subject or which they may suffer by
reason of any claim for, any injury to, or death of, any person or persons,
theft or damage to property (including any loss of use thereof) or damage to the
Building or Appurtenances or otherwise arising from or in connection with the
use of or from any work, installation or thing whatsoever done (other than by
any of the Landlord Parties) in or about the Premises and/or the Building (as to
the Building, if caused by Tenant or by any Tenant Parties (as defined in
Section 10.01)), during or subsequent to (in the case of a holdover), the Term,
or arising from any condition of the Premises and/or the Building due to or
resulting from any default by Tenant in the performance of Tenant’s obligations
under this Lease or from any wrongful act, omission (where this Lease or
applicable law imposes a duty to act) or negligence of Tenant or any of Tenant
Parties. Where not prohibited by applicable Requirements, no workers’
compensation claim by any of Tenant’s employees will be subrogated against
Landlord.




20


    

--------------------------------------------------------------------------------




Whenever this Lease requires either Landlord or Tenant to indemnify the other,
then the parties shall comply with the following procedures and requirements:
(i)
Notice to Indemnitor. The party being indemnified (the “Indemnitee”) shall
promptly (and in any event within ten (10) days after becoming aware of such
claim) notify the party with the obligation to indemnify (the “Indemnitor”) in
writing of any Loss for which it is seeking indemnification hereunder.



(ii)
Selection of Counsel. Indemnitor shall select counsel reasonably acceptable to
Indemnitee and to Indemnitor’s insurance carrier. Counsel chosen by Indemnitor’s
insurance carrier shall be deemed satisfactory. Even though Indemnitor shall
defend the action, Indemnitee may, at its option and its own expense, engage
separate counsel to advise it regarding the claim and its defense. Indemnitor’s
counsel shall consult with Indemnitee’s counsel; provided, however, that
Indemnitor and its counsel shall fully control the defense of such Loss.



21


    

--------------------------------------------------------------------------------




(iii)
Cooperation. Indemnitee shall reasonably cooperate (at no cost to Indemnitee)
with Indemnitor’s defense.

(iv)
Settlement. Indemnitor may, with Indemnitee’s consent, not to be unreasonably
withheld, conditioned or delayed, settle the claim. Indemnitee’s consent shall
not be required for any settlement by which: (i) Indemnitor procures (by
payment, settlement, or otherwise) a release of Indemnitee by which Indemnitee
need not make any payment to the claimant; and (ii) neither Indemnitee nor
Indemnitor on behalf of Indemnitee admits liability.

(v)
Survival.    Each of Landlord’s and Tenant’s indemnification obligations
contained in this Lease shall survive the expiration or earlier termination of
this Lease for a period of one (1) year.



(l) Not do or permit to be done any act or thing which would cause any hazardous
or dangerous condition, waste, material and/or substance (as the same may be
defined in any local, state or federal rule, regulation or statute) to be used,
stored, transported, released, handled, produced, created, disposed of, or
installed in, on, from, or at the Premises and/or the Building, except for small
amounts of standard office and cleaning and other supplies customarily used in
the ordinary course of businesses being conducted at the Premises in accordance
with this Lease; provided that all such materials and/or substances: (i) shall
at all times be used, stored, transported, released, handled, produced, created,
disposed of, and/or installed in compliance with all applicable legal and/or
insurance requirements; (ii) shall not create any additional burden on Landlord
to notify other tenants, the public or any governmental authority of the
existence of such materials and/or substances; and (iii) shall not cause any
increase in Landlord’s insurance rates by reason of any wrongful acts or
omissions (where this Lease or applicable law imposes a duty to act) that are
not permitted by the provisions of this Lease.


Section 5.02    Landlord covenants and agrees that Landlord will:


(a) use reasonable efforts not to interfere with the businesses being conducted
at the Premises in accordance with this Lease during such times as Landlord
exercises its rights under the various provisions of this Lease which permit
Landlord to perform work, repairs, improvements, maintenance and/or alterations
to the Building (including the Premises) but Landlord shall not be required to
perform the same on an overtime or premium pay basis unless required to remedy
an emergency situation or Tenant agrees in writing to reimburse Landlord for the
incremental cost of such overtime


22


    

--------------------------------------------------------------------------------




or premium pay basis or unless such work adversely interferes with or
unreasonably disturbs the use of the Premises for the conduct of business in the
Premises;


(b) give Tenant reasonable prior written notice, which, for purposes of this
section, may include notices sent via electronic mail of all entry into the
Premises and afford Tenant the right to have a representative present (except in
the case of an emergency when no such notice or representative shall be required
except for such notice, if any, as is practical under the circumstances);


(c)    to the extent not prohibited by applicable Requirements and to the extent
not caused by the acts, omissions (where this Lease or applicable law imposes a
duty to act), negligence, misconduct or breach of this Lease by Tenant, its
agents, employees or contractors or any Tenant Parties and subject to Sections
7.03 and 7.04, indemnify, defend and save harmless, Tenant and its partners,
members, principals, contractors, agents, officers, directors and employees from
and against any and all liability (statutory or otherwise), claims, actions,
suits, demands, damages, judgments, costs, interest and expenses of any kind or
nature of anyone whomsoever (including, but not limited to, reasonable third
party counsel fees and disbursements incurred in the defense of any action or
proceeding, including in enforcing the foregoing indemnification) to which they
may be subject or which they may suffer by reason of any claim for, any injury
to, or death of, any person or persons, injury or loss, theft or damage to
property (including any loss of use thereof) arising from any work, installation
or thing whatsoever done (other than by Tenant or its contractors or any Tenant
Parties) in or about the Premises and/or the Building by any of the Landlord
Parties or arising from any condition of the Premises and/or the Building due to
or resulting from any default by Landlord in the performance of Landlord’s
obligations under this Lease or from any wrongful act, omission (where this
Lease or applicable law imposes a duty to act) or negligence of Landlord or any
of the Landlord Parties;


(d)    cure any violation of any Requirements, including, without limitation,
the New York City building code, caused by any condition existing within the
Building and not caused by Tenant, in a commercially diligent fashion, if such
violation prevents or impedes Tenant from obtaining a building permit, work
permit, approval or sign-off or obtaining a temporary or permanent certificate
of occupancy for all or a portion of the Premises or performing and completing
Tenant’s Work or any other Tenant’s Changes. Tenant shall reimburse Landlord for
the actual and reasonable out-of-pocket cost without mark-up or surcharge of
curing any violation caused by any condition created by Tenant;




23


    

--------------------------------------------------------------------------------




(e)    to execute within five (5) business days after written request, DOB
forms, pre-determination application, permits and related documentation
(collectively, “DOB Applications”) required in order for Tenant’s Work or any
other Tenant’s Changes to be appropriately filed. If requested by Tenant,
Landlord agrees to sign the DOB Applications prior to submission of Tenant Plans
provided that Tenant Plans shall be subject to Landlord’s reasonable review as
provided in Article 5 hereof. Notwithstanding the foregoing: (i) Landlord’s
execution of any DOB Applications shall not be construed as approval of Tenant’s
plans or specifications for any work involved; (ii) for any Tenant’s Changes
which require Landlord’s prior consent under Section 5.01(e) hereof, no work may
be commenced by Tenant until such final plan approval is received from Landlord
in accordance with the terms and conditions of this Lease; and (iii) Tenant, at
its sole expense, shall be responsible to make any corrections required by the
DOB in the DOB application executed by Landlord.        


ARTICLE 6


Changes or Alterations by Landlord


Section 6.01    Landlord reserves the right to make such changes, alterations,
additions, improvements, repairs or replacements in or to the Building
(including the Premises, provided the usable square footage of the Premises
shall not be reduced by more than a de minimus amount) and the fixtures and
equipment thereof, as well as in or to the street entrances, halls, passages,
elevators, escalators, stairways and other parts thereof and to erect, maintain
and use pipes, ducts and conduits in and through the Premises (provided same
are, to the extent possible, concealed behind then existing walls and ceilings
of the Premises and, if not concealed areas, then adjacent to then existing
walls and ceilings and appropriately boxed and concealed using the same
materials and workmanship then existing in such portion of the Premises so that
it becomes part of the existing décor of the Premises in such area of the
Premises), all as Landlord may deem necessary or desirable; provided, however,
Landlord agrees that the end result of any of the foregoing shall not adversely
interfere with the use of the Premises and necessary facilities or access
thereto. Nothing contained in this Article 6 shall relieve Tenant of any duty,
obligation or liability of Tenant set forth in this Lease with respect to making
any repair, replacement or improvement or complying with any law, order or
requirement of any governmental or other authority.




24


    

--------------------------------------------------------------------------------




Section 6.02    Landlord reserves the right to name the Building and to change
the name or address of the Building at any time and from time to time. To the
extent within Landlord’s control, Landlord shall provide Tenant with at least
sixty (60) days prior notice of any such change in the name and/or street
address of the Building. Neither this Lease nor any use by Tenant shall give
Tenant any easement or other right in or to the use of any door or any passage
or any concourse or any plaza connecting the Building with any subway or any
other building or to any public conveniences, and the use of such doors,
passages, concourses, plazas and conveniences may, without notice to Tenant be
regulated or discontinued at any time by Landlord. If at any time any windows of
the Premises are: (i) temporarily obstructed incident to or by reason of
repairs, replacements, maintenance and/or cleaning in, on, to or about the
Building or any parts thereof; or (ii) permanently or temporarily closed or
obstructed as a result of any reason beyond Landlord’s control including
applicable Requirements, then Landlord shall not be liable for any damage Tenant
may sustain thereby and Tenant shall not be entitled to any compensation
therefor or abatement of rent nor shall the same release Tenant from its
obligations hereunder or constitute an eviction.
                    
Section 6.03    Except as otherwise provided herein, including but not limited
to Articles 7 and 8 and Section 17.05 of this Lease, there shall be no allowance
to Tenant for a diminution of rental value, the same shall not constitute an
eviction of Tenant in whole or in part and Landlord shall incur no liability
whatsoever by reason of inconvenience, annoyance, or injury to business arising
from Landlord, Tenant or others making any changes, alterations, additions,
improvements, repairs or replacements in or to any portion of the Building or
the Premises or in the Appurtenances thereof or in the taking of material in the
Premises in connection therewith and no liability shall be incurred by Landlord
for failure of Landlord or others to make any changes, alterations, additions,
improvements, repairs or replacements in or to any portion of the Building or
the Premises, or in the Appurtenances except to the extent Landlord is obligated
to make repairs or replacements or to maintain the Building as provided
hereunder. Nothing contained herein shall be construed as a waiver by Tenant of
any of its rights (subject to the provisions of this Lease) to enforce
Landlord’s obligations under this Lease.




25


    

--------------------------------------------------------------------------------




ARTICLE 7


Damage by Fire, Etc.


Section 7.01    Subject to Sections 7.02 and 7.06, if any part of the Premises
shall be damaged by fire or other casualty (the “Casualty”), Tenant shall give
prompt written notice thereof to Landlord and Landlord shall proceed with
reasonable diligence to repair such damage in a good and workmanlike manner
substantially to the same condition as existed before the Casualty, and if any
part of the Premises shall be rendered untenantable by reason the Casualty, the
annual Fixed Rent and Article 26 additional rent payable hereunder and other
additional rent for any service or item not then being supplied to Tenant shall
be abated to the extent that such Fixed Rent and Article 26 additional rent and
other additional rent for any service or item not then being supplied to Tenant
relates to such part of the Premises for the period from the date of such damage
to the date when such part of the Premises shall have been made tenantable or to
such earlier date upon which the full Term with respect to such part of the
Premises shall expire or terminate. If Landlord or any holder of any superior
mortgage (as herein defined) or any lessor under any superior lease (as herein
defined) shall be unable to collect insurance proceeds (including rent
insurance) applicable to such damage solely because of the willful misconduct of
Tenant subsequent to the Casualty, then Tenant shall be liable for any actual
damages directly resulting from such willful misconduct (and not any
consequential or indirect damages); provided however, in no event, shall the sum
of the damages resulting therefrom exceed the amount of uncollected insurance
proceeds. Landlord shall not be liable for any inconvenience or annoyance to
Tenant or injury to the business of Tenant resulting in any way from such damage
or the repair thereof, provided however, Landlord shall comply with Section
5.02(a) in performing such repair work. Tenant acknowledges and agrees that
Landlord shall not: (i) carry insurance of any kind on any Appurtenances made by
Tenant after the date of this Lease, Tenant’s Property, or Tenant’s Changes; or
(ii) be obligated to repair any damage thereto or replace any of same, which
obligation shall be the sole responsibility of Tenant.




26


    

--------------------------------------------------------------------------------




Section 7.02    If (a) substantial alteration or reconstruction of the Building
shall, in the good faith reasonable opinion of Landlord’s architect, be required
as a result of damage by Casualty (whether or not the Premises shall have been
damaged by such Casualty), or (b) all or any material portion of the Premises
shall be damaged by Casualty during the last two (2) years of the Term, then
Landlord shall have the right to terminate this Lease. Notwithstanding the
foregoing, Tenant shall have the right to nullify any Landlord termination under
clause (b) of the preceding sentence by exercising an option to extend the Term
(if available) within sixty (60) business days after Tenant’s receipt of
Landlord’s notice of termination. If all or any material portion of the Premises
shall be damaged by Casualty during the last twenty-four (24) months of the
Term, then Tenant shall have the right to terminate this Lease. If either party
shall have the right to terminate this Lease pursuant to this Section 7.02, it
shall give to the other party within sixty (60) days after the date of such
damage written notice of such termination and specifying a date, not less than
one hundred and twenty (120) days after the giving of such notice (or not less
than one hundred eighty (180) days after the giving of such notice in the case
of a termination pursuant to clause (a) of the first sentence of this Section
7.02 where the Premises have not been damaged by such Casualty), for such
termination. In the case set forth in clause (a) of the first sentence of this
Section 7.02 in which Landlord shall have the right to terminate this Lease,
Landlord shall act in a manner that does not discriminate against Tenant,
including, without limitation terminating the leases of all similarly situated
tenants in the Building to the extent Landlord is permitted to do so by the
leases of such tenants.


Section 7.03    Landlord and Tenant shall each secure an appropriate clause in,
or an endorsement upon, each “all risk” or “special risk” property damage policy
obtained by it with respect to the Building in the case of Landlord and with
respect to the Premises and/or Tenant’s Property in the case of Tenant pursuant
to which the respective insurance companies shall waive subrogation or permit
the insured, prior to any loss, to waive any claim it might have against the
other (including, in the case of Landlord, for the benefit of Tenant’s
subtenants at all levels as herein permitted), including but not limited to the
waivers contained in Section 7.04 hereof. The waiver of subrogation or
permission for waiver of any claim hereinbefore referred to shall extend to the
agents of each party.




27


    

--------------------------------------------------------------------------------




Section 7.04    Notwithstanding any other provision of this Lease to the
contrary (other than the second sentence of Section 7.01) with respect to any
property whether insured or not, each party hereby releases the other and its
partners, members, principals, agents, employees, officers, directors and
shareholders with respect to any claim (including a claim for negligence) which
it might otherwise have against the other party for loss, damage or destruction
with respect to its property by fire or other casualty (including rental value
or business interruption, as the case may be). Nothing in this Section 7.04
shall relieve Tenant or Landlord of its obligations to make repairs to the
Premises in accordance with the terms of this Lease.


Section 7.05    This Lease shall be considered an express agreement governing
any case of damage to or destruction of the Building or any part thereof by
Casualty, and Section 227 of the Real Property Law of the State of New York
providing for such a contingency in the absence of express agreement, and any
other law of like import now or hereafter in force, shall have no application in
such case.


Section 7.06    Notwithstanding anything contained herein to the contrary, in
the event that any portion of the Premises shall be substantially damaged by
Casualty and restoration is not substantially completed by Landlord within nine
(9) months after the occurrence of said casualty, subject to reasonable
extensions not to exceed three (3) additional months for circumstances beyond
Landlord’s reasonable control pursuant to Section 21.01 hereof(the “Restoration
Period”), then Tenant shall be entitled to terminate this Lease provided
Landlord receives a termination notice (which shall be deemed irrevocable) from
Tenant within sixty (60) business days after the expiration of the Restoration
Period (TIME BEING OF THE ESSENCE). In the event that Landlord does not receive
said notice within said sixty (60) business day period, then Tenant’s right to
terminate pursuant to this Section 7.06 shall be void and of no further force or
effect. Notwithstanding anything contained herein to the contrary, in the event
that Landlord’s architect or engineer reasonably and in good faith estimates (a
copy of which estimate (the “Restoration Period Estimate”) will be given to
Tenant within sixty (60) days following the casualty) (or, if applicable, the
determination of a Third Party Architect or Engineer as provided below) that it
will take longer than nine (9) months (excluding circumstances beyond Landlord’s
reasonable control) from the date of the Casualty to substantially complete such
restoration, then Tenant, shall be entitled to terminate this Lease by giving
notice to Landlord of its election to do so within sixty (60) business days
after receipt of such architect’s or Third Party Architect or Engineer’s
estimate (TIME BEING OF THE ESSENCE), which notice shall specify a date for the
termination of this Lease, not more than one hundred fifty (150) days after the
giving of such notice. The estimate of Landlord’s architect or engineer shall be
agreed to by Tenant’s architect or engineer and failing such agreement, the
estimate of a third architect or engineer


28


    

--------------------------------------------------------------------------------




selected by Landlord’s architect or engineer and Tenant’s architect or engineer
shall govern. If Landlord’s architect or engineer and Tenant’s architect or
engineer shall fail to select a third architect or engineer, the selection of
the third architect or engineer shall be determined by submitting the question
for decision to the Chairman of the Board of Directors of the Management
Division of the Real Estate Board of New York, Inc., or to such impartial person
as he/she may designate, whose determination shall be final and conclusive upon
the parties hereto.


ARTICLE 8


Condemnation


Section 8.01    (a)    In the event that the whole of the Premises shall be
lawfully condemned or taken in any manner for any public or quasi-public use by
a competent condemning authority (any such lawful condemnation or taking, a
“Taking”), this Lease and the term and estate hereby granted shall forthwith
cease and terminate as of the date of vesting of title.


(b)    In the event of a Taking of more than ten percent (10%) of the rentable
area of the Premises, Tenant shall have the right (but not the obligation) to
terminate this Lease within one hundred twenty (120) days following the date on
which Tenant shall have received notice of vesting of title of the portion of
the Premises taken. If Tenant shall provide Landlord with such notice of
termination, this Lease and the term and estate hereby granted shall expire as
of the date specified therefor in such notice (but not less than thirty (30)
days after the giving of such notice).


(c)    In the event of a Taking of less than ten percent (10%) of the rentable
area of the Premises then, (i) this Lease shall not terminate, (ii) effective as
of the date of vesting of title, the Fixed Rent and Article 26 additional rent
hereunder shall be reduced in an amount thereof apportioned according to the
area of the Premises so condemned or taken and (iii)Landlord will, with
reasonable diligence and at its expense, restore the remainder of the Premises
as closely as practicable to the same condition as the Premises existed in prior
to such Taking; provided, however, that Landlord shall not be obligated to
repair any damage to Tenant’s Property or replace the same.




29


    

--------------------------------------------------------------------------------




(d)    In the event of a Taking of the whole Building then this Lease and the
term and estate hereby granted shall forthwith cease and terminate as of the
date of vesting of title. In the event of a Taking of such portions of the
Building that are critical or necessary for the proper functioning, use and
occupancy of the Building, then Landlord (whether or not the Premises be
affected) may, at Landlord’s option, terminate this Lease by notifying Tenant in
writing of such termination within one hundred twenty (120) days following the
date on which Landlord shall have received notice of vesting of title; provided,
however that Landlord shall also terminate the leases of all other tenants in
the Building.


Section 8.02    In the event of a termination of this Lease pursuant to Section
8.01 of this Article 8, this Lease and the term and estate hereby granted shall
expire as of the date of such termination with the same effect as if that were
the date hereinbefore set for the expiration of the full Term, and the Fixed
Rent and Article 26 additional rent payable hereunder shall be apportioned as of
such date.


Section 8.03    Except as otherwise set forth in Section 8.04 below, in the
event of any Taking hereinbefore mentioned of all or a part of the Building,
Landlord shall be entitled to receive the entire award in the condemnation
proceeding, including any award made for the value of the estate vested by this
Lease in Tenant, and Tenant hereby expressly assigns to Landlord any and all
right, title and interest of Tenant now or hereafter arising in or to any such
award or any part thereof, and Tenant shall be entitled to receive no part of
such award. The foregoing shall not prohibit Tenant’s independent claim for the
value of Tenant’s trade fixtures and moving expenses and any other claim
permitted under law so long as any award made to Tenant based upon such claim
does not reduce the award otherwise payable to Landlord.


Section 8.04    In the event of a Temporary Taking (as hereinafter defined) of
all or any portion of the Premises, this Lease shall not terminate and Tenant
shall continue to perform or observe all of Tenant’s obligations hereunder as
though such Temporary Taking had not occurred, except to the extent that Tenant
may be prevented from so doing because such Temporary Taking interferes with or
prevents the lawful use and occupancy of the Premises or the portion thereof
affected by the Temporary Taking. In the event of such Temporary Taking, Tenant
shall be entitled to receive the award with respect to the Premises or portion
thereof covered by such Temporary Taking (whether paid as damages, rent or
otherwise), unless the period of occupancy extends beyond the termination of
this Lease, in which case Landlord shall be entitled to such part of such award
as shall be properly allocable to the cost of restoration of the Premises and
the balance of said award shall be apportioned between Landlord and Tenant as of
the scheduled Expiration Date. Notwithstanding the foregoing, the Fixed Rent and


30


    

--------------------------------------------------------------------------------




Article 26 additional rent hereunder shall abate during the period of a
Temporary Taking in proportion to the amount of the Fixed Rent and Article 26
additional rent not covered by the amount of the award. For purposes of this
Article 8 and notwithstanding anything contained in this Section 8.04 to the
contrary, a “Temporary Taking” shall mean a Taking for a period of no more than
eighteen (18) months. Any taking that is initially described as a Temporary
Taking but which exceeds eighteen (18) months shall be deemed a permanent Taking
governed by the terms and conditions of Sections 8.01-8.03, as applicable.


ARTICLE 9


Compliance with Laws


Section 9.01        Subject to Section 9.04 hereof, Tenant, at Tenant’s expense,
shall comply with all Requirements at any time duly issued or in force,
applicable to the Premises or any part thereof or to the use or alteration
thereof, except that Tenant shall not hereby be under any obligation to comply
with applicable Requirements unless such compliance is required by reason of a
condition which has been created by, or at the instance of Tenant, or is
attributable to the specific manner of use (as opposed to mere office use) to
which Tenant puts the Premises, or Tenant’s alteration thereof, or is required
by reason of a breach of any of Tenant’s covenants and agreements hereunder.


Section 9.02        Landlord, at its sole cost and expense (but subject to
recoupment as and to the extent provided in Article 26 hereof), shall comply
with all Requirements applicable to the Building other than those Requirements
with which Tenant or other tenants or occupants of the Building shall be
required to comply, but only to the extent non-compliance would adversely affect
Tenant’s use of the Premises (including reasonable access thereto) or Tenant’s
use of the Building, subject to Landlord’s right to contest the applicability or
legality thereof. Landlord hereby represents that, to its knowledge, as of the
date hereof the Building is in compliance with all Requirements as to which
non‑compliance would adversely affect Tenant’s right to access, occupy and use
the Premises for the uses expressly permitted hereunder. If any violation of any
Requirement which Landlord is obligated to comply with pursuant to the terms
hereof shall materially delay or prevent the performance of Tenant Changes,
including, without limitation, obtaining any permits in connection therewith,
Tenant shall notify Landlord of same, which notice shall include a detailed
description of the delay or prevention caused by such non-compliance and a
detailed description of the aspect of such Tenant Change subject to such delay
or prevention. Landlord shall promptly commence and diligently prosecute to
completion the cure and removal of such violation.


31


    

--------------------------------------------------------------------------------






Section 9.03        For purposes of this Lease, the term “Requirements” shall
mean all present and future laws, rules, orders, ordinances, regulations,
statutes, requirements, codes and executive orders, extraordinary as well as
ordinary, of all governmental authorities now existing or hereafter created, and
of any and all of their departments and bureaus, affecting the Land, Building
and Premises or any portion thereof, as applicable, or any street, avenue or
sidewalk comprising a part of or in front of the Building or the Land or any
vault in or under the Land or the Building, or requiring removal of any
encroachment, or affecting the maintenance, use or occupation of the Land,
Building and Premises or any portion thereof.


Section 9.04        (A) Provided that Tenant is not then in monetary or material
non-monetary default beyond the expiration of any applicable notice, grace and
cure periods, Tenant, at its sole cost and expense, may contest (herein, the
“Contest”), by appropriate legal proceedings conducted in good faith and with
due diligence, any Requirements, which relate to Tenant’s use and/or occupancy
of the Premises or any part thereof, provided that (a) neither the Premises, nor
the Building, nor the Building’s Certificate of Occupancy, nor any rent
therefrom, nor any parts thereof or interest therein, would be in any immediate
danger of being sold, forfeited, attached, impaired or lost due to such Contest
and/or Landlord would not be in default under any financing encumbering the Land
or Building or any ground lease, (b) Landlord would not be subject to any
criminal liability for failure to comply therewith pending the outcome of such
proceedings and such proceedings would not, in Landlord’s reasonable judgement,
pose any danger to persons or property, (c) in the case of a monetary imposition
or other civil liability, Tenant shall post a bond or furnish such other
security as reasonably may be required by Landlord, (d) if such Contest be
finally resolved against Tenant, Tenant shall promptly pay the amount required
to be paid together with all interest and penalties accrued thereon, or comply
with the applicable Requirements, (e) Landlord shall (at no cost to Landlord)
reasonably cooperate with Tenant in such Contest to the extent such cooperation
does not, in Landlord’s reasonable opinion, have any adverse impact on Landlord
or the Building and Tenant shall keep Landlord informed as to the process of
such Contest, and (f) nothing contained in this Section 9.04 shall: (i) give
Tenant any rights to contest or appeal any assessment of Real Estate Taxes; or
(ii) be detrimental, in Landlord’s reasonable judgment, to the Building, Land,
Landlord or any of its occupants, or (iii) increase any obligation of Landlord
under this Lease, adversely affect any right of Landlord under this Lease or
relieve Tenant of, or diminish any of Tenant’s obligations under this Lease.
Tenant shall not undertake any such Contest without first providing Landlord no
less than thirty (30) days’ prior written notice of its intention to institute a
Contest.




32


    

--------------------------------------------------------------------------------




(B) Tenant shall defend, indemnify and hold harmless Landlord, the Landlord
Parties and the underlying Indemnitees from and against any and all claims
arising out of the Contest, together with all costs, expenses and liabilities
incurred in connection with each such claim or action or proceeding brought
thereon, including, without limitation, all reasonable attorney’s fees.


ARTICLE 10


Accidents to Plumbing and Other Systems


Section 10.01        Upon obtaining actual knowledge thereof, Tenant shall give
to Landlord prompt written notice of any damage to, or defective condition in,
any part or appurtenance of the Building’s plumbing, electrical, heating, air
conditioning (excluding any supplemental air conditioning units and equipment
and servicing the Premises which shall be Tenant’s responsibility to repair,
maintain and replace) or other systems serving, located in, or passing through
the Premises (collectively, the “Systems”), provided however, failure by Tenant
to give such notice shall not be deemed a default under this Lease. Following
such notice (or if Landlord otherwise has or receives knowledge thereof), any
such damage to or defective condition of the Systems shall be remedied by
Landlord with reasonable diligence, but if such damage or defective condition
was caused by, or resulted solely from the improper use by, Tenant or by the
employees, agents, licensees or invitees of Tenant (the “Tenant Parties”),
Landlord’s reasonable charge for the remedy thereof shall be paid by Tenant.
Tenant shall not be entitled to claim any eviction by reason of any such damage
or defective condition or any damages (other than any abatement expressly
provided for herein, including any abatement provided for in Section 17.05
hereof) arising from any such damage or defective condition unless the same
shall have been caused by the act, omission (where there is a duty to act
imposed by this Lease or applicable law), negligence, misconduct or breach of
this Lease by Landlord in the operation or maintenance of the Premises or
Building and the same shall not have been remedied by Landlord with reasonable
diligence (and in any event within two (2) business days or such longer period
as is reasonably required provided Tenant shall be entitled to its abatements
provided for in Section 17.05 hereof) after written notice thereof from Tenant
to Landlord.
 


33


    

--------------------------------------------------------------------------------




Section 10.02        Landlord shall, at its sole cost and expense (except as
otherwise provided in Section 5.01(a) hereof), keep and maintain in good repair
and working order and make all repairs to and perform necessary maintenance upon
the Building, the Systems and all parts thereof, including structural elements,
life-safety, plumbing, electrical and HVAC systems within the Building which
generally service the Building and are required in the normal maintenance and
operation of the Building and shall provide such services and operate, maintain
and repair the Building (excluding the Premises and other tenant space in the
Building) so that the same shall be kept, operated and maintained in a manner
and condition consistent with comparable first-class office buildings located in
midtown Manhattan similar to the Building (“Comparable Buildings”).


ARTICLE 11


Notices and Service of Process


Section 11.01        (a) Except as otherwise expressly set forth herein, any
notice, consent, approval, demand or statement hereunder by either party to the
other party shall be in writing (whether or not so specified in any particular
provision of this Lease) and shall be deemed to have been duly given only if
sent by: (i) certified mail, return receipt requested, or (ii) by hand delivery
(requiring signed receipt), or (iii) by nationally recognized overnight courier
with next business day delivery (requiring signed receipt), or (iv) by
electronic mail, but only in those limited instances where provision for notice
by electronic mail is expressly provided for in other sections of this Lease
(e.g. for access to the Premises or for overtime services), in either event
addressed to such other party as follows:




34


    

--------------------------------------------------------------------------------




If to Landlord:


c/o Paramount Group, Inc., 1633 Broadway, Suite 1801, New York, NY 10019; Attn:
Senior Vice President – Counsel, Leasing & Property Management


with copies to:


c/o Paramount Group, Inc., 1633 Broadway, Suite 1801, New York, NY 10019; Attn:
Senior Vice President-Property Management


And:


c/o Paramount Group, Inc. 1633 Broadway, Suite 1801, Building Office, New York,
NY 10019 Attn: Property Manager.


If to Tenant:


229 West 43rd Street, 5th Floor, New York, NY 10036, Attn: Vice President of
Technical Operations, until Tenant occupies the Premises for the conduct of its
business and thereafter, at the Premises, Attn: Vice President of Technical
Operations


and


229 West 43rd Street, 5th Floor, New York, NY 10036, Attn: Legal Department
until Tenant occupies the Premises for the conduct of its business and
thereafter, at the Premises, Attn: Legal Department


with copies of default notices only to:


Westerman Ball Ederer Miller Zucker & Sharfstein, LLP, 1201 RXR Plaza,
Uniondale, NY 11556, Attn: Robert S. Marshall, Jr., Esq.


        


35


    

--------------------------------------------------------------------------------




Either party may at any time change the address for such notices, consents,
approvals, demands or statements by mailing, as aforesaid, to the other party a
notice stating the change and setting forth the changed address. If the term
“Tenant”, as used in this Lease, refers to more than one person, any notice,
consent, approval, demand or statement given as aforesaid to any one of such
persons shall be deemed to have been duly given to Tenant. Any notice, consent,
approval, demand or statement given pursuant to the above shall be deemed
received on the day of delivery (with signed receipt) or rejection, as the case
may be.


(b) Landlord and Tenant acknowledge and agree that with the exception of
disputes arising under Sections 7.06, 26.10, 32.01 and 33.04, all disputes
arising, directly or indirectly, out of or relating to this Lease should be
dealt with by application of the laws of the State of New York and adjudicated
in the state courts of the State of New York sitting in New York County or the
Federal courts sitting in the State of New York in New York County; and Landlord
and Tenant each hereby expressly and irrevocably submit to the jurisdiction of
such courts in any suit, action or proceeding arising, directly or indirectly,
out of or relating to this Lease. So far as is permitted under the applicable
law, this consent to personal jurisdiction shall be self-operative and no
further instrument or action, other than service of process in one of the
manners permitted by law, shall be necessary in order to confer jurisdiction
upon such party in any such court. Provided that service of process is effected
upon Landlord or Tenant, as the case may be, in one of the manners permitted by
law, such party irrevocably waives, to the fullest extent permitted by law, and
agrees not to assert, by way of motion, as a defense or otherwise: (i) any
objection which it may have, or may hereafter have to the laying of the venue of
any such suit, action or proceeding brought in such a court as is mentioned in
this Section 11.01(b); (ii) any claim that any such suit, action or proceeding
brought in such a court has been brought in an inconvenient forum; or (iii) any
claim that it is not personally subject to the jurisdiction of the above-named
courts.


(c)    Notwithstanding anything contained in this Lease to the contrary, bills
for additional rent shall be deemed to have been duly given if sent to Tenant
only (and no other party need receive it in order for the same to be deemed duly
given) by first class mail (and which need not be registered, certified or
return receipt requested) or by messenger or recognized overnight courier
without, in any case, the requirement of a signed receipt.
 


36


    

--------------------------------------------------------------------------------




Section 11.02        Any notice provided by Landlord to Tenant prior to
Landlord’s receipt of notice of an assignment of this Lease shall be binding on
such assignee regardless of whether such assignee received a copy of such
notice. Any outcome of any action that Landlord may institute against Tenant
prior to Landlord’s receipt of notice of an assignment of this Lease shall be
binding upon any such assignee regardless of whether such assignee was a party
to such action. This Section 11.02 shall not be construed as negating the
requirement of obtaining Landlord’s prior written consent under Article 25 in
those instances where the same is required.
ARTICLE 12
Conditions of Limitation


Section 12.01        This Lease and the term and estate hereby granted are
subject to the limitation that:


(a) in case Tenant shall make an assignment of its property for the benefit of
creditors or shall file a voluntary petition under any bankruptcy or insolvency
law, or an involuntary petition under any bankruptcy or insolvency law shall be
filed against Tenant and such involuntary petition is not dismissed within
ninety (90) days after the filing thereof,


(b) in case a petition is filed by or against Tenant under the reorganization
provisions of the United States Bankruptcy Code or under the provisions of any
law of like import, unless such petition under said reorganization provisions be
one filed against Tenant which is dismissed within ninety (90) days after its
filing,


(c) in case a receiver, trustee or liquidator shall be appointed for Tenant or
of or for all or substantially all of the property of Tenant, and such receiver,
trustee or liquidator shall not have been discharged within ninety (90) days
from the date of his appointment,


(d) in case Tenant shall default in the payment of any Fixed Rent or any
recurring (on a monthly basis at the time of such default) additional rent
payable hereunder by Tenant to Landlord on any date upon which the same becomes
due, and such default shall continue for five (5) business days’ after Landlord
shall have given to Tenant a written notice specifying such default; or in case
Tenant shall default in the payment of any non-recurring additional rent payable
by Tenant to Landlord hereunder on any date upon which the same becomes due, and
such default shall continue for ten (10) business days’ after Landlord shall
have given to Tenant a written notice specifying such default,


37


    

--------------------------------------------------------------------------------






(e)    in case Tenant shall default in the due keeping, observing or performance
of any covenant, agreement, term, provision or condition of Section 3.01 hereof
on the part of Tenant to be kept, observed or performed and if such default
shall continue and shall not be remedied by Tenant within five (5) business days
after Landlord shall have given to Tenant a written notice specifying the same,
or


(f)     in case Tenant shall default in the due keeping, observing or
performance of any of Tenant’s obligations hereunder (other than a default of
the character referred to in clauses (d) or (e) of this Section 12.01), and if
such default shall continue and shall not be remedied by Tenant within twenty
(20) days after Landlord shall have given to Tenant a written notice specifying
the same, or, in the case of such a default which for causes beyond Tenant’s
control (which shall not include insufficiency of funds) cannot with due
diligence be cured within said period of twenty (20) days, if Tenant: (i) shall
not within such twenty (20) day period after the giving of such notice, advise
Landlord in writing of Tenant’s intention to take all steps necessary to remedy
such default with due diligence; (ii) shall not, within such twenty (20) day
period duly institute and thereafter diligently prosecute to completion all
steps necessary to remedy the same; and (iii) shall not remedy the same within
such additional reasonable time after the expiration of such twenty (20) day
period,


(g) in case any event shall occur or any contingency shall arise whereby this
Lease or the estate hereby granted or the unexpired balance of the term hereof
has, by operation of law or otherwise, devolved upon or passed to any firm,
association, corporation, person or entity other than Tenant except as expressly
permitted under Article 25 hereof,


then, in any of said cases, Landlord may give to Tenant a notice of intention to
end the Term at the expiration of five (5) days from the date of the giving of
such notice, and, in the event such notice is given, the expiration of said five
(5) day period shall become the Expiration Date, but Tenant shall remain liable
for damages as provided in this Lease. Except as otherwise provided herein, the
specified conditions of limitation in this Article 12 are not intended to be
exclusive of Landlord’s remedies at law or in equity and Landlord may invoke any
additional remedies and/or rights which it may have at law or in equity.


    


38


    

--------------------------------------------------------------------------------




Section 12.02        Intentionally deleted.


ARTICLE 13


Re-entry by Landlord


Section 13.01        If this Lease shall terminate as provided in Article 12
hereof provided, Landlord or Landlord’s agents may immediately or at any time
thereafter re-enter the Premises, or any part thereof, either by summary
dispossess proceedings or by any suitable action or proceeding at law, or by
force to the extent permitted by applicable Requirements, without being liable
to indictment, prosecution or damages therefor, and may repossess the same, and
may remove any persons therefrom, to the end that Landlord may have, hold and
enjoy the Premises again as and of its first estate and interest therein. The
words “re-enter”, “re-entry” and “re-entering” as used in this Lease are not
restricted to their technical legal meanings.


Section 13.02        In the event of any termination of this Lease under the
provisions of Article 12 hereof or in the event that Landlord shall re-enter the
Premises under the provisions of this Article 13 or in the event of the
termination of this Lease (or of re-entry) by or under any summary dispossess or
other proceeding or action or other measure undertaken by Landlord for the
enforcement of its aforesaid right of re-entry or any provision of law (any such
termination of this Lease being herein called a “Default Termination”), Tenant
shall thereupon pay to Landlord the Fixed Rent, additional rent and any other
charge payable hereunder by Tenant to Landlord up to the time of such Default
Termination or of such recovery of possession of the Premises by Landlord, as
the case may be, and shall also pay to Landlord damages as provided in Article
14 hereof. Also, in the event of a Default Termination Landlord shall be
entitled to retain all moneys, if any, paid by Tenant to Landlord, whether as
advance rent, security or otherwise, but such moneys shall be credited by
Landlord against any Fixed Rent, additional rent or any other charge due from
Tenant at the time of such Default Termination or, at Landlord’s option, against
any damages payable by Tenant under Article 14 hereof, provided that Landlord
shall promptly return any excess to Tenant.


Section 13.03    In the event of a breach or threatened breach on the part of
either Landlord or Tenant of its respective obligations hereunder, Landlord and
Tenant shall each have the right to seek injunction against the breaching party.
Except as otherwise provided herein, the specified remedies to which Landlord or
Tenant may resort hereunder are cumulative and are not intended to be exclusive
of any other remedies or means of redress to which Landlord or Tenant, as the
case may be, may lawfully be entitled at any time and, except as otherwise
provided herein, Landlord or Tenant, as the


39


    

--------------------------------------------------------------------------------




case may be, may invoke any remedy allowed at law or in equity as if specific
remedies were not herein provided for.


ARTICLE 14


Damages


Section 14.01        In the event of a Default Termination of this Lease, Tenant
will pay to Landlord as damages, sums equal to the aggregate of the Fixed Rent
and the additional rent under Article 26 (if any) which would have been due and
payable by Tenant during the remainder of the term had this Lease not terminated
by such Default Termination, in which case such liquidated damages shall be
computed and payable in monthly installments, in advance, on the first day of
each calendar month following Default Termination of this Lease and continuing
until the scheduled Expiration Date but for such Default Termination; provided,
however, that if Landlord shall relet all or any part of the Premises for all or
any part of said period, Landlord shall credit Tenant with the net rents
received by Landlord from such reletting until the scheduled Expiration Date,
such net rents to be determined by first deducting from the gross rents as and
when received by Landlord from such reletting the expenses incurred or paid by
Landlord in terminating this Lease and of re-entering the Premises and, to the
extent applicable, of securing possession thereof, as well as the reasonable
expenses of reletting, including altering and preparing the Premises for new
tenants, reasonable and customary brokers’ commissions and all other reasonable
expenses properly chargeable against the Premises and the rental therefrom in
connection with such reletting, it being understood that any such reletting may
be for a period equal to or shorter or longer than said period; provided,
further that: (i) in no event shall Tenant be entitled to receive any excess of
such net rents over the sums payable by Tenant to Landlord hereunder; (ii) in no
event shall Tenant be entitled, in any suit for the collection of damages
pursuant to this clause (b), to a credit in respect of any net rents from a
reletting except to the extent that such net rents are actually received by
Landlord; and (iii) if the Premises or any part thereof should be relet in
combination with other space, then appropriate apportionment on a square foot
rentable area basis shall be made of the rent received from such reletting and
of the expenses of reletting. Landlord shall have no obligation whatsoever to
mitigate its damages upon Tenant’s default under this Lease and Landlord shall
not be liable in any way whatsoever for the failure to relet all or any portion
of the Premises.




40


    

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained in this Lease, Landlord shall
not have any right to accelerate the Fixed Rent, additional rent and other
amounts payable hereunder.


Suit or suits for the recovery of such damages, or any installments thereof, may
be brought by Landlord from time to time at its election commencing at any time
following a Default Termination, and nothing contained herein shall be deemed to
require Landlord to postpone suit until the scheduled Expiration Date.


Section 14.02        Except as may be limited by the terms of this Lease,
neither Landlord nor Tenant shall be precluded from recovery against the other
party for sums or damages to which such party may lawfully be entitled by reason
of any uncured default hereunder on the part of the breaching party. Except in
such instances where a court of competent jurisdiction has determined that
Landlord has acted in an arbitrary and capricious manner or in bad faith, Tenant
shall make no claim for money damages wherever in this Lease it is provided that
Landlord shall not unreasonably withhold or delay any consent or approval, in
the event that Landlord shall unreasonably withhold or delay such consent or
approval, nor shall Tenant claim any such money damages by way of setoff,
counterclaim or defense.


Section 14.03        Notwithstanding any provision of this Lease to the
contrary, in no event shall Landlord, any Landlord Parties, any Underlying
Indemnitee or Tenant or any Tenant Party be liable for consequential, incidental
or punitive damages in connection with any claimed or actual breach of this
Lease or under any provision of this Lease, including any indemnification.


ARTICLE 15


Waivers by Tenant


Section 15.01        Tenant, for Tenant, and on behalf of any persons or
entities claiming through or under Tenant, does hereby waive and surrender all
right and privilege which they or any of them might have under or by reason of
any present or future law to redeem the Premises or to have a continuance of
this Lease for the full term hereby demised after Tenant is dispossessed or
ejected therefrom by process of law or under the terms of this Lease or after
the termination of this Lease as herein provided or pursuant to applicable
Requirements. If Landlord commences any summary proceeding, Tenant agrees that
Tenant will not interpose any counterclaim of whatever nature or description in
any such proceeding (except compulsory counterclaims).




41


    

--------------------------------------------------------------------------------




ARTICLE 16


Waiver of Trial by Jury


Section 16.01        It is mutually agreed by and between Landlord and Tenant
that, except in the case of any action, proceeding or counterclaim brought by
either of the parties against the other for personal injury or property damage,
the respective parties hereto shall, and they hereby do, waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of landlord and tenant with respect
to the Premises, Tenant’s use or occupancy of the Premises, and any emergency or
any other statutory remedy relating to this Lease or the Premises.


ARTICLE 17


Elevators, Cleaning, Heating, Air Conditioning, Services, Etc.


Section 17.01        The passenger elevators that service the Premises shall be
subject to call during Business Hours, subject to interruptions for energy
conservation requirements, repairs or maintenance as permitted by this Lease,
for temporary dedications for use by Landlord (no more than one (1) elevator at
a time for these temporary dedications) and for compliance with any applicable
Requirements. “Business Hours”, as used in this Lease, means the hours of 8:00
A.M. to 6:00 P.M. of days other than Saturdays, Sundays and holidays observed by
the State or Federal Government as legal holidays and such days as may now or
hereafter be celebrated as holidays under the contract from time to time in
effect between Locals 32B and 32J of the Buildings’ Service Employees Union
AFL-CIO (and successor thereto) and the Real Estate Advisory Board, Inc. (and
any successor thereto). Subject to the other applicable provisions of this
Lease, at least one of the passenger elevators that service the Premises shall
be available during non-Business Hours twenty-four (24) hours per day, three
hundred and sixty-five (365) days per annum.




42


    

--------------------------------------------------------------------------------




Section 17.02        Landlord will cause the Premises to be cleaned in
accordance with the specifications attached hereto as Exhibit D (provided
Landlord shall not be required to clean portions of the Premises to the extent
Tenant interferes with Landlord’s ability to clean such portions in accordance
with the customs of Comparable Buildings), except any private/executive
bathrooms (but Landlord, at Landlord’s expense, shall clean core restrooms,
including floors, walls, counters, sinks and toilets) and/or any portions of the
Premises which may be used for the preparation, dispensing or consumption of
food or beverages or for storage, shipping room, or similar purposes (including
pantries, conference rooms, training rooms, and mail rooms) or for the operation
of a computer, data processing or similar operation, all of which portions
Tenant shall cause to be kept clean at Tenant’s own expense. If Tenant notifies
Landlord of any deficiencies in the quality of the Exhibit D cleaning services
provided by the cleaning contractor designated by Landlord from time to time as
the Building’s cleaning contractor (the “Building Cleaning Contractor”),
Landlord shall use good faith efforts to address in a prompt manner such
objections with the Building Cleaning Contractor, provided however, nothing
contained herein shall be construed to require Landlord to remove or replace the
Building Cleaning Contractor. As of the date of this Lease, Landlord’s current
Building Cleaning Contractor is American Building Maintenance (ABM). To the
extent that Tenant shall have cleaning requirements beyond those set forth in
Exhibit D (“Overstandard Cleaning Requirements”), subject to the provisions of
this Section 17.02, Tenant shall use, at Tenant’s option, the Building Cleaning
Contractor or Tenant’s employees to perform such Overstandard Cleaning
Requirement; provided, however that Tenant’s use of its employees shall not
result in labor disharmony (Landlord agreeing to cooperate, without cost to
Landlord, with Tenant to try to mitigate same) or create any material risk of
damage to the Building or Building Systems)and provided further that any
Building Cleaning Contractor affiliated with Landlord shall perform the cleaning
requirements required to be performed by it in a first class manner and shall
charge rates that are commercially competitive with third party contractors for
such services. Except as otherwise specifically provided for in this Lease, to
the extent Landlord is not required to provide a particular Building service to
Tenant, Tenant may utilize its employees (provided Tenant’s use of its employees
shall not result in labor disharmony and Landlord agreeing to cooperate, without
cost to Landlord, with Tenant to mitigate the same) or engage third parties to
perform such services, subject in all instances to Landlord’s reasonable
approval of Tenant’s engagement of such third party service provider and to all
applicable provisions of this Lease.




43


    

--------------------------------------------------------------------------------




Section 17.03        Landlord shall, through the heating, ventilation and air
conditioning system (“HVAC”), furnish to, and distribute in, the Premises
heating and/or air conditioning during Business Hours as is necessary to meet
the specifications in Exhibit C attached hereto; provided, however, that
Landlord shall not be liable for uncomfortable conditions in the Premises if the
cause of the uncomfortable conditions is due to the fact that Tenant’s
cooling/heating needs are over and above the capacity/specifications of the
Building’s HVAC system set forth in Exhibit C. Tenant agrees to lower and close
the blinds when reasonably necessary because of the sun’s position whenever said
HVAC system is in operation and Tenant agrees at all times to cooperate
reasonably with Landlord and to abide by all the requirements set forth in the
Rules and Regulations for the proper functioning and protection of said HVAC
system. Landlord shall at all times have free and unrestricted access to any and
all HVAC facilities in the Premises in accordance with the provisions of this
Lease.


Section 17.04        Landlord will, when and to the extent requested by Tenant,
furnish freight elevator, HVAC beyond Business Hours, or additional cleaning
services (collectively “Additional Services”) upon such rates (the “Additional
Service Rates”), terms and conditions as shall be determined by Landlord for the
Building generally in its sole, but reasonable discretion (but in all events at
rates competitive with those charged in Comparable Buildings from time to time)
and promulgated to Tenant from time to time; provided, that Tenant gives
Landlord notice of its request for Additional Services prior to 2:00 p.m. on the
same day such Additional Services are required with respect to service on
business days and prior to 2:00 p.m. on the immediately preceding business day
with respect to Additional Services on non-business days. If Additional Services
are requested after such times, Landlord shall use reasonable efforts to
accommodate such requests. Tenant shall pay to Landlord as additional rent
within thirty (30) days after receipt from Landlord of an invoice setting forth
Landlord’s charges based on the Additional Service Rates for such Additional
Services. Overstandard Cleaning Requirements shall include, without limitation,
(a) any cleaning of the Building or any part thereof required because of the
negligence of Tenant or the cleaning of any unusual stains from floors or walls
caused by any food or beverages, (b) any cleaning done at the request of Tenant
of any portions of the Premises which may be used for private/executive
bathrooms and/or the preparation, dispensing or consumption of food or beverages
or for storage, shipping room, or similar purposes (excluding conference rooms,
training rooms, pantries, and mail rooms) or for the operation of computer, data
processing or similar equipment, and (c) the removal of any of Tenant’s refuse
and rubbish from the Building, except refuse and rubbish arising from using the
Premises for the uses permitted hereunder and ordinary cleaning by Landlord as
specified in Section 17.02 hereof. Tenant understands that all: (i) deliveries
and removals of construction tools, materials, equipment etc. in connection with
Tenant’s Changes or surrender of the


44


    

--------------------------------------------------------------------------------




Premises; and/or (ii) deliveries and removals of furniture and personal property
in connection with Tenant’s move-in to and vacating of the Premises, shall be
done during non-Business Hours. Subject to Building rules and regulations and
mutually agreeable scheduling: (i) Tenant shall have use of the loading dock and
freight elevator on a non-exclusive basis during Business Hours and on a
reserved exclusive basis after Business Hours; and (ii) Tenant shall be entitled
to receive one hundred and fifty (150) hours of free overtime freight elevator
service during Tenant’s move into the Premises on an exclusive basis. Tenant
agrees at all times to exclusively utilize the rubbish contractor which Landlord
from time to time designates as the Building’s rubbish contractor, provided such
contractor’s cost are commercially competitive.


Section 17.05        Landlord reserves the right, without liability to Tenant
and without constituting any claim of constructive eviction, to stop or
interrupt any HVAC, elevator, escalator, lighting, gas, steam, plumbing, power,
electricity, water, condenser water, cleaning or other service and to stop or
interrupt the use of any Building facilities at such times as may be necessary
and for as long as may reasonably be required by reason of accidents, strikes,
or the making of repairs, maintenance or replacements, or inability to secure a
proper supply of fuel, gas, steam, water, electricity, labor or supplies, or by
reason of causes beyond the reasonable control of Landlord. No such stoppage or
interruption shall entitle Tenant to any diminution or abatement of rent or
other compensation nor shall this Lease or any of the obligations of Tenant be
affected or reduced by reason of any such stoppage or interruption; provided,
however if all or more than ten percent (10%) of any floor of the Premises (and
Tenant does not occupy such affected portion for the normal conduct of business)
shall be rendered untenantable or inaccessible for a period in excess of five
(5) consecutive days for any reason, including any circumstance beyond
Landlord’s reasonable control, then Tenant shall, as its sole and exclusive
remedy, be entitled to an abatement of the Fixed Rent and Article 26 additional
rent payable hereunder (on a prorata square foot basis) commencing on the
sixth(6th)day (or any such earlier date to the extent Landlord receives rent
loss insurance proceeds therefor), and continuing until the day upon which the
affected portion of the Premises becomes tenantable/accessible. Tenant shall not
be entitled to the abatement provided in this Section 17.05 at any time (and for
the length of time) that Tenant is in monetary default beyond any applicable
notice, grace and cure periods of any of the terms or conditions of this Lease
and/or if Tenant’s breach of this Lease, negligence or willful misconduct caused
the circumstances which gave rise to the inaccessibility or untenantability. The
aforesaid condition that the interruption shall not be the result of any
negligence or willful misconduct of Tenant or any breach of this Lease (other
than a monetary default beyond any applicable notice, grace and cure periods)
shall be waived to the extent Landlord receives rent loss insurance proceeds
covering the amount of the rent abatement to which Tenant would be entitled
under this Section 17.05. Landlord


45


    

--------------------------------------------------------------------------------




agrees to make reasonable efforts to limit the duration of any such stoppage or
interruption but shall not be required to perform the same on an overtime or
premium pay basis beyond what would be customary for Comparable Buildings,
unless Tenant agrees in writing to reimburse Landlord for the cost of such
overtime or premium pay basis or unless such stoppage or interruption materially
interferes with the use of the Premises for the conduct of its business.
Landlord shall provide Tenant with at least ten (10) days prior written notice
of any known or anticipated stoppage or interruption of service and in the event
that Tenant shall reasonably determine that such proposed stoppage of service
shall materially interfere with the conduct of its business, then Tenant shall
so inform Landlord within five (5) days after the giving of Landlord’s notice
and Landlord shall use commercially reasonable efforts to reschedule the
anticipated stoppage or interruption of service for a time reasonably
satisfactory to Tenant.


Section 17.06        Tenant acknowledges that the operation of elevators and
HVAC equipment will cause some vibration, noise, heat or cold which may be
transmitted to other parts of the Building and Premises. Landlord shall be under
no obligation to endeavor to reduce such vibration, noise, heat or cold beyond
what is customary in current good building practice for buildings of the same
first-class nature as the Building in the midtown area of the Borough of
Manhattan.




46


    

--------------------------------------------------------------------------------




Section 17.07        Use of the term “Building Standard” or similar terminology
in this Lease or in the exhibits attached hereto, shall mean Landlord’s standard
criteria, requirements or specifications (qualitatively based or quantitatively
based) used in connection with maintenance, work or improvements in the
Building, which standards shall be consistent with the Comparable Building
standard set forth in Section 10.02 hereof.


Section 17.08     (a)    Subject to the other terms and conditions of this Lease
and such reasonable security regulations as Landlord may promulgate from time to
time, Landlord agrees that Tenant shall have twenty-four (24) hours per day,
three hundred and sixty-five (365) days per annum access to the Premises
utilizing the elevators that service the Premises in accordance with Section
17.01 above.


(b)    Tenant shall have the right, at its sole expense, to install a security
system within the Premises using a contractor designated by Landlord (provided
such contractor’s rates are competitive). Tenant’s use of such security system
shall not interfere by more than a de minimis extent with Landlord’s obligation
to provide services to the Premises or other tenants in the Building or perform
any work under this Lease or have access to the Premises. Tenant shall reimburse
Landlord, within thirty (30) days after demand, together with reasonable back-up
documentation, for Landlord’s actual out-of-pocket costs incurred by Landlord in
connection with the integration of Tenant’s security system into the Building’s
security system. Landlord shall in no way be liable to Tenant for any loss,
damage or expense which Tenant may sustain or incur by reason of any failure,
inadequacy or defect in Tenant’s connection into Landlord’s security system.


Section 17.09        Tenant shall have the right to install supplemental HVAC
units and equipment in the Premises as part of Tenant’s Changes (including,
without limitation, Tenant’s Work) and Tenant shall have the right to operate
such supplemental HVAC units utilizing thermostat controls installed in the
Premises. Landlord shall make available (subject to interruptions pursuant to
Section 17.05 hereof) on a twenty-four (24) hours per day, seven (7) days per
week basis up to fifty-six (56) tons per annum of condenser water, the actual
number of tons for the Premises shall be requested by Tenant within six (6)
months after the Term Commencement Date, which tonnage may be allocated among
the floors of the Premises at Tenant’s discretion. Notwithstanding anything to
the contrary contained herein, Tenant shall have the option (which option may be
exercised in part from time to time) of: (A) reducing the tonnage of condenser
water furnished to the Premises upon reasonable written notice to Landlord,
which notice shall specify the amount of condenser water that Tenant desires to
return to Landlord and any work required in connection therewith shall be at
Tenant’s sole


47


    

--------------------------------------------------------------------------------




expense; (B) requiring Landlord to furnish additional condenser water (the
“Additional Tonnage”) to the Premises upon reasonable written notice to
Landlord, which notice shall set forth the specific Additional Tonnage desired
by Tenant, provided however: (i) Tenant demonstrates the need for the Additional
Tonnage to Landlord’s reasonable satisfaction; (ii) Tenant shall, at its sole
expense, be responsible for all costs associated with such Additional Tonnage
(and any costs payable to Landlord in connection therewith must be reasonable
and actual out-of-pocket costs); and (iii) the Building shall have additional
condenser water available as determined by Landlord in its sole, but reasonable
discretion. Tenant shall pay to Landlord, together with payments of Fixed Rent
and in equal monthly installments as additional rent, the amount of $650.00 per
ton per annum for such condenser water as and commencing when requested
initially or as decreased or increased as set forth above (irrespective of
actual usage). Tenant shall not be obligated to pay Landlord’s tap-in charge for
any condenser water which Tenant reserves. Tenant, as part of Tenant’s Changes
(including, without limitation, Tenant’s Work), shall, at its sole expense, make
all installations (including, without limitation, a pumping station) and
connections required to obtain such condenser water.


ARTICLE 18


Lease Contains All Agreements--No Waivers


Section 18.01        This Lease contains all the covenants, agreements, terms,
provisions and conditions relating to the leasing of the Premises hereunder, and
Tenant acknowledges that neither Landlord nor Landlord’s agents have made, and
Tenant in executing and delivering this Lease is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same may expressly be set forth in this Lease.


Section 18.02        The failure of either party to insist in any instance upon
the strict performance of any provision of this Lease or to exercise any
election herein contained shall not be construed as a waiver or relinquishment
for the future of such provision or election, but the same shall continue and
remain in full force and effect, provided however, the foregoing shall not be
construed as extending the time in which either party is obligated to exercise
any rights under this Lease, which by the terms hereof must be exercised within
a specified period. No waiver or modification by either party of any provision
of this Lease or other right or benefit shall be deemed to have been made unless
expressed in writing and signed by the party against whom enforcement is sought.
No surrender of the Premises or of any part thereof or of any remainder of the
Term shall be valid unless accepted by Landlord in writing. Any breach by Tenant
of any provision of this Lease shall not be deemed waived by (a) the receipt and
retention


48


    

--------------------------------------------------------------------------------




by Landlord of Fixed Rent or additional rent from anyone other than Tenant or
(b) the acceptance of such other person as a tenant or (c) a release of Tenant
from the further performance by Tenant of the provisions of this Lease or (d)
the receipt and retention by Landlord of Fixed Rent or additional rent with
knowledge of the breach of any provision of this Lease. No payment by Tenant or
receipt or retention by Landlord of a lesser amount than any Fixed Rent or
additional rent herein stipulated shall be deemed to be other than on account of
the earliest stipulated rent, nor shall any endorsement or statement of any
check or any letter accompanying any check or payment as such rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent or pursue any
other remedy in this Lease provided. No payment by Landlord or receipt or
retention by Tenant of a lesser amount than any amount payable by Landlord to
Tenant shall be deemed to be other than on account of the total amount due, nor
shall any endorsement or statement of any check or any letter accompanying any
check or payment be deemed an accord and satisfaction, and Tenant may accept
such check or payment without prejudice to Tenant’s right to recover the balance
of such amount owed or pursue any other remedy in this Lease provided. No
executory agreement hereafter made between Landlord and Tenant shall be
effective to change, modify, waive, release, discharge, terminate or effect an
abandonment of this Lease, in whole or in part, unless such executory agreement
is in writing, refers expressly to this Lease and is signed by the party against
whom enforcement of the change, modification, waiver, release, discharge or
termination or effectuation of the abandonment is sought.




49


    

--------------------------------------------------------------------------------




ARTICLE 19


Parties Bound


Section 19.01        The covenants, agreements, terms, provisions and conditions
of this Lease shall bind and benefit the respective successors, assigns and
legal representative of the parties hereto with the same effect as if mentioned
in each instance where a party hereto is named or referred to, except that no
violation of the provisions of Article 25 hereof shall operate to vest any
rights in any successor, assignee or legal representative of Tenant and that the
provisions of this Article 19 shall not be construed as modifying the conditions
of limitation contained in Article 12 hereof. It is understood and agreed,
however, that the covenants and obligations on the part of Landlord under this
Lease shall not be binding upon Landlord herein named with respect to
obligations arising during any period subsequent to the transfer of its interest
in the Building, that in the event of such a transfer said covenants and
obligations shall thereafter be binding upon each transferee of such interest of
Landlord herein named, but only with respect to the period ending with a
subsequent transfer of such interest, and that a lease of the entire interest of
the Building (and the Land if there is a merger of the ownership interests of
the Land and Building, i.e., the Ground Lessor and Ground Lessee positions)
shall be deemed a transfer within the meaning of this Article 19.


Section 19.02        Landlord acknowledges and agrees that no officer, director,
employee, partner or shareholder of Tenant or any Successor Entity (as
hereinafter defined in Section 25.02(b)) thereto shall have any personal
liability for the performance of this Lease or any obligation, covenant or
agreement contained in this Lease.


ARTICLE 20


Curing Tenant’s Defaults--Additional Rent; Curing Landlord’s Defaults


Section 20.01        If Tenant shall default in the keeping, observance or
performance of any provision or obligation of this Lease beyond the expiration
of any applicable notice, grace and cure period (an “Event of Default”),
Landlord, without thereby waiving such Event of Default, may perform the same
for the account (and Tenant shall pay Landlord’s reasonable charge therefor) of
Tenant, without notice in a case of emergency (other than such notice, if any,
as shall be practical under the circumstances). Bills for any reasonable expense
incurred or charged by Landlord in connection with any such performance by
Landlord for the account of Tenant and as result of Tenant’s Event of Default,
and bills for all reasonable costs, charges, expenses and disbursements


50


    

--------------------------------------------------------------------------------




of every kind and nature whatsoever, including, but not limited to, reasonable
counsel fees and disbursements, involved in collecting or endeavoring to collect
the Fixed Rent or additional rent or other charge or any part thereof or
enforcing or endeavoring to enforce any rights against Tenant, under or in
connection with this Lease, or pursuant to law, it being agreed Landlord may
recover its counsel fees only in connection with the instituting and prosecuting
of any action or proceeding (including any summary dispossess proceeding) if
Landlord prevails in the outcome of such action or proceeding, as well as bills
for any property, material, labor or services provided, furnished or rendered,
or caused to be provided, furnished, or rendered, by Landlord to Tenant
including (without being limited to) electric lamps and other equipment,
construction work done for the account of Tenant, water, towel and other
services, as well as for any charges for any additional elevator, heating, air
conditioning or cleaning services incurred under Article 17 hereof and any
charges for other similar or dissimilar services incurred under this Lease, may
be sent by Landlord to Tenant monthly, or immediately, at Landlord’s option, and
shall be due and payable within thirty (30) days after demand as additional rent
under this Lease, together with reasonable back-up documentation. If any Fixed
Rent, additional rent or any other costs, charges, expenses or disbursements
payable under this Lease by Tenant to Landlord are not paid within five (5)
business days after the same is due, the same shall bear interest at the lesser
of: (i) the prime rate as published in The Wall Street Journal (or its
successor) plus four percent (4%) per annum; or (ii) the highest rate of
interest permitted by New York State law (the “Default Rate”) from the due date
thereof until paid and the amount of such interest shall be additional rent.


Section 20.02        In the event that Tenant is in arrears in payment of Fixed
Rent or additional rent or any other charge after provision of notice thereof
and the expiration of any applicable cure period, Tenant waives Tenant’s right,
if any, to designate the items against which any payments made by Tenant are to
be credited, and Tenant agrees that Landlord may apply any payments made by
Tenant to any items Landlord sees fit, irrespective of and notwithstanding any
designation or request by Tenant as to the items against which any such payments
shall be credited. Landlord reserves the right, without liability to Tenant
without constituting any claim of constructive eviction, to suspend furnishing
or rendering to Tenant any overtime/overstandard property, material, labor or
other service, wherever Landlord is obligated to furnish or render the same at
the expense of Tenant, in the event that (but only so long as) Tenant is in
arrears beyond the expiration of any applicable notice and cure period in paying
Fixed Rent or additional rent (previously billed to Tenant) due under this
Lease. In addition, Landlord may (without releasing Tenant from any liability
under this Lease) suspend furnishing to Tenant freight elevator service at the
time Tenant desires or is obligated to vacate or remove any property from the
Premises in the event that Tenant is in arrears in paying


51


    

--------------------------------------------------------------------------------




any Fixed Rent or additional rent (previously billed to Tenant) beyond the
expiration of any applicable notice and cure period, due under this Lease unless
Tenant pre-pays Landlord for such freight elevator service.


Section 20.03    Subject to the rights (including notice rights) of any
mortgagee and/or ground lessor and to Section 21.01 hereof, if: (i) Landlord
shall default in the performance of its obligations under Section 17.02 to clean
the Premises; or (ii) Landlord shall default in the performance of its
obligations under Section 10.01 and 10.02 with respect to parts of the Building
and/or Building systems located wholly within and adversely affecting the
Premises, and, in either such case, Landlord fails to respond for fifteen (15)
consecutive business days after Landlord receives notice thereof from Tenant,
then Tenant may send a second notice to Landlord (in strict accordance with
Section 11.01(a) hereof) stating in bold that Landlord’s failure to cure or
commence the cure of such default (and diligently prosecute the cure of same)
within ten (10) business days after Landlord’s receipt of the second notice from
Tenant, Tenant may, subject to provisions below and only until and for so long
as Landlord shall fail to cure or commence the cure as specified in Tenant’s
notice, perform the same for the account of Landlord and Landlord shall pay
Tenant’s reasonable actual out-of-pocket costs without profit or mark-up
therefor. Tenant may not exercise its right under this Section 20.03 if Landlord
has notified Tenant of Landlord’s dispute with any matter pertaining to the
default in question.


ARTICLE 21


Inability to Perform


Section 21.01        Subject to Section 17.05 hereof and except as otherwise
expressly provided for in this Lease, this Lease and the obligations of Tenant
to pay rent hereunder and perform all the other covenants, agreements, terms,
provisions and conditions hereunder on the part of Tenant to be performed shall
in no way be affected, impaired or excused because Landlord is unable to fulfill
any of its obligations under this Lease or is unable to supply or is delayed in
supplying any service expressly or implicitly to be supplied or is unable to
make or is delayed in making any repairs, replacements, additions, alterations
or decorations or is unable to supply or is delayed in supplying any equipment
or fixtures if Landlord is prevented or delayed from so doing by reason of
accidents, emergencies, acts of God, acts of war, acts of third parties (not
controlled by Landlord or who are not acting on behalf of Landlord), strikes or
labor troubles or other cause beyond Landlord’s reasonable control, including,
but not limited to, governmental preemption in connection with a national
emergency or by reason of the conditions of supply and demand which have been or
are affected by war, hostilities


52


    

--------------------------------------------------------------------------------




or other emergency. Except as otherwise expressly provided for in this Lease, if
this Lease specifies a time period for the performance of an obligation by
Landlord, that time period shall be extended by the period of delay caused by
any of the aforementioned causes beyond Landlord’s reasonable control. Neither
Landlord’s financial condition nor the unavailability to Landlord of sufficient
funds shall be deemed to be a cause beyond Landlord’s reasonable control.


Section 21.02        Except as otherwise expressly provided for in this Lease,
if Tenant shall be delayed or hindered in or prevented from the performance
required hereunder (other than the payment of Fixed Rent, additional rent or
other charges hereunder) by reason of strikes, lockouts, labor troubles, failure
of power, riots, insurrection, war, civil commotion, war-like operations,
invasion, rebellion, hostilities, military or usurped power, sabotage,
governmental regulations or controls, inability to obtain any material or
service, Acts of God, or other reason of like nature not the fault of the
Tenant, then Tenant shall be excused for the period of time equivalent to the
delay caused thereby.


ARTICLE 22


Adjacent Excavation--Shoring


Section 22.01        If an excavation shall be made upon land adjacent to or
under the Building, or shall be authorized to be made, upon not less than twenty
(20) days prior notice, Tenant shall afford to the person causing or authorized
to cause such excavation, license to enter upon the Premises for the purpose of
doing such work as said person shall deem reasonably necessary or desirable to
preserve the Building from injury or damage and to support the same by proper
foundations, without any claim for damages or indemnity against Landlord, or
diminution or abatement of rent. Landlord shall use commercially reasonable
efforts to obtain an indemnification agreement in favor of Tenant from the
person causing or authorized to cause such excavation.




53


    

--------------------------------------------------------------------------------




ARTICLE 23


Article Headings
 
Section 23.01        The Article headings of this Lease are for convenience only
and are not to be considered in construing the same.


ARTICLE 24


Electricity and Water


Section 24.01    For the purposes of this Article, the term “Electric Rate”
shall mean one hundred and three percent (103%) of Landlord’s average cost per
kilowatt hours for electricity for the Building (“Landlord’s Actual Cost”). The
Landlord’s Actual Cost shall be computed by taking the Landlord’s total
electrical bill including both consumption and demand charges, fuel adjustment
charges (as determined for each month of the relevant period and not averaged),
rate adjustment charges, sales tax, and/or any other factors or charges,
actually used by the utility servicing the Building in computing the charges for
Tenant’s usage (and inclusive of all discounts provided to the Building),
divided by the total number of kilowatt hours. Tenant shall pay an amount equal
to the product of (i) total number of kilowatt hours consumed by Tenant
(excluding electricity consumed by any base Building systems (including, but not
limited to, HVAC), multiplied by (ii) Landlord’s Actual Cost. Subject to the
provisions of this Article 24, Landlord shall furnish electric energy to the
Premises on a submetering basis for the purposes permitted under this Lease and
Tenant shall purchase the same from Landlord at the Electric Rate as applied to
the electric energy consumed in the Premises, which electric energy shall be
measured by a submeter or submeters (which submeters and all supplemental
equipment and all other necessary work necessary for the installation of the
submeters shall, at Landlord’s cost, be installed prior to the applicable Term
Commencement Date to the extent not already so installed and shall measure only
Tenant’s electrical consumption) maintained by Landlord at Tenant’s expense. No
base Building systems (including, but not limited to, HVAC) shall be included on
Tenant’s submeter. Tenant shall have the right, from time to time, at Tenant’s
sole expense, to check the accuracy of the aforesaid submeter or submeters by
the use of check meters. Landlord shall not charge Tenant any fee for connection
to the Building’s fire alarm system or central station monitoring.




54


    

--------------------------------------------------------------------------------




Section 24.02    Landlord hereby represents and covenants that six (6) watts per
usable square foot of electrical connected load exclusive of base Building
systems, including but not limited to HVAC (the “Standard Electrical Load”) is
and shall be available to the Premises subject to the Section 17.05 and Section
24.06 hereof. Landlord shall deliver the Standard Electrical Load to the
Premises through the existing electric risers in the Building and Tenant shall
have the right to distribute the Standard Electrical Load across the Premises as
it so elects in its sole discretion provided that such power shall be limited to
Tenant’s power requirements in the Premises. Tenant shall furnish, install and
replace, as required, all lighting tubes, lamps, bulbs and ballasts and all such
equipment so installed shall be customary in first class office buildings and
shall be dignified and of a first class nature and shall become Landlord’s
property upon the expiration or earlier termination of this Lease.


Section 24.03    Tenant’s use of electric energy in the Premises and/or the
Building’s telephone network shall not at any time exceed the Standard
Electrical Load. The foregoing sentence notwithstanding, Landlord shall use
reasonable efforts to make available to Tenant electrical capacity in excess of
the Standard Electrical Load (the “Additional Electrical Load”)provided that:
(i) Tenant demonstrates the need for the Additional Electrical Load to
Landlord’s reasonable satisfaction by a load letter from Tenant’s electrical
consultant; (ii) Tenant shall be solely responsible for all actual, reasonable
out-of-pocket costs incurred by Landlord to provide the Additional Electrical
Load to the Premises, provided there shall be no tap-in fee payable by Tenant
for accessing such Additional Electrical Load; and (iii) the Building shall have
such additional power available as determined by Landlord in its sole but
reasonable discretion.
Section 24.04    Landlord reserves the right on a non-discriminatory basis
(provided it does so for all other tenants in the Building or is otherwise
required to do so by law or the utility serving the Building) to discontinue
furnishing electric energy to Tenant in the Premises at any time upon not less
than ninety (90) days' notice to Tenant, or such longer time as Tenant may
require to obtain direct service provided Tenant is diligently pursuing same. If
Landlord exercises such right, this Lease shall continue in full force and
effect and shall be unaffected thereby, except that from and after the effective
date of such termination Landlord shall not be obligated to furnish electric
energy to Tenant and Tenant shall not be obligated to pay Landlord for any
electric energy furnished to the Premises. If Landlord so discontinues
furnishing electric energy to Tenant, Tenant shall have the right to arrange,
and Landlord shall cooperate with Tenant in arranging, to obtain electric energy
directly from the utility company furnishing electric energy to the Building and
no such service termination shall take effect until Tenant has obtained
replacement service. Such electric energy may be furnished to Tenant by means of
the then existing building system feeders, risers and wiring. All meters and
additional


55


    

--------------------------------------------------------------------------------




panel boards, feeders, risers, wiring and other conductors and equipment which
may be required to obtain electric energy directly from such utility company
shall be furnished and installed by Landlord, at Landlord’s expense (except as
otherwise set forth in this Article 24).


Section 24.05        Landlord shall provide sufficient water to the Premises for
(i) normal office use, including cleaning the Premises; (ii) Landlord’s air
conditioning equipment during Business Hours and any additional hours requested
by Tenant pursuant to Section 17.04 hereof; and (iii) drinking, pantry, lavatory
or toilet facilities in the core area of the Premises. Tenant shall pay for same
as part of Operating Expenses. In no event shall Landlord be obligated to
provide hot water to the Premises, only warm water to the core bathrooms. Tenant
shall have the right to install hot water heaters and equipment (which shall be
powered by Tenant’s electricity in accordance with Section 24.01 above) in the
Premises (e.g., in the pantry areas and shower areas of the Premises) as part of
Tenant’s Changes (including, without limitation, Tenant’s Work).


Section 24.06    Subject to Section 17.05 and except as otherwise specifically
provided herein to the contrary, Landlord shall in no way be liable or
responsible to Tenant for any loss or damage or expense which Tenant may sustain
or incur by reason of any failure, inadequacy or defect in the character,
quantity or supply of electricity, water or telephone network access and/or
service furnished to the Premises, except to the extent caused by the
negligence, wrongful acts or omissions (where this Lease or Requirements impose
a duty to act) of Landlord or willful misconduct of any Landlord Parties.




56


    

--------------------------------------------------------------------------------




Section 24.07    Effective as of the applicable Term Commencement Date, Tenant
shall pay to Landlord, as additional rent, the amounts from time to time billed
by Landlord pursuant to the provisions of this Article 24, each such bill to be
accompanied by reasonable supporting documentation and to be paid within thirty
(30) days after the same has been rendered. If any tax is imposed upon
Landlord’s receipts from the sale or resale of electric energy to Tenant under
federal, state, municipal or other law, such tax may, to the extent permitted by
law, be passed on by Landlord to Tenant and be included as additional rent, in
the bills payable by Tenant hereunder.


Section 24.08    Subject to the Building’s rules and regulations of Landlord for
tenant alterations, Tenant may, at Tenant’s option, install, as a Tenant’s
Change subject to Landlord’s approval, which approval shall not be unreasonably
withheld, conditioned or delayed, and at Tenant’s sole expense, a conduit
connecting the Premises to the emergency generator located on the 34th floor of
the Building. Landlord shall provide up to one hundred (100) kilowatts of the
generator capacity to Tenant at a rate of $450.00 per kilowatt per annum. The
actual number of kilowatts of generator capacity shall be identified in a
written notice given by Tenant to Landlord within nine (9) months after the Term
Commencement Date. Tenant shall pay Landlord for such generator capacity, as
additional rent in equal monthly installments, together with Tenant’s payment of
Fixed Rent commencing when requested by Tenant. Landlord shall in no way be
liable or responsible to Tenant for any loss, damage or expense which Tenant may
sustain or incur by reason of any failure, inadequacy or defect in the emergency
generator located on the 34th floor of the Building except to the extent caused
by the gross negligence or intentional misconduct of Landlord or any of the
Landlord Parties.
Section 24.09    Tenant acknowledges that Landlord may now, or in the future,
have the right to select the entity or entities which will provide electrical
power to the Building (including, the Premises). Landlord shall have the right,
in its sole discretion, to select any entity or entities which it desires to
have as the electrical service provider to the Building (including, the
Premises) and Tenant shall not have the right to select the same or participate
in the selection of the same except and unless applicable law requires that
Tenant have any such right(s) (and then only to the extent applicable law
requires).




57


    

--------------------------------------------------------------------------------




ARTICLE 25


Assignment, Mortgaging, Subletting, Etc.


Section 25.01        Tenant shall not, whether directly, indirectly,
voluntarily, involuntarily, or by operation of law or otherwise (a) assign or
otherwise transfer this Lease or the term and estate hereby granted or any
interest herein or offer or advertise to do so, (b) sublet the Premises or any
part thereof, or offer or advertise to do so, or allow the same to be used,
occupied or utilized by anyone other than Tenant, or (c) mortgage, pledge,
encumber, grant a security interest in or otherwise hypothecate this Lease or
the Premises or any interest therein or any part thereof in any manner
whatsoever, without in each instance obtaining the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed in accordance with Section 25.10 hereof. Landlord shall not unreasonably
withhold, condition or delay its consent to any advertisement to sublet all or
any portion of the Premises or assign this Lease if such advertisement does not
contain the financial terms of such assignment, but in all events, Tenant shall
have the right to list the assignment or subletting with a broker.


Section 25.02        (a)    Except as otherwise provided herein, if Tenant is a
corporation, partnership or other entity, the provisions of subdivision (a) of
Section 25.01 shall apply to: (i) a transfer of a majority percentage interest
of the stock or beneficial ownership interest, as the case may be, of Tenant
(however accomplished, whether in a single transaction or in a series of related
or unrelated transactions); (ii) a transfer by operation of law or otherwise, of
Tenant’s interest in this Lease; and/or (iii) any increase in the amount of
issued and/or outstanding shares of capital stock of any corporate Tenant (or
partnership interests of any partnership Tenant or membership interests of any
limited liability partnership) and/or the creation of one or more additional
classes of capital stock of any corporate Tenant (or partnership interests of
any partnership Tenant or membership interest of any limited liability
partnership) (however accomplished, whether in a single transaction or in a
series of related or unrelated transactions), with the result that the Tenant
shall no longer be controlled by the beneficial and record owners of the capital
stock of such corporate Tenant (or partnership interests in the case of a
partnership or membership interests in the case of a limited liability
partnership) as of the date immediately prior to such event.


    


58


    

--------------------------------------------------------------------------------




(b)    Notwithstanding anything contained herein to the contrary, the (A)
reorganization of Tenant from one form of entity to another or any change in
Tenant dictated by regulatory or legislative act, (B) change in situs or place
of organization, (C) merger or consolidation of Tenant with and/or into another
entity, (D) sale, transfer and/or assignment of all or substantially all of
Tenant’s assets, stock or other equity interests to another entity or (E)
transactions described in Section 25.02(a)(i)-(iii) above (the entity resulting
from the transactions described in clauses (A)-(E) above, a, “Successor Entity”)
shall not constitute an assignment of this Lease or be subject to the
restrictions in Section 25.01, (and, for avoidance of doubt, shall not be
subject to Sections 25.06 or 25.13 below), provided that: (1) the principal
purpose of any of the foregoing transactions is not to circumvent the
restrictions on assignment set forth in this Article 25; and (2) the Successor
Entity has a net worth computed in accordance with generally accepted accounting
principles (“GAAP”) (or if Tenant and/or Successor Entity do not ordinarily
prepare their respective financial statements in accordance with generally
accepted accounting principles, then on the basis of another recognized basis of
accounting consistently applied and regularly used by such party which shall
include, without limitation, the income tax basis) equal to or greater than
Tenant’s net worth immediately prior to such transaction; and (3) Successor
Entity has executed an Assumption Agreement (as hereinafter defined in Section
25.04 below); pursuant to Section 25.04 hereof; and (4) Tenant provides Landlord
with reasonably satisfactory evidence of the same at least ten (10) days prior
to such transaction (and if prior disclosure is not legally permissible (whether
by confidentiality agreement or otherwise) or practical to do so, then promptly
following the time when disclosure is legally permissible or practical to do
so). Notwithstanding the above, Section 25.01 shall not apply to: (y) transfers
of stock in a corporation or other type of entity whose shares or units are
traded in the “over-the-counter” market or any recognized securities exchange;
or (z) any sale or issuance of Tenant’s stock or units of interest in connection
with a public offering.


(c)    Notwithstanding anything contained in this Article 25 to the contrary,
Tenant may assign this Lease and/or sublease the Premises or any portion thereof
to any entity which controls Tenant, Tenant controls and/or is under common
control with Tenant (each such entity, an “Affiliate”), without having to obtain
Landlord’s prior written consent, which assignment or sublease shall not be
subject to Section 25.06 or 25.13 below, provided that: (a) Tenant is not in
monetary or material non-monetary default of any of the terms or conditions of
this Lease beyond the expiration of any applicable notice and cure period at the
time of the making of such assignment or sublease or the time such assignment or
sublease is to take effect or commence, as the case may be, (b) Tenant provides
Landlord with at least five (5) business days’ prior written notice thereof
along with a fully executed copy of the assignment or sublease, (c) Tenant
provides Landlord, from time to time (initially as well as any time thereafter
but in no


59


    

--------------------------------------------------------------------------------




event more than once per annum), within ten (10) business days’ after Landlord
requests the same in writing, such evidence and/or affidavits as Landlord may
reasonably require in order to confirm the satisfaction of the above-described
control test, (d) Tenant and the assignee or subtenant, as the case may be,
executes such reasonable documentation as Landlord requests in connection with
such assignment or sublease, and (e) said assignee or subtenant continues at all
times thereafter to satisfy the above-described control test.


Section 25.03        If this Lease shall be assigned in violation of the
provisions of this Lease, Landlord may, after default by Tenant, and notice and
the expiration of Tenant’s time to cure such default, collect rent from the
assignee. If the Premises or any part thereof are sublet or used or occupied by
anybody other than Tenant, whether or not in violation of this Lease, Landlord
may, after default by Tenant, and notice and the expiration of Tenant’s time to
cure such default, collect rent from the subtenant or occupant. In either event,
Landlord shall apply the net amount collected to the Fixed Rent and additional
rent herein reserved, but no such assignment, subletting, occupancy or
collection shall be deemed a waiver of any of the provisions of Section 25.01,
or the acceptance of the assignee, subtenant or occupant as tenant, or as a
release of Tenant from the performance by Tenant of Tenant’s obligations under
this Lease. The consent by Landlord to assignment, mortgaging, subletting or use
or occupancy by others shall not in any way be considered to relieve Tenant from
obtaining the express written consent of Landlord to any other or further
assignment, mortgaging, subletting or use or occupancy by others not expressly
permitted by this Article. References in this Lease to use or occupancy by
others, that is anyone other than Tenant, shall not be construed as limited to
subtenants and those claiming under or through subtenants but as including also
licensees and others claiming under or through Tenant, immediately or remotely.




60


    

--------------------------------------------------------------------------------




Section 25.04        Any assignment or transfer of Tenant’s entire interest in
this Lease, whether made with or without Landlord’s consent pursuant to Section
25.01 or Section 25.02, shall be made only if, and shall not be effective until,
the assignee or transferee shall execute, acknowledge and deliver to Landlord an
agreement whereby the assignee or transferee shall assume from and after the
date of such assignment or transfer the obligations of this Lease on the part of
Tenant to be performed or observed from and after the effective date of such
assignment or transfer and whereby the assignee or transferee shall agree that
the provisions in Section 25.01 shall, notwithstanding such assignment or
transfer, continue to be binding upon it in respect of all future assignments
and transfers (an “Assumption Agreement”). Tenant covenants that,
notwithstanding any assignment or transfer (including by way of asset transfer),
whether or not in violation of the provisions of this Lease, and notwithstanding
the acceptance of Fixed Rent and/or additional rent by Landlord from an
assignee, transferee, or any other party, Tenant shall remain fully liable for
the payment of the Fixed Rent and additional rents and for the other obligations
of this Lease on the part of Tenant to be performed or observed as set forth in
this Lease.


Section 25.05        The joint and several liability of Tenant and any immediate
or remote successor-in-interest of Tenant and the due performance of the
obligations of this Lease on Tenant’s part to be performed or observed shall not
be discharged, released or impaired in any respect by any agreement or
stipulation made by Landlord extending the time of, or modifying any of the
obligations of, this Lease, or by any waiver or failure of Landlord to enforce
any of the obligations of this Lease, provided that none of the foregoing shall
increase the obligations or liabilities of any predecessor-in-interest as Tenant
hereunder.


Section 25.06        Notwithstanding anything contained to the contrary in
Sections 25.01 or 25.02 of this Article, if Tenant shall at any time or times
during the Term desire (notwithstanding that Tenant may not in fact have entered
into any discussions with any assignee or subtenant) to assign this Lease,
sublease the entire Premises for any period of time, or sublease any full floor
within the Premises for all or substantially all of the Term (other than an
assignment or sublease permitted to be made without Landlord’s consent
hereunder), Tenant shall give notice thereof to Landlord, which notice shall
include all of the material terms (including, without limitation, the proposed
effective date of the assignment or the proposed commencement date of the
subletting) of the proposed assignment or subletting. Such notice (the
“Recapture Offer Notice”) shall be deemed an offer from Tenant (the “Recapture
Offer”) to Landlord whereby Landlord may, at its option: (i) terminate this
Lease (if the proposed transaction is an assignment or a sublease of all the
Premises); or (ii) terminate this Lease with respect to the space covered by the
proposed sublease if the proposed transaction is a


61


    

--------------------------------------------------------------------------------




sublease of any full floor within the Premises for all or substantially all of
the Term (meaning for a sublease whose term expires within the last year of the
Term). Said option may be exercised by Landlord by notice to Tenant at any time
within fifteen (15) business days after receipt by Landlord of the Recapture
Offer Notice (such 15 business day period, the “Recapture Determination
Period”); and Tenant shall not assign this Lease or sublet such space to any
person during the Recapture Determination Period. If Landlord shall not so
terminate this Lease in accordance with the foregoing provisions of this Section
25.06 within the Recapture Determination Period, the Recapture Offer shall be
deemed rejected by Landlord and therefore null and void and of no further force
or effect upon the expiration of the Recapture Determination Period.


Section 25.07        If Landlord exercises its option to terminate this Lease
pursuant to Section 25.06 hereof in the case where Tenant desires either to
assign this Lease or sublet all the Premises, then, the Expiration Date shall be
the date that such assignment or sublet was to be effective or commence, as the
case may be.


Section 25.08        If Landlord exercises its option to terminate this Lease in
part pursuant to Section 25.06 hereof, in any case where Tenant desires to
sublet part of the Premises, then, (a) the Expiration Date with respect to such
part of the Premises shall be the date that the proposed sublease was to
commence; (b) from and after such Expiration Date the Fixed Rent and additional
rent shall be adjusted, based upon the proportion that the rentable area of the
Premises remaining bears to the total rentable area of the Premises; and (c)
Tenant shall pay to Landlord, within thirty (30) days after demand together with
reasonable back-up documentation, Landlord’s reasonable cost for physically
separating such part of the Premises from the balance of the Premises.


Section 25.09        Intentionally deleted.


Section 25.10        In the event Landlord does not exercise its options (if
applicable) pursuant to Section 25.06 to terminate this Lease in whole or in
part and provided that Tenant is not in default of any of Tenant’s monetary or
material, non-monetary obligations under this Lease beyond the expiration of any
applicable notice and cure period, Landlord’s consent (which must be in writing
and not in derogation of any of Tenant’s rights under this Lease and may contain
such reasonable modifications that may be required due to any particular
circumstances, as the case may be) to the proposed assignment or sublease shall
not be unreasonably withheld, conditioned or delayed and shall be granted or
withheld (if withheld, Landlord shall provide its reasons for same) within ten
(10) business days after Tenant’s request for Landlord’s consent (the “Consent
Determination Period”) (which period shall run concurrently with the Recapture
Determination Period, if applicable) and after Landlord has received from


62


    

--------------------------------------------------------------------------------




Tenant: (i) a conformed or photostatic copy of the proposed assignment or
sublease, or a term sheet thereof, the effective or commencement date of which
shall be at least thirty (30) days after the giving of such notice; (ii) a
statement setting forth in reasonable detail the identity of the proposed
assignee or sub-tenant, the nature of its business and its proposed use of the
Premises, and (iii) current financial information with respect to the proposed
assignee or subtenant, including without limitation, its most recent financial
report, provided and upon condition that all of the following are satisfied:


(a) Tenant shall have complied with the provisions of Section 25.06 and Landlord
shall not have exercised any of its termination options under said Section 25.06
within the time permitted therefor;


(b) In Landlord’s reasonable judgment, the proposed assignee or subtenant is
engaged in a business and possesses a general reputation and its proposed use of
the Premises (or a portion thereof) is, appropriate for and in keeping with the
then standards of the Building; and the proposed use is limited to the use
expressly permitted under Section 1.03;


(c) The financial condition of the proposed assignee or subtenant is
commensurate with the financial obligations involved in the proposed assignment
or sublease and Landlord has been furnished with reasonable proof of the
foregoing;


(d) Neither: (i) the proposed assignee or subtenant; nor (ii) any person which,
directly or indirectly, controls; is controlled by, or is under common control
with, the proposed assignee or subtenant, is then an occupant of any part of the
Building, provided however this condition shall not apply if Landlord does not
then have available for leasing in the Building space which is comparable (in
terms of square footage, quality, price, location and proposed term) to the
space which is the subject of the proposed transaction;




63


    

--------------------------------------------------------------------------------




(e) The proposed assignee or subtenant is not a person with whom Landlord is
then (or has been within the previous four (4) months) actively negotiating (as
evidenced by the exchange of written proposals) to lease space in the Building,
provided however this condition shall not apply if Landlord does not then have
available for leasing in the Building space which is comparable (in terms of
square footage, quality, price, location and proposed term) to the space which
is the subject of the proposed transaction;


(f) The form of the proposed assignment or sublease shall comply with the
applicable provisions of this Article; and Tenant and the proposed assignee or
subtenant shall execute a Consent to Assignment or Subletting not in derogation
of any of Tenant’s rights under this Lease and as reasonably agreed to among the
parties;


(g) There shall not be more than four (4) occupants per floor of the Premises;


(h) Intentionally deleted;


(i)     Tenant shall pay to Landlord, upon Tenant’s execution of the consent to
assignment or subletting and Tenant’s receipt of an invoice with reasonable
supporting documentation, Landlord’s actual, reasonable out-of-pocket legal fees
in connection with said assignment or sublease;


(j) Tenant shall not have advertised or publicized in any way the availability
of the Premises or any part thereof except Tenant may advertise the availability
of such space provided such advertisement does not set forth any financial terms
for the assignment or sublease of such space and Tenant may list the same with a
broker; and


(k)    The proposed assignee or subtenant shall not be entitled, directly or
indirectly, to diplomatic or sovereign immunity and shall be subject to the
service of process in, and the jurisdiction of the courts of, the State of New
York.




64


    

--------------------------------------------------------------------------------




Notwithstanding the foregoing to the contrary, in the event that Tenant’s
Recapture Offer Notice is applicable and shall contain all or substantially all
of the information required to be provided pursuant to this Section 25.10 by
Tenant for purposes of obtaining Landlord’s consent to a proposed assignment or
subletting, then Landlord and Tenant agree that the 10-business day Consent
Determination Period shall be deemed merged into the 10-business day Recapture
Determination Period such that on or before the expiration of the Recapture
Determination Period, Landlord shall have either (i) exercised its right to
terminate this Lease pursuant to Section 25.06 or (ii) granted or denied its
consent to the proposed assignment or subletting pursuant to this Section 25.10.
Further, in the event that Tenant’s request for Landlord’s consent and/or
Recapture Offer Notice, if applicable, shall contain all or substantially all of
the information required to be provided by Tenant pursuant to this Section 25.10
for purposes of obtaining Landlord’s consent to a proposed assignment or
subletting and Landlord fails to give notice to Tenant approving or disapproving
the proposed assignment or submitting (or exercising Landlord’s right of
recapture, if applicable) prior to the expiration of the Consent Determination
Period, then Tenant may send written notice (in strict accordance with the
requirements of Section 11.01(a) hereof) of such failure to Landlord, which
notice shall specify that Landlord’s continued failure to so respond within five
(5) business days after Landlord’s receipt of such notice shall constitute
consent to the proposed assignment or subletting and, if Landlord fails to so
respond within such five (5) business days after Landlord’s receipt of such
notice, Landlord shall be deemed to have consented to the proposed assignment or
subletting.


Each subletting pursuant to this Article shall be subject to all the covenants,
agreements, terms, provisions and conditions contained in this Lease.
Notwithstanding any subletting to any subtenant and/or acceptance of rent or
additional rent by Landlord from any subtenant, Tenant shall and will remain
fully liable for the payment of the Fixed Rent and additional rent due and to
become due hereunder and for the performance of all the covenants, agreements,
terms, provisions and conditions contained in this Lease on the part of Tenant
to be performed and all acts and omissions (where this Lease or applicable law
imposes a duty to act) of any licensee or subtenant or anyone claiming under or
through any subtenant which shall be in violation of any of the obligations of
this Lease, and any such violation shall be deemed a violation by Tenant. Tenant
further agrees that notwithstanding any such subletting, no other and further
subletting of the Premises by Tenant or any person claiming through or under
Tenant shall or will be made except upon compliance with and subject to the
provisions of this Article. Except in such instances where a court of competent
jurisdiction has determined that Landlord has acted in an arbitrary and
capricious manner or in bad faith, if Landlord shall decline to give its consent
to any proposed assignment or sublease or if Landlord shall exercise any of its
options under Section 25.06, Tenant shall indemnify, defend and hold harmless


65


    

--------------------------------------------------------------------------------




Landlord against and from any and all loss, liability, damages, costs and
expenses (including reasonable counsel fees and disbursements) resulting from
any claims that may be made against Landlord by the proposed assignee or
subtenant or by any brokers or other persons claiming a commission or similar
compensation in connection with the proposed assignment or sublease.


Section 25.11        In the event that Section 25.06 hereof is applicable and
(a) Landlord fails to exercise any of its options under Section 25.06 and
consents to a proposed assignment or sublease, and (b) Tenant fails to execute
and deliver the assignment or sublease to which Landlord consented within one
hundred and eighty (180) days after the giving of such consent, then, Tenant
shall again comply with all the provisions and conditions of Section 25.06 (if
applicable) before assigning this Lease or subletting all or part of the
Premises.
          
Section 25.12        With respect to each and every sublease or subletting
authorized by Landlord under the provisions of this Lease, it is further agreed:


(a) The subletting shall be for a term ending prior to the Expiration Date.


(b) No sublease shall be valid, and no subtenant shall take possession of the
Premises or any part thereof, until an executed counterpart of such sublease has
been delivered to Landlord.


(c) Each sublease shall be deemed to provide that it is subordinate to this
Lease and to the matters to which this Lease is or shall be subordinate, and
that Section 27.04 shall govern in the event of termination, re-entry or
dispossess by Landlord or successor landlord under this Lease.


Section 25.13        If Landlord shall give its consent to any assignment of
this Lease or to any sublease, Tenant shall in consideration therefor pay to
Landlord as additional rent:




66


    

--------------------------------------------------------------------------------




(a)     in the case of an assignment, an amount equal to fifty percent (50%) of
all sums and other monetary considerations paid to Tenant by the assignee for or
by reason of such assignment (including, but not limited to, sums paid for
Tenant’s Property or Appurtenances, less the then depreciated cost thereof
determined on the basis of Tenant’s federal income tax returns) and after first
deducting legal and other professional fees (including fees paid to Landlord
pursuant to Section 25.10(i)), the cost of alterations, rent abatements and work
allowances and other tenant concessions and brokerage and marketing fees and any
transfer taxes; and


(b)     in the case of a sublease, fifty percent (50%) of any rents, additional
rent or other monetary consideration payable under the sublease to Tenant by the
subtenant in excess of the Fixed Rent and additional rent accruing during the
term of the sublease in respect of the subleased space (at the rate per square
foot payable by Tenant hereunder) pursuant to the terms hereof (including, but
not limited to, sums paid for Tenant’s Property or Appurtenances, less the then
depreciated cost thereof determined on the basis of Tenant’s federal income tax
returns) and after first deducting legal and other professional fees (including
fees paid to Landlord pursuant to Section 25.10(i)), the cost of alterations,
rent abatements and work allowances and other tenant concessions and brokerage
and marketing fees and any transfer taxes. The sums payable under this Section
25.13(b) shall be paid to Landlord as and when received by Tenant.


Section 25.14        Landlord shall, at the request of Tenant, maintain Tenant’s
proportionate share of listings on the Building directory (to the extent the
same exists) of the names of Tenant and any other person, firm, association or
corporation in occupancy of the Premises or any part thereof as permitted
hereunder, and the names of any officers, directors, members, partners or
employees of any of the foregoing. The listing of any name other than that of
Tenant, whether on the doors of the Premises, on the Building directory, or
otherwise, shall not operate to vest in said person or entity any right or
interest in the Lease or in the Premises or any portions thereof or be deemed to
be the consent of Landlord (written or otherwise) mentioned in this Article 25.
It is expressly understood that any such listing is a privilege extended by
Landlord revocable at will by written notice to Tenant, but only if the Building
directory is no longer maintained by Landlord.


Section 25.15        Notwithstanding anything in this Article 25 to the
contrary, Landlord consents to the use of desk and office space in no more than
fifteen percent (15%) of the rentable square footage of the Premises by
accountants, lawyers, executives or similar professionals with whom Tenant has a
bona fide business relationship (each a, “Business Invitee”), subject to the
following conditions: (i) no demising walls shall be permitted separating such
office space from the balance of the


67


    

--------------------------------------------------------------------------------




Premises and no separate entrance into the Premises shall be provided to such
office space, (ii) Tenant shall not receive any rent, fee or other consideration
from the Business Invitee, (iii) the Business Invitee is of character, is
engaged in a business, and uses the Premises in a manner in keeping with the
standards in such respects of the other tenancies in the Building, (iv) the use
and occupancy by the Business Invitee is otherwise expressly subject to all of
the terms, covenants, conditions and obligations on Tenant’s part to be observed
and performed under this Lease, including, without limitation, Tenant’s
obligation to indemnify Landlord for all matters arising out of the Business
Invitee’s use of the Premises pursuant to Section 5.01(k) of this Lease, (v)
prior to the use of the Premises by the Business Invitee, Tenant shall furnish
to Landlord its name and address and a certificate of insurance evidencing that
the Business Invitee has procured the insurance coverages required hereunder or
that Tenant’s insurance covers the activities of such Business Invitee, (vi) any
violation of any provision of this Lease by the Business Invitee shall be deemed
to be a default by Tenant under such provision, and (vii) the Business Invitee
shall have no recourse against Landlord whatsoever on account of any failure by
Landlord to perform any of its obligations under the Lease or on account of any
other matter. Such consent under this Section shall be deemed revoked at any
time Tenant is in default under this Lease beyond the expiration of any
applicable notice and cure period.


ARTICLE 26


Escalations


Section 26.01        As used in this Lease, the words and terms which follow
mean and include the following:


(a) “Tax Year” shall mean each period of twelve (12) months, commencing on the
first day of July of each such period, in which occurs any part of the Term or
such other period of twelve (12) months occurring during the Term as hereafter
may be duly adopted as the fiscal year for real estate tax purposes of the City
of New York.




68


    

--------------------------------------------------------------------------------




(b) “Operating Year” shall mean each calendar year of twelve (12) consecutive
months.


(c) “Tenant’s Tax Proportionate Share” shall be deemed to be 4.0192% for all
purposes of this Lease. “Tenant’s Operating Proportionate Share” shall be deemed
to be 4.6940% for all purposes of this Lease. Tenant acknowledges that such
agreed-upon percentages shall change only if the area of the Premises is
increased or decreased pursuant to an amendment to this Lease signed by Landlord
and Tenant or if Landlord physically constructs additional rentable space in the
Building.


(d) “Operating Expenses” shall have the meaning set forth in Exhibit B annexed
hereto and made a part hereof.


(e) “Base Year Operating Expenses” shall mean the Operating Expenses for the
Operating Year ending December 31, 2018 (the “Base Year”).


(f) “Real Estate Taxes” shall mean the aggregate amount of real estate taxes and
assessments imposed upon the Land and Building and payable by Landlord taking
into account the benefit of abatements or exemptions, if any (including, without
limitation: any assessments levied after the date of this Lease for public
benefits to Land and/or Building, or special assessments levied on the Land
and/or Building, which assessments, if payable in installments shall be deemed
payable in the maximum number of permissible installments), in the manner in
which such taxes and assessments are imposed as of the date hereof, excluding
any franchise, estate, inheritance, gift, excise or income tax of Landlord or
any penalties or interest; provided, that if because of any change in the
taxation of real estate, any other tax or assessment of any kind or nature
(including, without limitation, any occupancy, gross receipts or rental tax but
excluding income, franchise, estate, inheritance, gift and excise taxes ) is
imposed upon Landlord or the owner of the Land and/or Building, or upon or with
respect to the Land and/or Building or the occupancy, rents or income therefrom,
in substitution for, or in addition to, any of the foregoing Real Estate Taxes,
such other taxes or assessment shall be deemed part of the Real Estate Taxes
computed as if Landlord’s sole asset and source of income were Landlord’s
interest in the Land and Building. Landlord shall have the exclusive right, but
not the obligation, to contest or appeal any assessment of Real Estate Taxes
levied upon the Land and the Building by any governmental or quasi-governmental
taxing agency. Tenant shall have no right or power to contest or appeal any
assessment of Real Estate Taxes. With respect to any Tax Year, including the Tax
Year used to determine the Real Estate Tax Base, all expenses, including the
reasonable fees and expenses of attorneys, experts and witnesses incurred in
contesting the validity or amount of any Real Estate Taxes, regardless of
whether successful, shall be considered as part


69


    

--------------------------------------------------------------------------------




of the Real Estate Taxes for such Tax Year. Notwithstanding anything herein to
the contrary, in no event shall Real Estate Taxes include any real estate taxes
upon any “development rights” payable by Landlord.


(g)    “Real Estate Tax Base” shall mean the sum which is equal to the Real
Estate Taxes for the Tax Year ending on June 30, 2019. Landlord represents that,
as of the date of this Lease, there are no tax abatements or exemptions which
will affect the Real Estate Tax Base.


(h)    “Escalation Statement” shall mean a statement in writing from Landlord,
setting forth the amount payable by Tenant for a specified Tax Year or Operating
Year, as the case may be, pursuant to this Article 26, which statement shall
include in reasonable detail the computation of any additional rent payable
pursuant to this Article. Landlord shall furnish Tenant with a copy of the
current bill for the current Tax Year within ten (10) business days after
Tenant’s request in writing for such tax bill.


Section 26.02        If the Real Estate Taxes for any Tax Year (all or any
portion of which falls within the Lease term) shall be greater than the Real
Estate Tax Base, Tenant shall pay to Landlord as additional rent pursuant to
Sections 26.05 and 26.06 for the Premises for such Tax Year an amount (herein
called the “Tax Payment”) equal to Tenant’s Tax Proportionate Share of the
amount by which the Real Estate Taxes paid for such Tax Year are greater than
the Real Estate Tax Base. Tenant shall not pay any Tax Payment during the first
twelve (12) months after the Term Commencement Date and not until after the end
of the Tax Year ending on June 30, 2019, whichever occurs later.


Section 26.03        For each Operating Year commencing during the Term, Tenant
shall pay pursuant to Sections 26.05 and 26.06 an amount (the “Operating
Payment”) equal to Tenant’s Operating Proportionate Share of the amount by which
the Operating Expenses paid or incurred for such Operating Year are greater than
the Base Year Operating Expenses. Tenant shall not pay any Operating Payment
during the first twelve (12) months after the Term Commencement Date and not
until after the end of the Base Year, whichever occurs later.




70


    

--------------------------------------------------------------------------------




Section 26.04        Intentionally deleted.


Section 26.05        Landlord shall furnish to Tenant, prior to the commencement
of each Operating Year, as the case may be, a written statement setting forth
Landlord’s reasonable estimate of the Operating Payment. Landlord shall also
furnish to Tenant prior to the commencement of each Tax Year, a written
statement setting forth the Tax Payment for the ensuing Tax Year based on the
current tax bill. Landlord may readjust the amount of the Tax Payment set forth
in such written statement if Landlord receives a revised or finalized tax bill
for Real Estate Taxes from the City of New York. Subject to Sections 26.02 and
26.03 hereof, Tenant shall pay to Landlord on the first day of each month during
such Operating Year or Tax Year, as the case may be, an amount equal to
one-twelfth of the amount set forth on each written statement. If, however,
Landlord shall furnish any such Operating Year estimate (which estimate shall
not be more than 105% of the amount for the immediately preceding year excluding
non-controllable Operating Expenses, such as insurance, utilities, snow and ice
removal, legal requirements, labor increase costs and the like) for an Operating
Year subsequent to the commencement thereof, or any Tax Year statement, then (a)
until the first day of the month following the month in which such estimate is
furnished to Tenant, Tenant shall pay to Landlord on the first day of each month
an amount equal to the monthly sum payable by Tenant to Landlord under this
Section in respect of the last month of the preceding Operating Year; (b)
promptly after such written statement is furnished to Tenant, Landlord shall
give notice to Tenant stating whether the installments of the Operating Payment
or Tax Payment previously made for such Operating Year or Tax Year, as the case
may be, were greater or less than the installments of the Operating Payment or
Tax Payment to be made for such Operating Year or Tax Year in accordance with
such written statement (as may be adjusted in the case of the Tax Payment), and:
(i) if there shall be a deficiency, Tenant shall pay the amount thereof within
thirty (30) days after demand therefor; or (ii) if there shall have been an
overpayment, Landlord shall promptly refund or credit to Tenant the amount
thereof but no later than twenty (20) days after demand; and (c) on the first
day of the month following the month in which such estimate is furnished to
Tenant, and monthly thereafter throughout the remainder of such Operating Year
or Tax Year, as the case may be, Tenant shall pay to Landlord an amount equal to
one-twelfth (1/12th) of the Operating Payment or Tax Payment, as the case may
be, shown on such written statement. Notwithstanding anything to the contrary
contained herein, Landlord shall furnish Tenant with at least thirty (30) days’
notice prior to any increase in the amount of the estimated payments required to
be made by Tenant hereunder on account of any Tax Payment or Operating Payment.




71


    

--------------------------------------------------------------------------------




Section 26.06        Landlord shall furnish to Tenant an Escalation Statement
for each Operating Year and for each Tax Year. Landlord shall furnish such
Escalation Statements (together with the true-up amounts, if any, based on the
actual amounts from the prior year against the estimated payments) within one
hundred and fifty (150) days after the end of the applicable Operating Year. If
Landlord fails to furnish an Escalation Statement for Operating Expenses within
two hundred and ten (210) days after the end of the applicable Operating Year,
Tenant may cease making monthly Operating Payments until such Escalation
Statement is furnished, provided however, in no event shall Tenant be relieved
or released of its obligation to make the full amount of the Operating Payment
due hereunder. If the Escalation Statement shall show that the sums paid by
Tenant under Section 26.05 exceeded the Tax Payment or Operating Payment to be
paid by Tenant for such Tax Year or Operating Year, as the case may be, Landlord
shall refund to Tenant the amount of such excess within thirty (30) days after
delivery of such Escalation Statement, or Tenant shall be entitled to a credit
against the next ensuing installment of Fixed Rent or additional rent until such
amount shall be exhausted; and if the Escalation Statement for such Tax Year or
Operating Year, as the case may be, shall show that the sums so paid by Tenant
were less than the Tax Payment or Operating Payment, as the case may be, to be
paid by Tenant for such Tax Year or Operating Year, Tenant shall pay the amount
of such deficiency within thirty (30) days after demand therefor.


Section 26.07        In case the Real Estate Taxes for any Tax Year or part
thereof falling within the Term shall be reduced during the term hereof after
Tenant shall have paid Tenant’s Tax Proportionate Share of any increase thereof
in respect of such Tax Year pursuant to Section 26.06 hereof, Landlord shall
credit to Tenant Tenant’s Tax Proportionate Share of the refund against the next
installment of Fixed Rent and additional rent next due or refund such amount if
the Lease term has ended. Landlord’s obligations pursuant to the preceding
sentence shall survive the Expiration Date. If, after an Escalation Statement
has been sent to Tenant during the term hereof, the assessed valuation which had
been utilized in determining the Real Estate Base Tax is reduced (as a result of
settlement, final determination of legal proceedings or otherwise), then, in
such event (a) the Real Estate Tax Base shall be adjusted to reflect such
reduction and (b) all retroactive additional rent for only the previous Tax Year
resulting from such adjustment shall be forthwith payable within thirty (30)
days of when billed by Landlord. Landlord shall send to Tenant a statement
setting forth the basis for such retroactive adjustment and additional rent
payments.




72


    

--------------------------------------------------------------------------------




Section 26.08        Intentionally deleted.


Section 26.09        Payments shall be made pursuant to this Article 26
notwithstanding the fact that an Escalation Statement is furnished to Tenant
after the Expiration Date and any delay or failure of Landlord in billing any
additional rent provided for in this Article 26 shall not constitute a waiver of
or in any way impair the continuing obligation of Tenant to pay such additional
rent hereunder, but in no event shall such Escalation Statement be delivered
after the date occurring two (2) years after the Expiration Date.


Section 26.10        Provided that Tenant is not in default hereunder beyond the
expiration of any applicable notice and cure period, then, within one hundred
and eighty (180) days after the submission of an Escalation Statement, Landlord
shall allow Tenant or Tenant’s agents, upon not less than ten (10) business days
advance notice to Landlord, to examine, during Business Hours at Landlord’s
office where such records are kept in the Borough of Manhattan, City of New
York, such books, purchase orders, invoices, payrolls and all other records in
Landlord’s possession that are relevant to such Escalation Statement or as may
be reasonably necessary in order to permit Tenant to verify the information set
forth in such Escalation Statement with respect to Operating Expenses (an
“Audit”). In no event shall any Audit cover a period which was the subject of a
previous Audit. Any such Audit may only be conducted by an independent,
nationally or regionally-recognized accounting firm reasonably approved by
Landlord that is not being compensated by Tenant on a contingency fee basis.
Audits may also be conducted by Tenant’s own employees. Tenant and its agents
shall keep all information which they are shown in connection with any Audit
confidential and shall not reveal the same to any third party except as may be
required by applicable Requirements or in connection with the proceeding to
resolve any dispute as set forth below. Landlord shall have the right to
precondition any verification right provided hereunder upon the execution by
Tenant and the person conducting such Audit of a confidentiality agreement in
the form as reasonably required by Landlord, which form may contain such
reasonable modifications as agreed upon by the parties. In the event that Tenant
fails to initiate such Audit within said one hundred and eighty (180) day period
or fails to complete and deliver to Landlord a copy of such Audit within sixty
(60) days after the completion of the Audit (provided Landlord has delivered to
Tenant all the information and documents reasonably requested by Tenant as
required hereunder), then in either such event, Tenant shall have no further
right to challenge or contest the accuracy of the applicable Escalation
Statement. No subtenant (as opposed to Tenant) shall have any right to conduct
an Audit. In the event the parties settle any issues raised by an Audit or such
issues are decided by a third accounting firm as set forth below and such
settlement or decision results in a five percent (5%) or greater reduction in
the amount of Operating Expenses for any one (1) Operating


73


    

--------------------------------------------------------------------------------




Year (from the amount of Operating Expenses stated by Landlord with respect to
such Operating Year in its Escalation Statement), Landlord shall reimburse
Tenant for Tenant’s reasonable and actual out-of-pocket third-party accounting
firm fees and expenses for such Audit and Landlord shall pay all fees and
expenses of the third accounting firm as set forth below. In the event the
parties are not able to settle all issues raised by an Audit, then Landlord and
Tenant shall be bound by the findings of a third independent, nationally or
regionally-recognized accounting firm selected by both Landlord and Tenant and
whose fees and expenses shall be shared equally between Landlord and Tenant,
except as set forth above. In the event Landlord and Tenant fail to agree on the
selection of the third accounting firm, the parties agree to submit such
decision to the Chairman of the Board of Directors of the Management Division of
the Real Estate Board of New York, Inc., or to such impartial person as he/she
may designate whose determination shall be final and conclusive upon the parties
hereto. In any event, within thirty (30) days after such final determination,
Landlord shall credit against Fixed Rent next due and owing the amount of any
overpayment of Operating Expenses made by Tenant as determined hereby or refund
Tenant such amount if the Term has ended (in either case, together with interest
on such overpayment at the Default Rate only if such overpayment is five percent
(5%) or greater than the amount of Operating Expenses stated by Landlord with
respect to the applicable Operating Year in its Escalation Statement) and Tenant
shall pay any underpayment of Operating Expenses within thirty (30) days after
such final determination.


Section 26.11        In no event shall: (x) the Fixed Rent under this Lease
(exclusive of the additional rent under this Article) be reduced by virtue of
this Article except for the credits set forth herein, if any; or (y) Tenant be
entitled to a credit against the payment of any additional rent that may be due
under this Lease (including this Article 26) by reason of the fact that: (i)
Operating Expenses in any Operating Year are less than Base Year Operating
Expenses; and/or (ii) Real Estate Taxes for any Tax Year are less than the Real
Estate Tax Base.




74


    

--------------------------------------------------------------------------------




ARTICLE 27


Subordination


Section 27.01        Subject to Section 27.07(b) hereof, this Lease is subject
and subordinate in all respects to all ground leases and/or underlying leases
now or hereafter covering the real property or any portion thereof of which the
Premises form a part and to all mortgages and trust indentures which may now or
hereafter be placed on or affect such leases and/or the real property of which
the Premises form a part, or any part or parts of such real property, and/or
Landlord’s interest therein, and to each advance made and/or hereafter to be
made under any such mortgages, or indentures and to all renewals, modifications,
consolidations, increases, recastings, replacements, extensions and
substitutions of and for such ground leases and/or underlying leases and/or
mortgages or indentures (each lease or mortgage to which this Lease shall be
subject and subordinate pursuant to the provisions hereof being respectively
herein called a “superior lease” or a “superior mortgage”). In confirmation of
such subordination and non-disturbance, Tenant shall execute, at its sole cost
and expense, and deliver promptly any certificate that Landlord and/or any
lessor under any superior lease and/or any holder of any superior mortgage
and/or their respective successors in interest may reasonably request provided
such certificate and request is in accordance with the provisions of a
recognition and non-disturbance agreement (“RNDA”) or a subordination,
non-disturbance and attornment agreement (an “SNDA”), as applicable, entered
into with Tenant in accordance with Section 27.07 hereof.


Section 27.02        In the event of any act or omission of Landlord that would
give Tenant the right, immediately or after lapse of a period of time, to cancel
or terminate this Lease, or to claim a partial or total eviction (but excluding
any express right set forth in Articles 7 and 8 or elsewhere in this Lease not
resulting from a default by Landlord), Tenant shall not be entitled to exercise
such right:




75


    

--------------------------------------------------------------------------------




(a) unless and until Tenant has given prompt written notice of such act or
omission to the lessor under each superior lease and the holder of each superior
mortgage, whose name and address shall previously have been furnished to Tenant
in writing; and


(b) unless such act or omission shall be one which is not capable of being
remedied by such lessor or such holder within a reasonable period of time, until
a reasonable period for remedying such act or omission shall have elapsed
following the giving of such notice (which reasonable period shall in no event
be less than the period to which Landlord would be entitled under this Lease,
after similar notice, plus up to an additional thirty (30) days), provided such
lessor or such holder shall with due diligence give Tenant prompt written notice
of intention to, and commence and diligently continue to remedy such act or
omission until completion.


Section 27.03        Tenant shall take all reasonable action requested by
Landlord at no cost to Tenant (provided the same does not increase Tenant’s
obligations or decrease Tenant’s rights hereunder) such that neither the
termination of any superior lease or any superior mortgage, nor the institution
of any suit, action or other proceeding by the lessor under any such superior
lease or the holder of any such superior mortgage to recover possession of the
Premises leased or mortgaged under any such superior lease or any such superior
mortgage or to realize on the mortgagor’s interest under any such superior
mortgage or any such superior lease (provided that Tenant is not otherwise
disturbed by the lessor under any such superior lease or the holder of any such
superior mortgage) shall, by operation of law or otherwise, result in the
cancellation or termination of this Lease (unless specific action is taken by
the lessor under any such superior lease or the holder of any such superior
mortgage to terminate this Lease based upon a default hereunder beyond the
expiration of any applicable notice, grace and cure period) or the obligations
of Tenant hereunder. If the lessor under any superior lease or the holder of any
superior mortgage, or the purchaser upon any foreclosure sale relating to such
superior mortgage, or any designee of such lessor or such holder shall succeed
to the rights of Landlord under this Lease, whether through possession, or any
action or proceeding relating to the termination of such superior lease, or
foreclosure action or delivery of a new lease or deed, then, at the request of
such party so succeeding to Landlord’s rights (such party being sometimes herein
called a “successor landlord”) and upon such successor landlord’s written
agreement to accept Tenant’s attornment, Tenant shall attorn to and recognize
such successor landlord as Tenant’s landlord under this Lease, and shall
promptly execute and deliver, at Tenant’s sole expense, any reasonable
instrument that such successor landlord may reasonably request to evidence such
attornment and none of the above-described successions by themselves shall, by
operation of law or otherwise, result in the cancellation or termination of this
Lease (unless specific action is taken by such successor landlord to terminate
this Lease) or


76


    

--------------------------------------------------------------------------------




the obligations of Tenant. Upon such attornment, this Lease shall continue in
full force and effect as, or as if it were, a direct lease between the successor
landlord and Tenant upon all of the terms, conditions and covenants set forth in
this Lease, except that if the successor landlord is not an Affiliate of the
prior landlord, the successor landlord shall not:


(a) be liable for any previous act or omission of Landlord under this Lease
(provided however, that to the extent that this Lease obligates Landlord to
perform any repairs or other work or maintenance to, or to provide or perform
any services to the Building or the Premises, the successor landlord shall be
obligated to do so, regardless of whether the condition requiring repair existed
prior to such attornment);


(b) be subject to any offset, not expressly provided for in this Lease, which
shall have theretofore accrued to Tenant against Landlord; or


(c) be bound by any previous modification of this Lease, not expressly provided
for in this Lease, or by any previous payment of Fixed Rent or additional rent
made more than thirty (30) days in advance of when due hereunder, unless such
modification or prepayment shall have been expressly approved in writing by the
lessor under the superior lease or the holder of the superior mortgage through
or by reason of which the successor landlord shall have succeeded to the rights
of Landlord under this Lease.


Section 27.04        Subject to the terms of any RNDA or SNDA executed with the
applicable subtenant, in the event of termination, cancellation, re-entry or
dispossess by Landlord or a successor landlord under this Lease Tenant shall, at
Landlord’s or the successor landlord’s request given within thirty (30) days of
the foregoing, execute an assignment (without representation or warranty) by
Tenant to Landlord or the successor landlord of Tenant’s interest as sublessor
under any subleases under this Lease.




77


    

--------------------------------------------------------------------------------




Subject to the terms of any RNDA or SNDA executed with the applicable subtenant,
in the event of termination, cancellation, re-entry or dispossess by Landlord or
a successor landlord under this Lease, at Landlord’s or successor landlord’s
option, pursuant to the applicable terms and conditions of the relevant
subleases, sublessee shall attorn to Landlord or the successor landlord and upon
such attornment, the sublease shall continue in full force and effect as, or as
if it were, a direct lease between Landlord or the successor landlord and
sublessee upon all the terms, conditions and covenants set forth in, at
Landlord’s or successor landlord’s option, the Lease or the sublease, except
that Landlord or the successor landlord shall not:


(a)     be liable for any previous act or omission of sublessor under the
sublease (but the same shall not release Landlord or a successor landlord, as
applicable, from the requirement to perform any obligations of a continuous
nature after such attornment);


(b)     be subject to any offset, which shall have theretofore accrued to
sublessee against sublessor not provided for in the sublease; or


(c)     be bound by any previous modification of the sublease, not expressly
provided for in the sublease unless consented thereto in writing, or by any
previous payment of Fixed Rent or additional rent made more than thirty (30)
days in advance of when due, unless such modification or payment shall have been
expressly approved in writing by the Landlord under the Lease, the lessor under
the superior lease or the holder of the superior mortgage through or by reason
of which the successor landlord shall have succeeded to the rights of sublessor
under the sublease, as the case may be.


Except for subleases for which Landlord has executed (or is required to execute)
the non-disturbance agreement required pursuant to Section 25.12(d) hereof, in
the event that Landlord or a successor landlord, as the case may be, does not
request Tenant to assign its interest in the sublease or have sublessee attorn
to Landlord or the successor landlord, as the case may be, then Landlord or
successor landlord, as the case may be, shall have the right to terminate the
sublease immediately at any time after termination or cancellation of this Lease
or re-entry or dispossess by Landlord or a successor landlord under this Lease.




78


    

--------------------------------------------------------------------------------




All subleases made in accordance with this Lease shall be subject to the above
provisions, except for subleases for which Landlord has executed the
non-disturbance agreement required pursuant to Section 25.12(d) hereof.


Section 27.05        In the event the holder of any mortgage or the lessor of
any lease (present or future) relating to the Premises and/or this Lease
requests that (a) this Lease and Tenant’s rights hereunder be made superior,
rather than subordinate, to such mortgage or lease and/or (b) Tenant enters into
an SNDA or RNDA, then Tenant, within fifteen (15) days after written request,
will execute and deliver without charge such commercially reasonable
agreement(s) (subject to Tenant’s commercially reasonable changes) confirming
that this Lease and Tenant’s rights hereunder are superior to such mortgage or
lease, which agreements shall be in such form(s) reasonably acceptable to Tenant
and to the holder of such mortgage or lessor of such lease (provided the same
does not increase Tenant’s obligations or decrease Tenant’s rights hereunder).


Section 27.06        Intentionally deleted.


Section 27.07         (a)     Landlord represents that, as of the date of this
Lease, the only superior lease is held by PGREF I 1633 Broadway Land, L.P. and
the only superior mortgage is held by Landesbank Baden-Wurtenberg, as
Administrative Agent. Landlord shall obtain and deliver to Tenant an RNDA from
such holder of such superior lease and an SNDA from such holder of such superior
mortgage simultaneously with Landlord’s execution and delivery of this Lease to
Tenant. The form of such RNDA and such SNDA shall be in the forms as previously
negotiated and agreed upon by and between Tenant and the holders of such
superior lease and superior mortgage as of the date of this Lease.


(b)    Anything in this Article 27 to the contrary notwithstanding, this Lease
shall not be subordinate to any future mortgage or any future lease unless and
until Landlord obtains an SNDA in favor of Tenant from the holder of any future
mortgage or an RNDA in favor of Tenant from the holder of any future lease in
such holder’s standard form, subject to Tenant’s commercially reasonable
changes. Notwithstanding the foregoing, to satisfy the requirements of this
Section 27.07, the final form of any such SNDA or RNDA must not increase
Tenant’s obligations or decrease Tenant’s rights under this Lease and in all
events must provide that as long as Tenant is not in default hereunder beyond
any applicable notice, grace and cure periods, the terms and conditions of this
Lease shall continue in full force and effect and Tenant’s possession, use and
occupancy of the Premises shall not be disturbed during the Term of this Lease.




79


    

--------------------------------------------------------------------------------




Section 27.08        Notwithstanding anything in this Article 27 to the
contrary, if the terms of any SNDA which Tenant enters into with the holder of
any superior mortgage or any RNDA which Tenant enters into with the holder of
any superior lease conflicts with any of the terms of this Article 27, then the
terms of the SNDA or RNDA, as the case may be, shall control and such relevant
provisions of this Article 27 shall be disregarded.


ARTICLE 28


Miscellaneous


Section 28.01        Notwithstanding anything contained in this Lease to the
contrary, Tenant covenants and agrees that Tenant will not use the Premises or
any part thereof, or permit the Premises or any part thereof to be used,


(i)    for an off the street retail banking, trust company, or safe deposit
business,


(ii)    as an off the street savings bank, or as a savings and loan association,
or as a loan company,


(iii)    intentionally deleted,


(iv)    as an off the street stock brokerage office or for off the street stock
brokerage purposes or for the underwriting of securities that involves direct
off the street patronage of the general public,


(v)    as a newsstand, employment agency, office for a labor union, classroom or
school (except for seminars and training or continuing professional education
programs conducted by Tenant in its conference facilities),


(vi)    as a restaurant and/or bar and/or for the sale of confectionery and/or
soda and/or beverages and/or sandwiches and/or ice cream and/or baked goods or
for the preparation, dispensing or consumption of food or beverages in any
manner whatsoever; provided, however that this prohibition shall not be deemed
to be violated by a customary, first-class warming pantry, the use of vending
machines dispensing sodas, confectionery, prepared sandwiches, prepared
ice-cream or baked goods or other prepared foods or beverages, provided that all
of the foregoing shall otherwise comply with all applicable provisions of this
Lease,




80


    

--------------------------------------------------------------------------------




(vii)    as offices for any government or any department, commission,
subdivision or agency thereof, or


(viii)    for any other use or purpose that involves direct off the street
patronage of the general public.


Section 28.02    Intentionally deleted.


Section 28.03    Intentionally deleted.


Section 28.04    Intentionally deleted.


Section 28.05    Tenant shall not place a load upon any floor of the Premises
exceeding the floor load per square foot which such floor was designed to carry
as specified in the Building’s Certificate of Occupancy and such load shall be
placed by Tenant, at Tenant’s expense, so as to properly distribute the weight.
Business machines and mechanical equipment shall be placed and maintained by
Tenant, at Tenant’s expense, in settings sufficient in Landlord’s reasonable
judgment to absorb and minimize vibration, noise and annoyance so that the same
does not exceed that in Comparable Buildings. If the Premises be or become
infested with vermin as a result of the use or any misuse or neglect of the
Premises by Tenant, its agents, employees, visitors or licensees, Tenant shall
at Tenant’s expense cause the same to be exterminated from time to time to the
reasonable satisfaction of Landlord and shall employ such exterminators and such
exterminating company or companies as shall be reasonably approved by Landlord.


Section 28.06    Intentionally deleted.


Section 28.07    Without incurring any liability to Tenant, Landlord may permit
access to the Premises and open the same, whether or not Tenant shall be
present, upon demand of a sheriff, marshal, court officer or governmental
authority in possession of a warrant permitting such access, or upon demand of
any representative of the fire, police, building, sanitation or other department
of the city, state or federal governments, provided that Landlord shall use
reasonable efforts to give prior notice to Tenant with respect to such access
and to maintain the confidentiality of the papers and files of Tenant and its
clients.




81


    

--------------------------------------------------------------------------------




Section 28.08    Intentionally deleted.


Section 28.09    Vending machines may be installed for Tenant’s employees and
guests only in the Premises without Landlord’s consent.


Section 28.10    Intentionally deleted.


Section 28.11    Tenant will not clean, nor require, permit, suffer or allow the
exterior side of any window in the Premises to be cleaned by anyone other than
Landlord, in violation of Section 202 of the Labor Law or the rules of the Board
of Standards and Appeals, or of any other board or body having or asserting
jurisdiction.


Section 28.12    Landlord and Tenant each represent that it has not dealt with
any person or broker in connection with this Lease other than CBRE, INC. and
CUSHMAN & WAKEFIELD U.S., INC. (“collectively, the Broker”) and each agree to
defend, indemnify and hold harmless the other, its agents and employees, from
any loss, liability, costs, damages and expenses (including without limitation
reasonable attorney’s fees and disbursements) suffered by the other through any
breach of this representation, or in connection with the claim of any other
person or broker alleging to have dealt with the indemnifying party with respect
to this Lease. The Broker shall be compensated by Landlord pursuant to a
separate agreement.


Section 28.13    The term "Landlord" as used in this Lease means only the owner,
or the mortgagee in possession, for the time being, of the Land and Building (or
the owner of a lease of the Building or the Land and Building), so that in the
event of any sale or sales of the Land and Building or of said lease, or in the
event of a lease of the Building, or of the Land and Building, the Landlord
shall be and hereby is entirely freed and relieved of all covenants and
obligations of Landlord hereunder arising subsequent to the date of such sale or
lease, and it shall be deemed and construed without further agreement between
the parties or their successors in interest, or between the parties and the
purchaser, at any such sale, or the said lessee of the Building, or of the Land
and Building, that the purchaser or the lessee of the Building has assumed and
agreed to carry out any and all covenants and obligations of Landlord hereunder.
No general or limited partner or shareholder of Landlord (including any assignee
or successor of Landlord) or other holder of any equity interest in Landlord
shall be personally liable for the performance of Landlord’s obligations under
this Lease. The liability of Landlord (including any assignee or successor of
Landlord) for Landlord’s obligations under this Lease shall be limited to
Landlord’s interest in the Land and Building (and the proceeds thereof until any
distribution made prior to the accrual of any cause of action asserted by Tenant
against Landlord) and Tenant shall not look to any of Landlord’s other assets


82


    

--------------------------------------------------------------------------------




in seeking either to enforce Landlord’s obligations under this Lease or to
satisfy a judgment for Landlord’s failure to perform such obligations. Landlord
reserves the right, at any time, to convert the Building and or Land to
condominium ownership, and upon such conversion: (i) this Lease shall be subject
and subordinate to the applicable condominium documents, provided Tenant’s
rights and obligations and costs and expenses under this Lease shall not be
adversely affected, and (ii) the owner of the unit or units of which the
Premises forms a part shall be deemed to be the Landlord hereunder.


Section 28.14    The submission by Landlord or Tenant of the Lease in draft form
to the other party shall be deemed submitted solely for such other party’s
consideration and not for acceptance and execution. Such submission shall have
no binding force or effect and shall confer no rights nor impose any
obligations, including brokerage obligations, on either party unless and until
both Landlord and Tenant shall have executed the Lease and duplicate originals
and/or executed copies thereof shall have been delivered to both parties.


Section 28.15    Notwithstanding any provision to the contrary contained in this
Lease, Tenant shall have the right to publicly file a copy of this Lease as a
material contract of Tenant in a filing with the U.S. Securities and Exchange
Commission.


Section 28.16     Tenant covenants to pay any occupancy or rent tax (but not any
income tax) now in effect or hereafter enacted if the same applies solely to
Tenant’s leasing of the Premises.


Section 28.17    Each of Landlord and Tenant hereby represents and warrants to
each other that it is duly formed and in good standing, and has full corporate,
limited liability company or partnership power and authority, as the case may
be, to enter into this Lease and has taken all corporate, limited liability
company or partnership action, as the case may be, necessary to carry out the
transaction contemplated herein, so that when executed, this Lease constitutes a
valid and binding obligation of each such party. Each party shall provide the
other with corporate resolutions or other proof in a form acceptable to the
other, authorizing the execution of the Lease at the time of such execution.
Each party hereby represents to the other that it is not entitled, directly or
indirectly, to diplomatic or sovereign immunity.




83


    

--------------------------------------------------------------------------------




Section 28.18    Tenant acknowledges that is has no rights to any development
rights, “air rights” or comparable rights appurtenant to the Land and/or
Building, and consents, without further consideration, to any utilization of
such rights by Landlord and agrees to promptly execute and deliver any
reasonable instruments which may be requested by Landlord, including instruments
merging zoning lots, evidencing such acknowledgment and consent, provided same
does not prevent occupancy of the Premises by Tenant in the manner provided
herein or otherwise decrease Tenant’s rights or increase Tenant’s obligations
hereunder by more than a de minimus amount. Subject to the foregoing, the
provisions of this Section 28.18 shall be deemed to be and shall be construed as
an express waiver by Tenant of any interest Tenant may have as a “party in
interest” (as such quoted term is defined in Section 12-10 Zoning Lot of the
Zoning Resolution of the City of New York) in the Land and/or Building.


Section 28.19    Each party hereby represents and warrants to the other that:


(a)    it is not acting, directly or indirectly, for or on behalf of any person,
group, entity, or nation named by any Executive Order or the United State
Treasury Department as a terrorist, “Specially Designated National and Blocked
Person,” or other banned or blocked person, entity, nation, or transaction
pursuant to any law, order, rule, or regulation that is enforced or administered
by the Office of Foreign Assets Control;


(b)    it is not engaged in this transaction, directly or indirectly on behalf
of, or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity, or nation; and


(c)    neither party nor any person, group, entity or nation who owns any direct
or indirect beneficial interest in such party or any of them is in violation of
any anti‑money laundering or anti‑terrorism statue, including, without
limitation, the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law 107‑56
(commonly known as the USA PATRIOT Act) and the related regulations issued
thereunder, including, without limitation, temporary regulations, all as amended
from time to time.




84


    

--------------------------------------------------------------------------------




Each party hereby agrees to defend, indemnify, and hold harmless the other and
its respective partners, lenders, shareholders, directors, officers, agents and
employees from and against any and all claims, damages, losses, liabilities and
expenses (including reasonable attorney’s fees and costs) arising from or
related to any breach of the foregoing representations.


Section 28.20    In the event either party commences an action in connection
with enforcing the terms of this Lease, the prevailing party shall be entitled
to a reasonable sum for attorney’s fees, expenses and court costs, including
those relating to any appeal.


ARTICLE 29


Layout and Finish


Section 29.01    Except for Landlord’s Base Building Work and Landlord’s Work,
Tenant shall, at Tenant’s sole expense, and as part of Tenant’s Changes, perform
all the work (“Tenant’s Work”) in the Premises necessary for Tenant’s occupancy
thereof, including, but not limited to all work as may be necessary to comply
with all applicable Requirements (including without limitation, the Americans
with Disabilities Act) or regulations and otherwise, subject to the provisions
of this Lease.
    
Section 29.02     (a)    Provided that Tenant is not then in monetary or
material non-monetary default beyond the expiration of any applicable notice,
grace and cure periods, Landlord shall pay Tenant an allowance in an amount
equal to $100.00 per rentable square foot of the Premises for a total of
$10,623,000.00 (the “Tenant’s Allowance”), which Tenant’s Allowance shall be
used to pay solely the following costs and expenses: (i) the cost and expense
incurred in connection with the performance of Tenant’s Work, (ii) all soft
costs (not to exceed $2,124,600.00) relating to Tenant’s Work, including,
without limitation, fees payable to Tenant’s engineer and Tenant’s architect and
all consultants (e.g., Tenant’s project manager) involved in Tenant’s Work and
the cost to file the Tenant Plans and obtain necessary permits (but excluding
the costs of moving or to purchase any personal property). If Landlord shall not
be obligated to pay Tenant any installment of Tenant’s Allowance because Tenant
is then in default as specifically provided in this Section 29.02(a), upon the
curing of such default and provided that this Lease has not been terminated,
Landlord shall once again be obligated to pay all installments of Tenant’s
Allowance then due. In the event that the cost and expense of Tenant’s Work
shall exceed this amount, Tenant shall be entirely responsible for such excess.
Until exhausted, Tenant’s Allowance shall be payable directly to such
contractor, subcontractor, materialmen, supplier or as Tenant may otherwise
direct upon


85


    

--------------------------------------------------------------------------------




written requisition in installments as Tenant’s Work progresses, but in no event
more frequently than monthly. In no event shall any installment of Tenant’s
Allowance or the Bathroom Allowance (as defined in Section 29.02(c) below) be
payable to Tenant after the thirty-sixth (36th) month anniversary of the Term
Commencement Date and Tenant hereby waives the right to receive any amounts of
Tenant’s Allowance after such thirty-sixth (36th) month anniversary. The amount
of each installment of Tenant’s Allowance payable pursuant to any such
requisition shall be an amount equal to the actual costs due and payable for
completed portions of Tenant’s Work referenced in such requisition (as evidenced
by the invoices due and payable and delivered to Landlord in accordance with the
next sentence). Prior to the payment of any such installment, which Landlord
shall make to Tenant (or to the applicable contractors, subcontractors,
materialmen or suppliers, as Tenant directs) within thirty (30) days after
receipt of the items set forth in clauses (1), (2) and (3) below, Tenant shall
deliver to Landlord such written requisition for disbursement which shall be
accompanied by (1) invoices for the Tenant’s Work performed since the last
disbursement; (2) a certificate signed by Tenant’s architect or an officer of
Tenant certifying that the Tenant’s Work represented by the aforesaid invoices
has been satisfactorily completed in accordance with the Tenant Plans; (3)
conditional partial lien waivers by contractors, subcontractors and all
materialmen (which/who have provided labor and/or materials costing in excess of
$5,000.00) for all such work, or, if then available, for work covered by the
prior disbursement. If Landlord fails to make any such payment of the Tenant’s
Allowance or any payment of the Bathroom Allowance, in either case within
fifteen (15) business days after its receipt from Tenant of notice that such
installment is past due (and same is the case) after Landlord’s receipt of the
items set forth in (1), (2) and (3) above and, provided Landlord has not
notified Tenant of Landlord’s reasonable good faith dispute with any matter
pertaining to the requisition for payment, then Tenant shall be entitled, until
the applicable installment is paid, to credit the undisputed amount due for such
installment against the payment of Fixed Rent and Article 26 additional rent
next due under this Lease together with interest at the Default Rate, provided
however, Tenant shall not be entitled to any credit pursuant to this sentence if
Tenant is then in monetary or material non-monetary default beyond the
expiration of any applicable notice, grace and cure periods. Notwithstanding
anything contained herein, Landlord shall retain seven and one-half percent
(7.5%) of Tenant’s Allowance until Tenant or Tenant’s architect has delivered to
Landlord with respect to Tenant’s Work all Building Department sign-offs
(including, without limitation, a letter of completion), inspection certificates
and any permits required to be issued by any governmental entities having
jurisdiction over Tenant’s Work and a general release or final lien waivers from
all contractors, subcontractors and materialmen (which/who have provided labor
and/or materials costing in excess of $5,000.00) performing Tenant’s Work
releasing Landlord from all liability for any Tenant’s Work.


86


    

--------------------------------------------------------------------------------






(b)    At any and all reasonable times during the progress of Tenant’s Work,
representatives of Landlord shall have the reasonable right of access to the
Premises and inspection thereof; provided, however, that Landlord shall incur no
liability, obligation or responsibility to Tenant or any third party by reason
of such access and inspection except to the extent of acts, omissions negligence
or willful misconduct or breach of this Lease by Landlord or Landlord Parties.
Except for the costs for Landlord’s review of Tenant Plans (provided, however,
that Landlord shall not charge fees or costs for Landlord’s review of Tenant’s
Plans for Tenant’s Work in excess of $5,000.00 in the aggregate) in accordance
with Section 5.01(e)(iii), Landlord shall not charge any supervisory fee in
connection with initial Tenant Work or any Tenant’s Changes performed during the
Term.


(c)    Landlord shall, in accordance with the disbursement procedures applicable
to Tenant’s Allowance, reimburse Tenant for or at Tenant’s option directly pay
contractors, subcontractors, materialmen or suppliers, as the case may be, an
amount (“Bathroom Allowance”) equal to $7.50 per rentable square foot of the
Premises for a total of $796,725.00 solely for the costs incurred by Tenant in
building the core restrooms and the shower areas in the Premises as part of
Tenant’s Work (not any private or executive restrooms). All such work shall be
performed in compliance with all Requirements, including, without limitation,
the ADA. If Tenant does not utilize any portion of the Bathroom Allowance, such
unutilized portion may be used by Tenant only as additional Tenant’s Allowance.




87


    

--------------------------------------------------------------------------------




ARTICLE 30


Insurance


Section 30.01    Tenant covenants, at its expense, to provide prior to entry
upon the Premises and to keep in force and effect during the Term or Tenant’s
occupancy of the Premises (whichever is longer): (1) commercial general
liability insurance with respect to the Premises and its Appurtenances on an
occurrence basis against claims for bodily injury and property damage with
minimum limits of liability in amount of Five Million and 00/100 Dollars
($5,000,000.00) combined single limit for bodily injury and property damage
(including coverage for all operations of Tenant, products/completed operations,
independent contractors, broad form property damage, personal injury liability
and contractual liability coverage); (2) if the nature of Tenant’s business is
such as to place all or any of its employees under workers’ compensation or
similar statutes, workers’ compensation or similar insurance affording statutory
coverage and containing statutory limits; and (3) all-risk property damage
insurance (replacement cost coverage), including theft or attempted theft of,
Tenant’s Property within the Premises. Tenant agrees to deliver to Landlord, at
least ten (10) days prior to the time such insurance is first required to be
carried by Tenant and thereafter within ten (10) days after the expiration of
any such policy, a certificate of insurance procured by Tenant in compliance
with its obligations hereunder. Workers’ compensation insurance provided for in
this Section may be procured by Tenant’s contractors. Tenant will also furnish
Landlord with evidence that Tenant’s contractors performing any Tenant’s Changes
or other work in the Building are covered by insurance in amounts and of the
types which are appropriate, in Landlord’s reasonable judgment, to the size and
scope of Tenant’s Changes. The limits of liability specified above can be
satisfied through a combination of primary and umbrella or excess liability
policies, provided that coverage under such umbrella or excess liability
policies is at least as broad as coverage provided by the primary policy.


Section 30.02    All the aforesaid insurance shall be issued in the name of
Tenant and, except for the workers’ compensation policy and the all-risk
property damage policy, include Landlord (and designee(s) of Landlord as
reasonably determined by Landlord) as additional insureds, and shall be written
by one (1) or more responsible insurance companies authorized to do business in
the State of New York, having a general policyholder rating of at least A- and a
financial rating of at least VII. All such insurance may be carried under a
blanket policy covering the Premises and any other of Tenant’s locations. Tenant
shall endeavor to provide prior written notice to Landlord in the event of a
cancellation or material change of any insurance required hereunder with respect
to Landlord. Tenant shall be solely responsible for payment of premiums.
Tenant’s


88


    

--------------------------------------------------------------------------------




insurance shall be primary with any coverage provided by Landlord as excess and
non-contributory. The minimum limits of the commercial general liability policy
of insurance shall in no way limit or diminish Tenant’s liability under Section
5.01(k) hereof.


Section 30.03    The minimum limits of the commercial general liability policy
of insurance required by Section 30.01 hereof shall be subject to increase no
more than once after the commencement of the fifth (5th) year of the term hereof
but only if Landlord, in the exercise of its reasonable judgment, shall deem the
same necessary for adequate protection and such increase shall result in
coverage that is then customary with respect to coverage required to be carried
by tenants similar to Tenant in Comparable Buildings. Within thirty (30) days
after written demand therefor by Landlord, Tenant shall furnish Landlord with
evidence that Tenant has complied with a reasonable increase in insurance
required by Landlord pursuant to this Section 30.03. In case Tenant disputes the
reasonableness of Landlord’s demand, the parties agree to submit the question of
the reasonableness of such demand for decision to the Chairman of the Board of
Directors of the Management Division of The Real Estate Board of New York, Inc.,
or to such impartial person or persons as he may designate whose determination
shall be final and conclusive upon the parties hereto. The right to dispute the
reasonableness of any such demand by Landlord shall be deemed waived unless the
same shall be asserted by Tenant by service of a notice in writing upon Landlord
within thirty (30) days after the giving of Landlord’s demand therefor and such
waiver consequences shall be stated in bold writing in such notice.


Section 30.04    Landlord shall obtain and keep in full force and effect (a)
insurance against loss or damage by fire and other casualty to the Building as
may be insurable under then available standard forms of “all‑risk” insurance
policies, in an amount equal to one hundred percent (100%) of the replacement
value thereof or in such lesser amount as will avoid co‑insurance (including an
“agreed amount” endorsement) and (b) commercial general liability insurance in
the amount which in Landlord’s reasonable judgment is then being customarily
obtained by prudent landlords of Comparable Buildings. In the event that for
whatever reason, full terrorism coverage is not available in an amount and at a
cost which is commercially reasonable, Landlord shall obtain such coverage as
is, in Landlord’s reasonable discretion, considered suitable under the
circumstances.




89


    

--------------------------------------------------------------------------------




ARTICLE 31


Security Deposit


Intentionally deleted.


ARTICLE 32


Extension Option


Section 32.01    (a)    Provided that at the time of the exercise of the
Extension Option (herein defined): (i) this Lease shall not have been terminated
and MONGODB, INC. or its permitted Successor Entity is then Tenant under this
Lease; (ii) Tenant shall not be in monetary default or material non-monetary
default under this Lease beyond any applicable notice, grace and cure periods;
and (iii) Tenant and/or its Affiliates are in occupancy of at least one (1) full
floor of the then Premises (for the purposes of this occupancy requirement, any
portions of the Premises in which Tenant is then performing any Tenant’s Changes
and any portions of the Premises not occupied by Tenant due to a Casualty shall
both be deemed occupied by Tenant and such occupancy requirement is hereinafter
referred to as the, “Occupancy Requirement”), Tenant shall have the option (the
“Extension Option”) to unconditionally extend the Term, for one five (5) year
period, commencing on the day after the Expiration Date and ending on the fifth
(5th) anniversary of the Expiration Date (the “Extended Term”). Tenant may
exercise its Extension Option for all and not a portion of the Premises then
leased by Tenant in the Building. Tenant shall exercise the Extension Option by
written notice to Landlord given no later than the date which is fifteen (15)
months prior to the Expiration Date (TIME BEING OF THE ESSENCE as to such date)
and once Tenant exercises the Extension Option, tenant may not thereafter revoke
such exercise. If any of the conditions set forth in clauses (i) through (iii)
above are not fulfilled at the applicable time, the Extension Option shall be
void and of no further force or effect and Tenant shall have no further
Extension Option. Landlord shall, within ten (10) business days after Landlord’s
receipt of the notice from Tenant exercising the Extension Option give Tenant a
notice specifying the reasons, if any of the conditions set forth in clauses (i)
through (iii) above are not fulfilled at the applicable time, Landlord is
rejecting Tenant’s exercise of such Extension Option.




90


    

--------------------------------------------------------------------------------




(b)    If Tenant does not exercise the Extension Option during the applicable
time period specified in the preceding paragraph, the Extension Option shall
unconditionally lapse and be of no further force and effect (provided Tenant
shall not have exercised such Extension Option within three (3) business days
after notice from Landlord that Tenant has not timely exercised such Extension
Option) and Tenant shall have no further Extension Option.


(c)    The Extended Term shall be on the same terms and conditions as are
contained in this Lease with respect to the initial term, except that: (i)
Tenant shall take the Premises in “as-is” condition and Landlord shall have no
obligation to make any improvements or alterations to the Premises or provide
any improvement allowance to Tenant; (ii) the Fixed Rent during the Extended
Term shall be equal to one hundred percent (100%) of the fair market rent for
the Premises as of the commencement of the Extended Term (the “Extension Fair
Market Rent”); and (iii) Base Year Operating Expenses shall mean Operating
Expenses for the Operating Year ending December 31 of the calendar year in which
the Extended Term shall commence and the Real Estate Tax Base shall mean the
Real Estate Taxes for the Tax Year ending June 30 (or other applicable date) of
the year in which the Extended Term shall commence. After Landlord receives
Tenant’s notice that Tenant desires to exercise the Extension Option in the time
period set forth above, Landlord shall deliver to Tenant Landlord’s
determination of Extension Fair Market Rent on or before nine (9) months prior
to the Expiration Date and the following shall apply thereto:


Within sixty (60) days after its receipt of Landlord’s determination of
Extension Fair Market Rent for the Premises (“Landlord’s Extension FMV Notice”),
Tenant shall notify Landlord whether it accepts or disputes such determination.
If Tenant shall not respond to Landlord’s Extension FMV Notice within such
60-day timeframe, then Tenant’s failure to notify Landlord of acceptance or
dispute of Landlord’s determination of Extension Fair Market Rent within five
(5) days (TIME BEING OF THE ESSENCE) after Tenant’s receipt from Landlord of a
second similar notice shall constitute an acceptance of Landlord’s
determination. In the event that Tenant disputes Landlord’s determination of
Extension Fair Market Rent, Tenant shall include in such notice its
determination of Extension Fair Market Rent and in such case and failing
agreement between the parties as to Extension Fair Market Rent, Landlord and
Tenant shall have the Extension Fair Market Rent, determined for the Extended
Term as follows:




91


    

--------------------------------------------------------------------------------




Within thirty (30) days after the date of Tenant’s notice disputing Landlord’s
determination, Landlord and Tenant shall each appoint an independent real estate
appraiser or licensed real estate broker (respectively, “Landlord Expert” and
“Tenant Expert”) and Landlord Expert and Tenant Expert shall determine the
Extension Fair Market Rent. The date upon which the second of said experts is
appointed is herein referred to as the “Arbitration Commencement Date”. If
within fifteen (15) days after the Arbitration Commencement Date, Landlord
Expert and Tenant Expert shall mutually agree upon the determination (the
“Mutual Determination”) of the Extension Fair Market Rent, their determination
shall be final and binding upon the parties. If Landlord Expert and Tenant
Expert shall be unable to reach a Mutual Determination within said fifteen
15-day period, then within twenty (20) days after the Arbitration Commencement
Date, they shall jointly appoint a third independent real estate appraiser or
licensed real estate broker (“Third Expert”) who shall determine Extension Fair
Market Rent on or before the date which is thirty (30) days after the
Arbitration Commencement Date. If Landlord Expert and Tenant Expert cannot agree
on Third Expert within twenty (20) days after the Arbitration Commencement Date,
then the Third Expert shall be appointed by the American Arbitration Association
or its successor the branch office of which is located in or closest to the City
of New York), upon request of either Landlord or Tenant, or both, as the case
may be. Within ten (10) days after such appointment, the Third Expert shall
determine Extension Fair Market Rent. The determination of the Third Expert,
whether or not approved by the Landlord Expert or the Tenant Expert, shall be
final; provided, however, that the Third Expert shall assign a value to
Extension Fair Market Rent which is one of the two determinations of Extension
Fair Market Rent made by Landlord Expert and Tenant Expert. If, for any reason
whatsoever, a written decision of the Third Expert, shall not be rendered within
sixty (60) days after the Arbitration Commencement Date, then either party may
require that a new Third Expert be selected utilizing the above procedures by
which the first Third Expert was selected. In determining Extension Fair Market
Rent, the experts shall give appropriate consideration to all then relevant
factors for transactions in Comparable Buildings prevailing as of the
commencement of the Extended Term. Each party shall pay for its own costs and
expenses in connection with its selection and use of its initial expert. The
parties shall share equally in the costs and expenses incurred in connection
with the selection and use of the Third Expert. Each expert appointed pursuant
to this paragraph shall be an independent, reputable licensed real estate broker
or a real estate appraiser that is a designated member of the Appraisal
Institute (MAI) or any successor entity, in either case with at least ten (10)
years’ experience in Manhattan in leasing or valuation of properties which are
similar in character to the Building. Prior to his/her appointment, the Third
Expert shall agree to be bound by the provisions hereof, including the
obligation to render a determination within thirty (30) days after the date of
his/her designation. The experts shall not have the power to add to, modify or
change any of the provisions of this Lease.


92


    

--------------------------------------------------------------------------------






(d)    In the event that Extension Fair Market Rent is not established by the
Expiration Date, then Tenant shall pay Fixed Rent at the rate that is the
average of determinations provided by each of Landlord and Tenant until such
Extension Fair Market Rent determination shall have occurred at which time there
shall be an equitable adjustment of the Fixed Rent payable during the Extended
Term as provided for in this Lease (taking into account the Fixed Rent
previously paid by Tenant during the Extended Term).


ARTICLE 33


Right of First Offer


Section 33.01    (a)    For purposes of this Lease, the “First Offer Space”
shall mean the entire 39th floor of the Building that becomes available for
lease (subject to Section 33.07 hereof) during the Term (including the Extended
Term).


(b)    Provided that as of the date of the giving of Tenant’s First Notice (as
such term is hereinafter defined): (i) this Lease has not been terminated; (ii)
Tenant is not in monetary or material non-monetary default under the terms and
conditions of this Lease after notice and the expiration of applicable notice,
grace and cure periods; and (iii) Tenant then satisfies the Occupancy
Requirement with respect to the entire then rentable area of the Premises, then
if Landlord shall have First Offer Space available for leasing, then Landlord,
before offering such First Offer Space to any third party (subject to Section
33.07), shall offer to Tenant the one-time right to include such First Offer
Space within the Premises for the remainder of the Term upon all the terms and
conditions of this Lease, except that:




93


    

--------------------------------------------------------------------------------




(A)    the Fixed Rent with respect to such First Offer Space shall be at a rate
equal to 100% of the fair market rent for such First Offer Space taking into
account all then relevant factors for transactions in Comparable Buildings
prevailing as of the First Offer Space Inclusion Date (the “First Offer Fair
Market Rent”).


(B)    Base Year Operating Expenses shall mean Operating Expenses for the
Operating Year ending December 31 of the calendar year in which the First Offer
Space Inclusion Date shall occur and the Real Estate Tax Base shall mean the
Real Estate Taxes for the Tax Year ending June 30 (or other applicable date) of
the year in which the First Offer Space Inclusion Date shall occur.


Such offer shall be made by Landlord to Tenant in a written notice (the “First
Offer Notice”), which offer shall designate the First Offer Space, the estimated
date that such space will be available for Tenant’s occupancy (the “Estimated
Inclusion Date”), and shall specify Landlord’s determination of the First Offer
Fair Market Rent payable with respect to any such First Offer Space. Tenant
shall not have the right to exercise any option under this Article 33 from and
after the Option Cutoff Date (as hereinafter defined), and, accordingly, from
and after the Option Cutoff Date, (I) Landlord shall have no obligation to give
a First Offer Notice to Tenant with respect to any First Offer Space (or any
portion thereof), and (II) Landlord shall have the right to lease any First
Offer Space (or such portion thereof) to any other person or entity without
first offering any First Offer Space (or such portion thereof) to Tenant as
contemplated by this Article 33. The term “Option Cutoff Date” shall mean the
date that is four (4) years prior to the Expiration Date, except that if Tenant
exercises the Extension Option, then the Option Cutoff Date shall be the date
that is four (4) years prior to the Extended Term Expiration Date. For avoidance
of doubt, Landlord shall continue to be obligated to send a First Offer Notice
to Tenant during the period after the Cutoff Date for so long as the Extension
Option is still available to Tenant, and Tenant shall have the right to exercise
its rights under this Section 33 by giving notice to Landlord of the exercise of
the Extension Option by the date Tenant is required to deliver Tenant’s First
Notice with respect to the applicable First Offer Notice.
Section 33.02    (a)    Tenant may unconditionally (but subject to Tenant’s
right to dispute the amount of the First Offer Fair Market Rent pursuant to
Section 33.04) accept the offer set forth in the First Offer Notice by
delivering to Landlord an acceptance (“Tenant’s First Notice”) of such offer
within twenty (20) days after delivery by Landlord of the First Offer Notice to
Tenant. The First Offer Space designated in the First Offer Notice shall be
added to and included in the Premises on the date such


94


    

--------------------------------------------------------------------------------




First Offer Space shall be delivered to Tenant broom-clean, vacant, free of any
prior occupant’s personal property, unleased and free of occupants or claims of
occupancy (“First Offer Space Inclusion Date”). Time shall be of the essence
with respect to the giving of Tenant’s First Notice.
                
(b)    If Tenant does not accept the First Offer Notice by delivering to
Landlord Tenant’s First Notice within the time period set forth in Section
33.02(a), Tenant shall be deemed to have unconditionally waived its rights under
this Article 33 with respect to the First Offer Space designated in Landlord’s
First Offer Notice, and Landlord shall at any and all times thereafter be
entitled to lease such First Offer Space designated in the First Offer Notice to
others at such rental and upon such terms and conditions as Landlord may desire.


Section 33.03    If any First Offer Space shall not be available for Tenant’s
occupancy on the Estimated Inclusion Date for any reason beyond the control of
Landlord, including the holding over of the prior tenant, then Landlord and
Tenant agree that the failure to have such First Offer Space available for
occupancy by Tenant shall in no way affect the validity of this Lease or the
inclusion of such First Offer Space in the Premises or the obligations of
Landlord or Tenant hereunder, nor shall the same be construed in any way to
extend the Term or impose any liability on Landlord, and for the purpose of this
Article 33, the First Offer Space Inclusion Date shall be deferred to and shall
be the date such First Offer Space is delivered to Tenant broom-clean and free
of any prior occupants’ personal property, vacant, unleased and free of
occupants or claims to occupancy. The provisions of this Section 33.03 are
intended to constitute “an express provision to the contrary” within the meaning
of Section 223-a of the New York Real Property Law. Landlord shall pursue in a
commercially reasonable manner remedies against any holdover tenant, including
but not limited to eviction.


Section 33.04    In the event that Tenant disputes the amount of the First Offer
Fair Market Rent specified in the First Offer Notice, then within forty-five
(45) days after Tenant's receipt of the First Offer Notice, Tenant shall notify
Landlord of such dispute and include in such notice Tenant's determination of
the First Offer Fair Market Rent. Within twenty-five (25) days after Landlord's
receipt of such notice from Tenant, failing an agreement as to the First Offer
Fair Market Rent, Landlord and Tenant shall each appoint an independent real
estate appraiser or broker (with the qualifications set forth in Section
32.01(c) hereof) and initiate the process provided for in Article 32 of this
Lease, and such provisions shall apply to the determination of First Offer Fair
Market Rent for the First Offer Space. If Tenant shall not dispute Landlord’s
determination of the First Offer Fair Market Rent within the forty-five (45) day
timeframe set forth above, then Tenant’s failure to notify Landlord of
acceptance or dispute of Landlord’s


95


    

--------------------------------------------------------------------------------




determination of First Offer Fair Market Rent within five (5) days (TIME BEING
OF THE ESSENCE) after Tenant’s receipt from Landlord of a second similar notice
shall constitute an acceptance of Landlord’s determination of the Fixed Rent set
forth in the First Offer Notice.


Section 33.05    Tenant agrees to accept the First Offer Space in its condition
and state of repair existing as of the date of Landlord’s First Offer Notice
(provided, however, that the First Offer Space shall be broom clean and free of
any prior occupant’s personal property), and understands and agrees that
Landlord shall not be required to perform any work, supply any materials, incur
any expense or provide any improvement allowance or free rent to prepare such
space for Tenant’s occupancy (which factors shall be taken into consideration in
the determination of First Offer Fair Market Rent).


Section 33.06    The termination of this Lease during the Term shall also
terminate and render void all of Tenant’s options or elections under this
Article 33 whether or not the same shall have been exercised; and nothing
contained in this Article shall prevent Landlord from exercising any right or
action granted to or reserved by Landlord in this Lease to terminate this Lease.
None of Tenant’s options or elections set forth in this Article 33 may be
severed from this Lease or separately sold, assigned or transferred.


Section 33.07    Notwithstanding any language to the contrary contained in this
Article 33, the rights granted to Tenant hereunder shall be at all times subject
and subordinate to: (i) Landlord’s right to renew or extend the term of the
lease with the current occupant of the First Offer Space (Time Warner), whether
pursuant to option or otherwise; and (ii) the rights of Allianz to lease the
First Offer Space pursuant to its lease with Landlord.


96


    

--------------------------------------------------------------------------------




Section 33.08    If the Fixed Rent for the First Offer Space is not determined
by the First Offer Space Inclusion Date, then Tenant shall pay Fixed Rent at the
rate that is the average of that which is set forth in Landlord’s First Offer
Notice and that which is set forth in Tenant’s dispute notice until the First
Offer Fair Market Rent determination shall have occurred at which time there
shall be an equitable adjustment of the Fixed Rent payable for the First Offer
Space (taking into account the Fixed Rent previously paid by Tenant for the
First Offer Space).


ARTICLE 34


Shaft Space


Section 34.01    Tenant shall have the right to use, during the Term at no cost
to Tenant, the Shaft Space described below (the “Shaft Space”). Tenant shall use
the Shaft Space for telecommunications cable to connect the Premises to the
telecommunications room on the basement level of the Building. The Shaft Space
is and shall be contained within a reasonably unobstructed pathway running from
the telecommunications room on the basement level of the Building to the
Premises in locations as reasonably determined by Landlord and reasonably
acceptable to Tenant. There are two (2) electrical points of entry located next
to each other on the 51st Street side of the Building (between 8th Avenue and
Broadway). There are two (2) main electrical closets on each floor which connect
to the main switchgear room via wire and pipe. Access to any conduit closets on
each such floor shall, at Landlord’s election, be restricted so that no entry to
the closet will be permitted unless Landlord’s designated contractor or other
representative is present (subject to Building rules and regulations, Landlord
agreeing to make such access available on 24 hours prior notice or as quickly as
possible in the case of an emergency). Landlord may require any installation of
any conduits or any cable in the Shaft Space or any connection of Tenant’s cable
or other lines to the Premises to be performed by contractors selected by Tenant
and approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding anything contained herein, use of the
Shaft Space shall be at no cost to Tenant; however, all reasonable charges of
such running of conduit, cable, installations, connections to and through the
Shaft Space, as applicable, and the ongoing use and maintenance of such items
shall be at Tenant’s sole cost and expense. Tenant shall pay to Landlord, within
thirty (30) days after written demand which shall include reasonable supporting
information, any Building Standard charges for any of Landlord’s personnel
required in connection with Tenant’s use of or access to the Shaft Space. Any
use by Tenant under this Article 34 of the Shaft Space and cable, connecting
lines or conduit shall comply with all applicable Requirements or insurance
requirements, the other provisions of this Lease, and such Building Standard
rules and regulations as are adopted


97


    

--------------------------------------------------------------------------------




by Landlord from time to time subject to and in accordance with Section 5.01(b)
hereof, and shall not interfere with the operation of the Building or with the
use by any other tenant of the Building or such tenant’s premises or the common
areas of the Building. All required cabling, connecting lines or conduit shall
be installed out of sight. Prior to any installation of cable, connecting lines
or conduit in the Shaft Space, Tenant shall obtain Landlord’s written reasonable
approval as set forth in Section 5.01(e) of this Lease as if the Shaft Space
were part of the Premises. In no event may any conduit, cabling or connecting
lines be run to any other service provider or any other tenant or occupant of
the Building. Tenant shall have the right, subject to Landlord’s reasonable
approval, to select the telecommunications service providers that it uses in the
Premises. To the extent Landlord approves a telecommunications service provider
for Tenant that does not service the Building as of the date of this Lease,
Tenant’s right to use such provider is conditioned upon such provider entering
into such agreement and upon such commercially reasonable terms as Landlord
shall require, consistent with industry practices. As of the date of this Lease,
the following are the Building’s telecommunications providers: Verizon,
Broadview Networks and Time Warner. All costs associated with the
telecommunication services provided to Tenant shall be at Tenant’s sole expense.
        
Section 34.02    Except as expressly provided otherwise herein, Tenant’s
obligations and Landlord’s rights under this Lease for the protection of the
Building, the Underlying Indemnitees, and third parties, including, without
limitation, Tenant’s obligations regarding maintenance, repairs (subject to
Tenant being afforded reasonable access), mechanic liens, insurance,
indemnification, reasonable attorney fees and costs of suit, shall apply in the
same fashion with respect to the use of the Shaft Space and the cable,
connecting lines or conduit described in this Article 34 as they do with respect
to the use of the rest of the Premises.




98


    

--------------------------------------------------------------------------------




ARTICLE 35


Tenant’s Signage


Section 35.01        Tenant, in compliance with all applicable provisions hereof
and all applicable Requirements shall have the right to have erected and
maintained one sign that displays Tenant’s name or logo on each of the north and
south sides (collectively, “Tenant’s Monument Signage”) on the existing monument
sign (“Monument Sign”) located within the Plaza in front of the Broadway side of
the Building. The size, location and all other specifications of Tenant’s
Monument Signage shall conform to the specifications set forth on Exhibit E
attached hereto and all applicable Requirements. Any installation, replacement
and removal of Tenant’s Monument Signage shall be performed by Landlord and
Tenant shall reimburse Landlord for the actual out-of-pocket costs incurred by
Landlord in connection therewith within thirty (30) days after delivery to
Tenant of an invoice therefor together with reasonable supporting documentation;
provided that nothing herein shall limit Tenant’s right to use (subject to the
provision of Section 29.02(a) hereof) a portion of Tenant’s Allowance to pay for
the cost of Tenant’s Monument Signage. Notwithstanding anything to the contrary
in the foregoing, any tenant, either existing or future, leasing greater
rentable area in the Building than Tenant shall have the right to have its
signage appear on the Monument Sign on top of Tenant’s Monument Signage,
provided that in no event shall Tenant’s Monument Signage be removed from the
Monument Sign. Tenant’s Monument Signage shall be below the existing “Warner
Music Group” sign on the Monument Sign. Tenant’s Monument Signage shall not be
the exclusive signage on the Monument Sign. Landlord shall not unreasonably
withhold, condition or delay its consent to any modifications to Tenant’s
Monument Signage. In the event that the area of the Building in which the
Monument Sign is located is renovated, redesigned, altered or the like in a
manner that requires the removal of the Monument Sign, then Landlord shall
provide alternate name signage, at Landlord’s expense, to Tenant and Landlord
shall use reasonable efforts to maintain the prominence of Tenant’s Monument
Signage in terms of location, size and design.


Section 35.02        Subject to compliance with all legal or insurance
requirements and the provisions of Section 5.01(e) of this Lease, Tenant may
install, at Tenant's sole cost and expense, entry door and elevator lobby
signage identifying Tenant on each full floor in which Tenant is in occupancy,
the location, size, design and appearance of any such signs shall be as
reasonably approved by Landlord. Tenant, at its cost and expense, shall
maintain, repair and replace such signs under this Section 35.02 in compliance
with all applicable Requirements and such standards for the Building


99


    

--------------------------------------------------------------------------------




as Landlord in its reasonable discretion may determine. Tenant shall be entitled
to Building Standard signage on multi-tenant floors.


Section 35.03        Upon: (i) the Expiration Date or sooner termination of this
Lease; (ii) Tenant under this Lease no longer being MONGODB, INC. or its
permitted Successor Entity; or (iii) Tenant does not comply with the Occupancy
Requirement with respect to at least two (2) full floors in the Building,
Landlord may, by notice to Tenant irrevocably terminate Tenant's right to
maintain Tenant’s Monument Signage pursuant to this Article 35 and Landlord may
thereupon remove Tenant’s Monument Signage permitted under this Article 35.


Section 35.04         No signage rights under this Article 35 may be separately
assigned or transferred by Tenant.


ARTICLE 36


Quiet Enjoyment


Section 36.01    Landlord covenants that if and so long as this Lease shall be
in full force and effect, Tenant shall quietly enjoy the Premises without
hindrance or molestation by Landlord or by any other person lawfully claiming
the same, subject to the covenants, agreements, terms, provisions and conditions
of this Lease and, to the extent provided herein, to any ground leases and/or
underlying leases and/or any mortgages to which this Lease is subject and
subordinate as hereinbefore set forth.


100


    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.




PGREF I 1633 BROADWAY TOWER, L.P.     
By: PGREF I Paramount Plaza Holding GP, LLC, its general partner
(Landlord)




By:    /s/ Jolanta K. Bott                         Jolanta K. Bott
Vice President




MONGODB, INC.
(Tenant)




By: /s/ Andrew Stephens                         Name: Andrew Stephens
Title: General Counsel








101


    

--------------------------------------------------------------------------------





RULES AND REGULATIONS


1.    The sidewalks, driveways, entrances, passages, courts, lobbies, esplanade
areas, plazas, elevators, vestibules, stairways, corridors or halls shall not be
obstructed or encumbered by any tenant or used for any purpose other than
ingress and egress to and from the Premises and Tenant shall not permit any of
its employees, agents or invitees to congregate in or otherwise interfere with
the use and enjoyment of any of said areas. Fire exits and stairways are to be
used for emergency purposes only. No doormat of any kind whatsoever shall be
placed or left in any public hall or outside any entry door of the Premises.


2.    No awnings or other projections shall be attached to the outside walls of
the Building. No curtains, blinds, shades or screens shall be attached to or
hung, in, or used in connection with any window or door of the Premises, without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. Such curtains, blinds, shades or screens must
be of a quality, type, design and color, and attached in the manner, approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed.


3.    Except as otherwise provided in the Lease, no sign, insignia,
advertisement, lettering, notice or other object shall be exhibited, inscribed,
painted or affixed by any tenant on any part of the outside or inside of the
Premises or the Building without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed. In the event
of the violation of the foregoing by any tenant, Landlord may remove the same
without any liability, and may charge the expense incurred in such removal to
the tenant or tenants violating this rule. Interior signs, and lettering on
doors, elevator cabs and any Building directory shall, if and when approved by
Landlord, be inscribed, painted or affixed for each tenant by Landlord at the
expense of such tenant, and shall be of a size, color and style reasonably
acceptable to Landlord.
- 4.    The sashes, sash doors, skylights, windows and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by any tenant, nor shall any
bottles, parcels, or other articles be placed on the window sills or on the
peripheral air conditioning enclosures.


RR-1





--------------------------------------------------------------------------------






5.    No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors or
vestibules.


6.    The water and wash closets and other plumbing fixtures and the HVAC vents
or registers and other HVAC fixtures shall not be used for any purposes other
than those for which they were designed or constructed, and no sweepings,
rubbish, rags, acids, vapors or other substances shall be thrown or deposited
therein or upon any adjoining buildings or land or the street. All damages
resulting from any violation of the foregoing shall be borne by the tenant who,
or whose servants, employees, agents, visitors or licensees shall have, caused
the same. Any cuspidors or containers or receptacles used as such in the
Premises, or for garbage or similar refuse, shall be emptied, cared for and
cleaned by and at the expense of Tenant.


7.    Except as set forth in Article 5, Tenant shall not mark, paint, drill
into, or in any way deface, any part of the Premises or the Building, provided
that Tenant shall be permitted to spackle, paint and hang pictures and the like
on the walls of the Premises. No boring, cutting or stringing of wires shall be
permitted, except as provided in the Lease or with the prior written consent of
Landlord (which consent shall not be unreasonably withheld, conditioned or
delayed), and as Landlord may direct. No telephone or other telecommunication
wires or instruments shall be introduced into the Building by any Tenant except
as approved by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed) or as otherwise expressly permitted under the Lease.


8.    No motorized vehicles, animals (other than service animals such as seeing
eye dogs), fish or birds of any kind shall be brought into or kept in or about
the Premises. Tenant and only its employees may bring bicycles into the Building
only if they comply with the New York City LL-52 Bicycle Access to Office
Buildings Law and the Bicycle Access Rules and Regulations for the Building.


9.    No noise, including, but not limited to, music or the playing of musical
instruments, recordings, radio or television which, in the sole judgment of
Landlord, might disturb other tenants of the Building, shall be made or
permitted by any tenant. Nothing shall be done or permitted in the Premises by
any tenant


RR-2





--------------------------------------------------------------------------------




which would impair or interfere with the use or enjoyment by any other tenant of
any other space in the Building.


10.    With the exception of office supplies and cleaning supplies typically
found in offices, no tenant, nor any tenant’s servants, employees, agents,
visitors or licensees, shall at any time bring or keep upon the Premises any
inflammable, combustible or explosive fluid, chemical or substance. Nothing
shall be done in the Premises which shall in Landlord’s sole judgment interfere
with or impair any of the Building’s equipment or systems.


11.    Any locks or bolts of any kind which shall not be operable by the Grand
Master Key for the Building shall not be placed upon any of the doors or windows
by any tenant, nor shall any changes be made in locks or the mechanism thereof
which shall make such locks inoperable by said Grand Master Key. Each tenant
shall, upon the termination of its tenancy, turn over to Landlord all keys of
stores, offices and toilet rooms, either furnished to, or otherwise procured by,
such tenant, and in the event of the loss of any keys furnished by Landlord,
such tenant shall pay to Landlord the cost thereof. Landlord shall be afforded,
upon its demand, prompt access to all machine, mechanical and/or utility rooms
located within the Premises along with all keys for any locks for such rooms.


12.    All removals, or the carrying in, out of or within the Building of any
safes, freight, furniture, packages, boxes, crates, papers, office materials,
carts or other devices used to distribute same or any other object or matter of
any description must take place during such hours and in such elevators and
through such Building entrances as Landlord or its agent may reasonably
determine from time to time which may involve overtime work for Landlord’s
employees or agents for which Tenant shall reimburse Landlord. Landlord reserves
the right to inspect all objects and matter to be brought into the Building and
to exclude from the Building all objects and matter which violate any of these
Rules and Regulations or the Lease of which these Rules and Regulations are a
part. No messengers or couriers shall be permitted in any portion of the
Building except as designated by Landlord. Landlord may require any person
leaving the Building with any package or other object or matter to submit a
pass, listing such package or object or matter, from the tenant from whose
Premises the package or object or matter is being removed, but the establishment
and enforcement of such requirement shall not impose any responsibility on
Landlord for the protection of any tenant against the


RR-3





--------------------------------------------------------------------------------




removal of property from the Premises of such tenant. Landlord shall in no way
be liable to any tenant for damages or loss arising from the admission,
exclusion or ejection of any person to or from the Premises or the Building
under the provisions of this Rule 12 or of Rule 16 hereof.


13.    Tenant shall not occupy or permit any portion of the Premises to be
occupied as an office for a public stenographer or public typist, or for the
possession, storage, manufacture, or sale of liquor, narcotics, dope, tobacco in
any form, or as a barber, beauty or manicure shop, or as a school, or as a
hiring or employment agency. Tenant shall not engage or pay any employee on the
Premises, except those actually working for tenant on the Premises nor advertise
for laborers giving an address at the Premises. Tenant shall not use the
Premises or any part thereof, or permit the Premises or any part thereof to be
used for manufacturing or for the sale at retail or auction of merchandise,
goods or property of any kind.


14.    No tenant shall obtain, purchase or accept for use in the Premises ice,
drinking water, food, coffee cart, beverage, towel, barbering, bootblacking,
cleaning, floor polishing or other similar services from any persons not
authorized by Landlord in writing to furnish such services, which authorization
shall not be unreasonably withheld, conditioned or delayed. Such services shall
be furnished only at such hours, in such places within the Premises, and under
such regulations, as reasonably may be fixed by Landlord. It is expressly
understood that Landlord assumes no responsibility for the acts, omissions,
misconduct or other activities of the purveyors of such services unless and to
the extent due to the negligence of Landlord or its agents, employees, officers
or partners.


15.    Landlord shall have the right to prohibit any advertising or identifying
sign by any tenant which, in Landlord’s reasonable judgment, tends to impair the
reputation of the Building or its desirability as a building for offices, and
upon written notice from Landlord, such tenant shall refrain from and
discontinue such advertising or identifying sign.


16.    Landlord reserves the right to exclude from the Building during hours
other than Business Hours (as defined in the foregoing Lease) all persons
connected with or calling upon tenant who do not present a pass to the Building
signed by tenant. Landlord also reserves the right to exclude from the Building
at any time any person whose presence in the Building shall in Landlord’s
reasonable


RR-4





--------------------------------------------------------------------------------




judgment be a detriment to the safety, character, security, reputation or
interest of the Building. Tenant shall furnish Landlord with a facsimile of such
pass. All persons entering and/or leaving the Building during hours other than
Business Hours may be required to sign a register. Tenant shall be responsible
for all persons to whom it issues any such pass and shall be liable to Landlord
for all acts or omissions of such persons.


17.    Tenant, before closing and leaving the Premises at any time, shall see
that all operable windows are closed and all lights (other than security and
safety lighting) are turned out. All entrance doors in the Premises shall be
left locked by tenant when the Premises are not in use. Entrance doors shall not
be left open at any time.


18.    Tenant shall, at tenant’s expense, provide artificial light and electric
energy for the employees of Landlord and/or Landlord’s contractors while doing
janitor service or other cleaning in the Premises and while making repairs or
alterations in the Premises.


19.    The Premises shall not be used for lodging or sleeping or for any immoral
or illegal purpose.


20.    The requirements of tenants will be attended to only upon application at
the office of the Building. Employees of Landlord shall not perform any work or
do anything outside of their regular duties, unless under special instructions
from Landlord.


21.    Canvassing, soliciting and peddling in the Building are prohibited and
each tenant shall cooperate to prevent the same.


22.    There shall not be used in any space, or in the public halls of the
Building, either by any tenant or by any others, in the moving or delivery or
receipt of safes, freight, furniture, packages, boxes, crates, paper, office
material, or any other matter or thing, any hand trucks except those equipped
with rubber tires, side guards and such other safeguards as Landlord reasonably
shall require. No hand trucks shall be used in any passenger elevators.




RR-5





--------------------------------------------------------------------------------




23.    Tenant shall not cause or permit any odors of cooking or other processes
or any unusual or objectionable odors to emanate from the Premises which would
annoy other tenants or create a public or private nuisance. No cooking (except
small scale microwaving and toasting) shall be done in the Premises except as is
expressly permitted in the foregoing Lease.


24.    All paneling, doors, trim or other wood products not considered furniture
shall be of fire-retardant materials and certification of the materials’
fire-retardant characteristics shall be submitted to and approved by Landlord
(which approval shall not be unreasonably withheld, conditioned or delayed), and
such materials shall be installed in a manner approved by Landlord (which
approval shall not be unreasonably withheld, conditioned or delayed).


25.    All contractors rendering any service to Tenant shall be referred to
Landlord for approval and supervision prior to performing such services, which
approval shall not be unreasonably withheld, conditioned or delayed. This
applies to all work performed in the Building of whatsoever nature. Tenant shall
use only the freight or service elevator for all deliveries and only at hours
reasonably prescribed by Landlord. Bulky materials (as reasonably determined by
Landlord) may not be delivered during Business Hours but only thereafter.
Tenant’s contractors working in the Building must enter or exit only by way of
the freight or service elevator. Any work performed by Tenant’s contractors
during non‑business days or during the hours determined by the Building on
business days will necessitate the use of the freight or service elevator (with
operator), a security guard and a stand‑by engineer, the cost of which Tenant
agrees to pay Landlord.


26.    Tenant shall not at any time directly or indirectly employ, permit the
employment of, or contract for any service provider, contractor, mechanic or
laborer in the Premises, whether in connection with any alteration or otherwise,
if such employment or contract will interfere or conflict with any other service
provider, contractor, mechanic or laborer engaged in the construction,
maintenance or operation of the Building, or any part thereof, by Landlord. Upon
Landlord’s demand, Tenant shall take all measures to cause all of its service
providers, contractors, mechanics or laborers causing such interference or
conflict to leave the Building promptly, or shall take whatever action
reasonably requested by Landlord necessary to end such conflict.


RR-6





--------------------------------------------------------------------------------






27.    Landlord reserves the right to rescind, alter or waive any rule or
regulation at any time prescribed for the Building when, in its reasonable
judgment, it deems it necessary or desirable for the reputation, safety, care or
appearance of the Building, or the preservation of good order therein, or the
operation or maintenance of the Building, or the equipment thereof, or the
comfort of tenants or others in the Building. No rescission, alteration or
waiver of any rule or regulation in favor of one tenant shall operate as a
rescission, alteration or waiver in favor of any other tenant.


In the event of any inconsistency between the above Rules and Regulations and
the Lease to which the same is attached, the Lease shall control.






RR-7





--------------------------------------------------------------------------------





EXHIBIT A


RENTAL PLANS








A-1





--------------------------------------------------------------------------------





EXHIBIT B


OPERATING EXPENSES


(ALL TERMS USED HEREIN THAT ARE DEFINED IN THE LEASE OF WHICH THIS EXHIBIT IS A
PART, HEREIN CALLED THE “LEASE”, SHALL HAVE THE RESPECTIVE MEANINGS SPECIFIED IN
THE LEASE UNLESS THE CONTEXT OTHERWISE REQUIRES.)




1. Operating Expenses as used in Article 26 shall mean the aggregate of all
those costs and expenses (and taxes, if any thereon) paid or incurred by or on
behalf of Landlord (whether directly or through independent contractors) without
any duplication in respect of the operation, maintenance and management of the
Land and/or the Building and the sidewalks and areas adjacent thereto (herein
called the “Operation of the Property”) which, in accordance with the GAAP used
by the Landlord (and which is in accordance with sound management principles for
the operation of Comparable Buildings), are properly chargeable to the Operation
of the Property, together with and including, but not by way of limitation, the
cost of electricity (including any taxes paid thereon) used in operating all
Building equipment and servicing common areas of the Building, which cost shall
be determined (if such electricity is not separately metered) on the basis of an
electrical survey of such equipment and common area facilities and the then
prevailing rates, provided however, the cost of such electricity shall be equal
to Landlord’s actual, out-of-pocket cost without profit or mark-up except at the
rate determined in Section 24.01 hereof, and financial expenses incurred in
connection with the Operation of the Property such as insurance premiums and
legal, auditing, management and other professional fees and expenses, but
specifically excluding (a) Real Estate Taxes, as defined in Section 26.01(a) and
any penalties or late fees in connection therewith, (b) franchise, estate, gift,
excise, inheritance or income taxes imposed on the Landlord and any penalties or
late fees in connection therewith, (c) debt service payments, interest and any
other charges payable in connection with any mortgages encumbering the Building
or the Land, (d) all leasing costs, including without limitation, leasing and
brokerage commissions and similar fees (including appraisals) as well as
accounting and appraisal fees relating to determinations of fair market rent,
(e) the cost of electrical energy furnished directly to tenants of the Building
(f) the cost of electrical energy and condenser water provided during overtime
periods consumed in any space within the Building leased or available for lease
to tenants, (g) the cost of removing, remediating, abating or otherwise treating
asbestos (including vermiculite) and any other Hazardous Materials or wastes
from the Building or Land, but the costs


B-1





--------------------------------------------------------------------------------




of inspecting, testing and monitoring for same may be included within Operating
Expenses to the extent such actions are customarily conducted by owners of
Comparable Buildings in the ordinary course of operating and managing the same
(except to the extent any such inspection, testing or monitoring is required as
a result of Landlord’s failure to comply with its obligations under this Lease),
(h) cost of tenant installations, improvements and decorating incurred (whether
as result of work performed by Landlord or payment to the tenant) in connection
with preparing space for a tenant and other costs of refurbishing tenant’s space
or of preparing any space for lease or lease renewal or addition to a tenant’s
lease (and any takeover obligations or rent payments under any agreement assumed
by Landlord), (i) legal, accounting, auditing, architectural, space planning and
other professional expenses incurred in connection with any negotiation of, or
disputes arising out of, any lease or proposed lease in the Building or
enforcing obligations of tenants under leases or payments made to tenants to
take over leases, (j) depreciation or amortization of the Building or its
equipment (except as expressly provided for in this Lease), (k) expenses
incurred by Landlord in connection with damage, casualty or condemnation of all
or a portion of the Building; provided, however, that with respect to the cost
to repair damage, Landlord may include in Operating Expenses the deductible
amount under any insurance policy but only if such deductible is comparable to
deductibles in Comparable Buildings), (l) ground lease rent on any ground lease
or superior lease and interest, principal, points and fees, amortization or
other costs incurred with respect to any sale or acquisition, mortgage, loan or
refinancing of the Building or Land or of any air rights, transferable
development rights, easements or other real property interests and/or any
interests therein, or in any person or entity of whatever tier or level owning
an interest therein, including, without limitation, attorney’s fees and
disbursements, brokerage commissions, transfer taxes, recording costs and taxes,
title insurance premiums, title closer’s fees and gratuities and other similar
costs incurred in connection with the sale or transfer of an interest in
Landlord, the Land, and/or the Building, (m) all costs associated with
installing, operating and maintaining any specialty facility such as an
observatory, broadcasting facilities, luncheon club, athletic or recreational
club, child care or similar facility, auditorium, cafeteria or dining facility
or conference center and all costs of reconfiguring or making any additions to,
or building additional stories on, the Building or its plazas, or adding
buildings or other structures adjoining the Building, or connecting the Building
to other structures adjoining the Building, (n) costs incurred in performing
work or furnishing services for any tenant to the extent that Tenant would have
to pay a separate charge therefor if Landlord were providing the service to
Tenant (e.g., overtime air conditioning), (o) capital improvements, except that
(1) if any capital improvement results in reducing any Operating Expenses (as,
for example, a labor-saving improvement), then with respect to the calendar year
in which the improvement is made and each subsequent calendar year during the
term of the Lease, Landlord may include in Operating Expenses the amortized


B-2





--------------------------------------------------------------------------------




(and Landlord agrees to amortize the cost of any such improvement over the
longest useful life of such improvement in accordance with GAAP consistently
applied) cost of such capital improvement (plus interest at an annual rate equal
to Landlord’s then actual, out-of-pocket cost of funds) but not in excess, in
any Operating Year, of the amount by which the Operating Expenses have been
directly reduced by reason of such capital improvement for such Operating Year
until the cost thereof (plus commercially reasonable, actual, out-of-pocket
interest) has been fully recouped by Landlord, and (2) if any capital
improvement made or purchased to the extent required in order to comply with any
law or governmental regulation enacted, taking effect or implemented after the
E7 Term Commencement Date, including any amendments to existing laws and
regulations, then with respect to the calendar year in which the improvement is
made or purchased and each subsequent calendar year (and any fraction thereof)
during the term of the Lease (to the extent that such improvement is being
amortized during the balance of the Lease term and Landlord agrees to amortize
the cost of any such improvement over the longest useful life thereof in
accordance with GAAP consistently applied), Landlord may include in Operating
Expenses an amount equal to the reasonable annual amortization of such cost; (p)
the cost of any service furnished to any tenant or occupant of the Building
which Landlord does not make available to Tenant or for which Landlord imposes
additional charges, (q) costs of correcting or repairing any structural or
latent defects or any damages caused by Landlord or any Landlord Parties or by
any other person, (r) salaries, including without limitation, wages, fringe
benefits and all other compensation of any personnel above the grade of Building
manager, (s) any amount paid to an Affiliate or other related entity which is in
excess of the amount which would be paid in the absence of such relationship,
(t) management fees in excess of 3% of the gross revenues collected from the
Building, (u) all costs associated with Landlord’s political, civic or
charitable contributions, (t) debt losses, debt reserves, rent loss or rent
reserves, and any and all other additions to Building reserves, (v) costs for
acquiring, leasing, installing, maintaining, displaying, protecting, insuring,
restoring or renewing works of art, (w) costs related to withdrawal liability or
unfunded pension liability, (x) the rental value of any space in the Building
used by Landlord as its corporate headquarters (as opposed to a management or
leasing office of an appropriate size for the Building and consistent with
Comparable Buildings) and the cost of constructing, furnishing and/or equipping
the same, (y) any cost and expenses related to retail space in the Building and
(z) the cost of utilities directly metered to tenants of the Building and
payable separately by such tenants as well as the cost of acquiring or replacing
any separate electric meter or submeter Landlord may provide to tenants of the
Building measuring electricity in such tenants’ premises. The preceding
provisions shall not impose any obligation upon Landlord to incur such expense
or provide such service. If Landlord is not furnishing any particular work or
service (the cost of which if performed by Landlord would constitute an
Operating Expense) to a tenant who has undertaken to


B-3





--------------------------------------------------------------------------------




perform such work or service in lieu of the performance thereof by Landlord,
Operating Expenses (including Operating Expenses for the Base Year) shall be
deemed increased by an amount equal to the additional Operating Expenses which
would reasonably have been incurred during such period by Landlord if it had at
its own expense furnished such work or service to such tenant, provided such
service is also being provided to Tenant. Operating Expenses shall include
expenses paid or incurred on account of work, labor, services or materials or
other property furnished for the purposes mentioned herein by any contractor or
other party that shall be directly or indirectly affiliated with or otherwise
related to Landlord (whether by stock ownership, common officers or directors or
otherwise), provided, however, that such sums do not exceed the sums charged by
independent contractors for furnishing like labor, services, materials or other
property to Comparable Buildings.


Notwithstanding anything to the contrary contained herein, the following items
shall also be excluded from Operating Expenses:


1.    leasing costs (including leasing and brokerage commissions and similar
fees, marketing and advertising, entertainment and promotional expenses with
respect to the Building or the leasing of space therein, lease takeover or
rental assumption obligations, architectural costs, engineering fees and other
similar professional costs and legal fees in connection with lease negotiations)
and the cost of tenant improvements or tenant allowances or inducements made for
tenants of the Building (including permit, license and inspection fees and any
other contribution by Landlord to the cost of tenant improvements);


    


B-4





--------------------------------------------------------------------------------




2.    expenses and disbursements relating to disputes with Tenant and other
tenants or other occupants of the Building and/or the enforcement of leases,
including court costs, accounting fees, auditing fees, attorneys’ fees and
disbursements and any other amount incurred in connection with any summary
proceeding to evict or dispossess any tenant;


3.    interest on, amortization of and any other charges in respect of mortgages
and other debts;


4.    costs of overtime and/or supplemental Building HVAC Systems and condenser
water or chilled water supplemental systems consumed in or furnished to the
Premises or any other area in the Building leased to other tenant(s) which are
directly charged to Tenant or to such other tenant(s);


5.    any expenses which are not paid or incurred in respect of the Land and
Building but rather in respect of other real property owned by Landlord,
provided that with respect to any expenses attributable in part to the Land and
Building and in part to other real property owned or managed by a Landlord Party
related entity (including salaries, fringe benefits and other compensation of a
Landlord related entity’s personnel who provide services to both the Land and
Building and other properties), Operating Expenses shall include only such
portion thereof as are apportioned by Landlord to the Land and Building on a
fair and equitable basis;


6.    costs incurred with respect to a sale or transfer of all or any portion of
any interest of the Land and/or the Building or in any Person of whatever tier
owning an interest therein;


7.    costs incurred in connection with the acquisition or sale of transferable
development rights;


8.    the rental cost of items which (if purchased) would be capitalized and
excluded from Operating Expenses;


9.    amounts otherwise includable in Operating Expenses but reimbursed to
Landlord directly by Tenant or other tenants (other than through provisions
similar in substance to this Exhibit);


10.    sums paid by Landlord for any damages, fines, late charges, penalties or
interest for any late payment or to correct violations of building codes or
other laws, regulations or ordinances applicable to the Building;


B-5





--------------------------------------------------------------------------------




11.    all costs of Landlord’s general corporate and general administrative and
overhead expenses (except as to other items specifically permitted hereunder to
be included in Operating Expenses);


12.    all costs, including the cost of repair made by Landlord to remedy damage
caused by, as well as the cost of any judgment, settlement or arbitration award
resulting from, any liability of Landlord for negligence or willful misconduct
or improper acts of Landlord or Landlord Parties and all costs incurred as a
result of Landlord’s breach of its obligations under this Lease;


13.    expenses of relocating or moving any tenant(s) of the Building;
    
14.    commercial rental and occupancy tax;


15.    costs arising from, or attributable to, Landlord’s negligence or willful
misconduct (including, without limitation, costs and expenses arising from
Landlord’s indemnity obligations under this Lease with respect to such
negligence or willful misconduct);


16.    attorney’s fees and disbursements incurred by Landlord in connection with
the negotiation of any superior lease or mortgage;


17.    attorneys’ fees incurred by Landlord in connection with any disputes
arising under any lease or mortgage;
    
18.    all costs incurred by Landlord with respect to goods and services
(including utilities sold and supplied to tenants and occupants of the Building)
to the extent that Landlord shall be entitled to reimbursement from any tenant
in the Building, including Tenant, for the cost of like goods and services
furnished to Tenant pursuant to this Lease other than in the nature of Operating
Expenses;


19. all rentals of equipment to the extent the same would have been excluded as
an Operating Expense if such equipment were purchased;


20.    any costs or expenses for repairs or maintenance which are covered by
warranties and service contracts and such expenses are reimbursed to Landlord
pursuant thereto;


21.    any operating expenses attributable to the retail portions of the
Building;




B-6





--------------------------------------------------------------------------------




22.    any costs and expenses incurred by Landlord to comply with any law or
governmental regulation enacted, taking effect or implemented prior to the E7
Term Commencement Date;


23.    the costs of repairs, replacements and alterations for which and to the
extent that Landlord is actually reimbursed therefor from any source; it being
understood that any rent payments or other payments by tenants in the nature of
additional rent as provided in Article 26 of the Lease shall not be deemed
sources of reimbursement to Landlord for such costs,


24.    compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord or by the operator thereof (i.e., newsstands),
and




2. In determining the Base Year Operating Expenses and the amount of Operating
Expenses for each subsequent Operating Year, if less than 100% of the rentable
square-foot area of the office portion of the Building shall have been occupied
by tenants at any time during the Base Year and/or any Operating Year, Operating
Expenses shall be deemed for such Base Year and Operating Year to be an amount
equal to the like expenses which would normally and reasonably be expected to be
incurred had such occupancy been 100% throughout such Base Year and Operating
Year.


B-7





--------------------------------------------------------------------------------





EXHIBIT C


HEATING, VENTILATING AND AIR-CONDITIONING SPECIFICATIONS








(a)  The air conditioning system shall be capable of providing inside conditions
of not more than 78 degrees Fahrenheit dry bulb with outside conditions of not
more than 95 degrees Fahrenheit dry bulb and 75 degrees Fahrenheit wet bulb.


(b)  The system shall be capable of delivering not less than 0.2 C.F.M. of
outside air per usable square foot (which provides a minimum of 20 C.F.M. of
outside air per person) and of maintaining a minimum temperature throughout the
Premises of 70 degrees Fahrenheit dry bulb when the outside temperature is 0
degrees Fahrenheit dry bulb.


(c)  All of the foregoing performance criteria are based upon an occupancy of
not more than one person per 100 square feet of usable floor area in the
Premises and upon a combined lighting and standard electrical load not to exceed
5 watts per square foot of usable floor area in the Premises.


(d)  Compliance with the foregoing criteria shall also be subject to applicable
laws and applicable rules and regulations of governmental and quasi-governmental
bodies having jurisdiction that may now or hereafter be in effect, or to
compliance with requests of governmental or quasi-governmental officials or
bodies of voluntary compliance with suggested standards for the conservation of
energy in office buildings in New York City.






C-1





--------------------------------------------------------------------------------





EXHIBIT D


CLEANING AND JANITORIAL SERVICES




GENERAL:


All stone, ceramic, tile, marble, terrazzo and other unwaxed or untreated
flooring to be swept nightly using approved dust-down preparation; wash such
flooring once a month.


All linoleum, rubber, asphalt, tile, and other similar types of flooring (that
may be waxed or treated) to be swept nightly using appropriate dust-down
preparation. Waxing and interim buffing shall be done at Tenant’s expense.


All carpeting and rugs to be carpet-swept nightly and vacuum-cleaned at least
once a week.


Hand dust and wipe clean all furniture, fixtures, window sills and convector
closure tops nightly; wash sills and tops when necessary.


Empty, clean and damp dust, as necessary, all waste receptacles nightly and
remove from the Premises waste paper and waste materials. Contractor shall
furnish, at its sole cost and expense, all plastic trash can liners and all
plastic bags required for removal of all rubbish from the Building.


Dust all door and other ventilating louvers within reach, as necessary.


Dust all telephones, as necessary.


Remove finger marks and scuff marks from partition walls and door surfaces.


Sweep all private stairway structures nightly.


Wipe clean all metal hardware and metal fixtures and other bright wood nightly.


Wipe clean all metal elevator shaftway doors and frames.


Wipe all interior metal window frames, mullions, terrace doors and other
unpainted interior metal surfaces of the perimeter walls of the Building each
time the interior of the windows are washed.






D-1







--------------------------------------------------------------------------------




Such surfaces to be cleaned once each year with appropriate cleaner.


Vacuum clean peripheral induction air conditioning units semi-annually.


Normal floor cleaning only shall be performed in Tenant’s computer equipment
areas, food preparation and dining areas.




LAVATORIES:


Sweep and wash all lavatory floors nightly using disinfectants; wipe and polish
all mirrors, powder shelves, bright work, and enameled surfaces in all
lavatories nightly.


Scour, wash, and disinfect all basins, bowls, and urinals nightly.


Wash both sides of all toilet seats nightly.


Hand dust and clean, washing where necessary, all partitions, tile dispensers,
and receptacles in all lavatories and restrooms nightly.


Fill toilet tissue holders nightly (tissue to be furnished by Landlord).


Empty sanitary disposal receptacles nightly.


Wash interior of wastecans and receptacles at least once a week.


Wash and polish wall tile and wall surfaces as often as necessary; in no event
less than once every two weeks.


If directed by Tenant, fill soap dispensers and paper towel dispensers (soap and
paper towels to be furnished by Tenant).


Empty paper towel receptacles and transport wastepaper from the Premises
nightly.




HIGH DUSTING:


Do high dusting quarterly, which includes the following:


X
Dust all pictures, frames, charts, graphs, and similar wall hangings reached in
nightly cleaning.



D-2







--------------------------------------------------------------------------------




X
Dust clean all vertical surfaces such as walls, partitions, doors, books, and
other surfaces not reached in nightly cleaning.

X
Dust all lighting fixtures annually, including plastic and glass enclosures.

X
Dust all venetian blinds or wash, as required.





D-3







--------------------------------------------------------------------------------





EXHIBIT E


TENANT’S MONUMENT SIGNAGE


                           


E-1




    
    